

Loan No. 07-0004403

--------------------------------------------------------------------------------



GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent and a Lender,




THE FINANCIAL INSTITUTIONS WHO ARE OR HEREAFTER
BECOME PARTIES TO THIS LOAN AGREEMENT,
as Lenders,




and




THE PARTIES LISTED ON EXHIBIT B ATTACHED HERETO
as Borrowers




________________________________________________________




LOAN AGREEMENT


________________________________________________________










Dated as of: September 19, 2011




DOCUMENT PREPARED BY:


Jason Kaplan, Esq.
Reed Smith LLP
10 S. Wacker Drive, Suite 4000
Chicago, IL  60661


 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS


Page


ARTICLE 1 DEFINITIONS
1
Section 1.1
Certain Definitions
1
Section 1.2
Definitions
20
Section 1.3
Phrases
20
ARTICLE 2 LOAN TERMS
20
Section 2.1
The Loan
20
Section 2.2
Interest Rate; Late Charge
21
Section 2.3
Terms of Payment
22
Section 2.4
Prepayment
22
Section 2.5
Security; Establishment of Funds
23
Section 2.6
Application of Payments
24
Section 2.7
Sources and Uses
26
Section 2.8
Capital Adequacy; Increased Costs; Illegality
26
Section 2.9
Intentionally omitted
27
Section 2.10
Intentionally omitted
27
Section 2.11
Exit Fee
27
Section 2.12
Evidence of Debt
27
Section 2.13
Substitution of Lenders
29
Section 2.14
Defaulting Lenders.
29
Section 2.15
Fees and Expenses
30
Section 2.16
Withholding Taxes
30
ARTICLE 3 INSURANCE, CONDEMNATION AND IMPOUNDS
33
Section 3.1
Insurance
33
Section 3.2
Use and Application of Insurance Proceeds
35
Section 3.3
Condemnation Awards
36
Section 3.4
Insurance Impounds
37
Section 3.5
Real Estate Tax Impounds
38
ARTICLE 4 ENVIRONMENTAL MATTERS
39
Section 4.1
Representations and Warranties on Environmental Matters
39
Section 4.2
Covenants on Environmental Matters
39

 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.3
Allocation of Risks and Indemnity
40
Section 4.4
Administrative Agent’s Right to Protect Collateral
41
Section 4.5
No Waiver
41
ARTICLE 5 LEASING MATTERS
41
Section 5.1
Representations and Warranties on Leases
41
Section 5.2
Standard Lease Form; Approval Rights
42
Section 5.3
Covenants.
42
Section 5.4
Tenant Estoppels
43
ARTICLE 6 REPRESENTATIONS AND WARRANTIES
43
Section 6.1
Organization, Power and Authority; Formation Documents
44
Section 6.2
Validity of Loan Documents
44
Section 6.3
Liabilities; Litigation
44
Section 6.4
Taxes and Assessments
45
Section 6.5
Other Agreements Defaults
45
Section 6.6
Compliance with Laws
45
Section 6.7
Condemnation
45
Section 6.8
Access
45
Section 6.9
Location of Borrowers
45
Section 6.10
ERISA Employees
46
Section 6.11
Margin Stock
46
Section 6.12
Forfeiture
46
Section 6.13
Tax Filings
46
Section 6.14
Solvency
46
Section 6.15
Full and Accurate Disclosure
47
Section 6.16
Flood Zone
47
Section 6.17
Single Purpose Entity/Separateness
47
Section 6.18
Compliance With International Trade Control Laws and OFAC Regulations
50
Section 6.19
Borrowers’ Funds
51
Section 6.20
Operators’ Agreements
52
Section 6.21
Physical Condition
52
Section 6.22
Healthcare Representations
52
Section 6.23
No Change in Facts or Circumstances; Disclosure
54

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 7 FINANCIAL REPORTING
54
Section 7.1
Financial Statements
54
Section 7.2
Compliance Certificate
57
Section 7.3
Accounting Principles
57
Section 7.4
Other Information; Access
57
Section 7.5
Annual Budget
57
Section 7.6
Books and Records/Audits
57
Section 7.7
Agent for Borrowers
58
ARTICLE 8 COVENANTS
58
Section 8.1
Transfers or Encumbrance of Property
58
Section 8.2
Taxes Utility Charges
62
Section 8.3
Management.
62
Section 8.4
Operation; Maintenance; Inspection
63
Section 8.5
Taxes on Security
64
Section 8.6
Legal Existence, Name, Etc
64
Section 8.7
Further Assurances
64
Section 8.8
Estoppel Certificates Regarding Loan
65
Section 8.9
Notice of Certain Events
65
Section 8.10
Indemnification
65
Section 8.11
[Intentionally Omitted]
66
Section 8.12
Payment For Labor and Materials
66
Section 8.13
Use and Proceeds, Revenues
66
Section 8.14
Compliance with Laws and Contractual Obligations.
66
Section 8.15
Intentionally omitted
67
Section 8.16
Healthcare Laws and Covenants.
67
Section 8.17
Cooperation Regarding Licenses and Permits
69
Section 8.18
Transactions With Affiliates
70
Section 8.19
Representations and Warranties
70
Section 8.20
Alterations
70
Section 8.21
Business and Operations
70
Section 8.22
Severability of Covenants
70
Section 8.23
Required Repairs and Post Closing Obligations
70

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 9 EVENTS OF DEFAULT
71
Section 9.1
Payments
71
Section 9.2
Insurance; Taxes
71
Section 9.3
Sale, Encumbrance, Etc
71
Section 9.4
Covenants
71
Section 9.5
Representations and Warranties
71
Section 9.6
Other Encumbrances
71
Section 9.7
Involuntary Bankruptcy or Other Proceeding
72
Section 9.8
Voluntary Petitions, etc
72
Section 9.9
Default Under Operating Agreement
72
Section 9.10
Certain Covenants
72
Section 9.11
Financial Information
72
Section 9.12
Default Under Recourse Guaranty Agreement
72
Section 9.13
Criminal Act
72
Section 9.14
Business Associate Agreement
72
Section 9.15
Environmental Indemnity Agreement
73
Section 9.16
Required Repairs and Post Closing Obligations
73
Section 9.17
Ground Lease
73
ARTICLE 10 REMEDIES; SPECIAL CURE RIGHT
73
Section 10.1
Remedies - Insolvency Events
73
Section 10.2
Remedies - Other Events
73
Section 10.3
Administrative Agent’s Right to Perform the Obligations
73
Section 10.4
Special Cure Right
73
ARTICLE 11 ADMINISTRATIVE AGENT
76
Section 11.1
Appointment and Duties
76
Section 11.2
Binding Effect
78
Section 11.3
Use of Discretion
78
Section 11.4
Delegation of Rights and Duties
78
Section 11.5
Reliance and Liability
78
Section 11.6
Administrative Agent Individually
80
Section 11.7
Lender Credit Decision
80
Section 11.8
Expenses; Indemnities
80
Section 11.9
Resignation of Administrative Agent
81

 
 
 

--------------------------------------------------------------------------------

 
 
Section 11.10
Additional Secured Parties
82
ARTICLE 12 MISCELLANEOUS
82
Section 12.1
Notices
82
Section 12.2
Amendments and Waivers.
84
Section 12.3
Assignments and Participations; Binding Effect
85
Section 12.4
Indemnities.
88
Section 12.5
Debtor-Creditor Relationship
89
Section 12.6
Right of Setoff
89
Section 12.7
Sharing of Payments, Etc
90
Section 12.8
Marshaling; Payments Set Aside
90
Section 12.9
Limitation on Interest
90
Section 12.10
Invalid Provisions
91
Section 12.11
Reimbursement of Expenses
91
Section 12.12
Approvals; Third Parties; Conditions
92
Section 12.13
Administrative Agent and Lenders Not in Control; No Partnership
92
Section 12.14
Contest of Certain Claims
93
Section 12.15
Time of the Essence
93
Section 12.16
Successors and Assigns
94
Section 12.17
Renewal, Extension or Rearrangement
94
Section 12.18
Waivers
94
Section 12.19
Cumulative Rights; Joint and Several Liability
94
Section 12.20
Joint and Several Liability of the Borrowers.
94
Section 12.21
Singular and Plural
98
Section 12.22
Exhibits and Schedules
98
Section 12.23
Titles of Articles, Sections and Subsections
99
Section 12.24
Promotional Material
99
Section 12.25
Survival
99
Section 12.26
WAIVER OF JURY TRIAL
99
Section 12.27
Waiver of Punitive or Consequential Damages
99
Section 12.28
Governing Law
100
Section 12.29
Entire Agreement
100

 
 
 

--------------------------------------------------------------------------------

 
 
Section 12.30
Counterparts
100
Section 12.31
Consents and Approvals
100
Section 12.32
Right of First Negotiation
100
Section 12.33
Effectiveness of Facsimile Documents and Signatures
101
Section 12.34
Venue
101
Section 12.35
Patriot Act
101
Section 12.36
Non-Public Information; Confidentiality
101
Section 12.37
Post-Closing Obligations of Borrowers
101
Section 12.38
Release and Waiver Regarding Special Audits
102
ARTICLE 13 LIMITATIONS ON LIABILITY
103
Section 13.1
Limitation on Liability.
103
Section 13.2
Limitation on Liability of Lender’s Officers, Employees, etc.
105



 
EXHIBITS


Exhibits A-1 - A-3 -
Description of Projects
Exhibit B -
Borrowers
Exhibit C -
Loan Commitment
Exhibit D -
Names of Operating Tenants
Schedule I -
Form of Joinder Agreement
Schedule II -
Required Repairs/Post Closing Matters
Schedule III -
Form of Borrower’s Certificate
Schedule 2.1 -
Conditions to Advance of Tranche A Loan Proceeds
Schedule 2.1(a -
Conditions to Advance of Tranche B, Tranche C and Tranche D Loan Proceeds
Schedule 2.7 -
Sources and Uses
Schedule 6.22 -
Disclosures Regarding Healthcare Matters
Schedule 7.2 -
Compliance Certificate
Schedule 12.20 -
Allocated Loan Amounts
Schedule 12.37 -
Post-Closing Obligations

 
 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT
 
This Loan Agreement (this “Agreement”) is entered into as of September 19, 2011
by and among GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE
Capital”), as Administrative Agent and collateral agent for the Lenders (as
defined herein) (in such capacity and together with its successors and permitted
assigns, the “Administrative Agent”), THE FINANCIAL INSTITUTIONS WHO ARE OR
HEREAFTER BECOME PARTIES TO THIS AGREEMENT as Lenders (together with their
successors and permitted assigns, each a “Lender” and collectively, the
“Lenders”), and THE PARTIES LISTED ON EXHIBIT B ATTACHED HERETO (each a
“Borrower” and collectively, the “Borrowers”).
 
ARTICLE 1
DEFINITIONS
 
Section 1.1 Certain Definitions.  As used herein, the following terms have the
meanings indicated:
 
“Acceleration Prepayment Premium” has the meaning assigned in Section 2.4(c).
 
“Acceptance Notice” has the meaning assigned in Section 12.32.
 
“Account Debtor” means “account debtor”, as defined in Article 9 of the UCC, and
any other obligor in respect of an Account.
 
“ACH” has the meaning assigned in Section 2.6(c).
 
“Acknowledgment of Property Manager” means the Acknowledgment and Agreement of
Property Manager executed by Manager in favor of the Administrative Agent (on
behalf of itself and the Lenders).
 
“Adjusted Expenses” means actual operating expenses related to the Projects,
excluding any rent and interest paid and depreciation recorded by Operating
Tenants on a stabilized accrual basis for the previous twelve (12) month period
(as reasonably adjusted by Administrative Agent), including: (i) recurring
expenses as determined under GAAP, (ii) real estate taxes, (iii) management fees
(whether paid or not) in an amount not less than five percent (5%) of effective
gross income (or the actual management fee paid, if higher) and (iv) a
replacement reserve (whether reserved or not) of not less than $.25 per rentable
square foot.
 
“Adjusted Net Operating Income” or “ANOI” means annualized Adjusted Revenue less
Adjusted Expenses, based upon the financial reports provided by Borrowers under
Article 7 and approved by Administrative Agent in its reasonable discretion
 
“Adjusted Revenue” means revenues generated by the Operators at the Projects for
the period in question (and if none specified, then for the most current twelve
(12) months), as determined under GAAP, but excluding (a) nonrecurring income
and non-property related income (as determined by Administrative Agent in
its sole discretion) and income from tenants that is classified as “bad debt”
under GAAP, and (b) late fees and interest income; provided, however, if actual
occupancy of the Projects, taken as a whole, exceeds 95%, Adjusted Revenue shall
be proportionately reduced assuming an occupancy of 95%.
 


 
1

--------------------------------------------------------------------------------

 


“Administrative Agent” has the meaning assigned in the preamble to this
Agreement.
 
“Affected Lender” has the meaning assigned in Section 2.13(a).
 
“Affiliate” means, with respect to a particular Person, (a) any corporation in
which such Person or any partner, shareholder, director, officer, member, or
manager of such Person directly or indirectly owns or controls more than ten
percent (10%) of the beneficial interest, (b) any partnership, joint venture or
limited liability company in which such Person or any partner, shareholder,
director, officer, member, or manager of such Person is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person is a trustee or
beneficiary, (d) any Person which is directly or indirectly owned or controlled
by such Person or any partner, shareholder, director, officer, member or manager
of such Person, (e) any partner, shareholder, director, officer, member, manager
or employee of such Person, or (f) any Person related by birth, adoption or
marriage to any partner, shareholder, director, officer, member, manager, or
employee of such Person.  Any Borrower Party shall be deemed an Affiliate of
Borrowers.
 
“Affiliate Borrowers” means the parties that are joined as additional Borrowers
under the Loan Agreement in accordance with Section 12.40 and Schedule I.
 
“Affiliate Loan Documents” means any documents which are, by their terms and by
the terms of the Loan Agreement, cross-collateralized or cross-defaulted with
the Loan Documents, whether now existing or hereafter entered into by any
Borrower, Affiliate Borrower or other Borrower Party with or for the benefit of
Administrative Agent and/or Lenders, including without limitation, the Affiliate
Notes and the agreements executed in connection therewith.
 
“Affiliate Loans” means Tranche A Loan, Tranche B Loan, Tranche C Loan and
Tranche D Loan, and which are collectively evidenced by the Promissory Note for
the Loan and the Affiliate Notes.
 
“Affiliate Notes” mean the Notes evidencing the Affiliate Loans, which loans
have been made by Lenders on or prior to the date hereof, or, are anticipated to
be made by Lenders after the date hereof, subject to the terms and conditions of
this Agreement. The makers of the Affiliate Notes, the Affiliate Borrowers, are
Affiliates of Borrowers.
 
“Affiliated Manager” means any property manager in which any Borrower, or any
Affiliate of any Borrower has, directly or indirectly, any legal, beneficial or
economic interest.
 
“Agreement” means this Loan Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.
 
“Allocated Loan Amount” has the meaning assigned in Section 12.20.
 
“Anti-Money Laundering Laws” means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations.  Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1, et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701, et seq.,
and the sanction regulations promulgated pursuant thereto by the OFAC, as well
as laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.
 


 
2

--------------------------------------------------------------------------------

 


“Approved Fund” means, with respect to Administrative Agent or any Lender, any
Person (other than a natural Person) that (a) is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business and (b) is advised
or managed by (i) Administrative Agent or such Lender, (ii) any Affiliate of
Administrative Agent or such Lender or (iii) any Person (other than an
individual) or any Affiliate of any Person (other than an individual) that
administers or manages Administrative Agent or such Lender.
 
“Approved Insurer” means any insurer (other than Medicaid/Medicare/TRICARE) as
may be approved by Administrative Agent from time to time in its sole
discretion.
 
“Approved Successor Guarantor” shall mean (a) an Institutional Investor, or
(b) another Person who is acceptable to Administrative Agent in its reasonable
discretion, provided that in any event, such Institutional Investor or Person:
 
(i)           satisfies the Transfer Financial Criteria;
 
(ii)          owns (directly or indirectly) at least fifty-one percent (51%) of
the beneficial interests in Borrowers;
 
(iii)         and its principals, owners, officers and directors meet all of the
eligibility, credit, management and other standards customarily applied by
Administrative Agent and/or Lenders at the time of the proposed transfer in
connection with the origination or purchase of similar mortgages on healthcare
facilities, to be determined by Administrative Agent and Lenders in their
reasonable discretion, including but not limited to, any standards with respect
to (A) previous relationships between Administrative Agent and/or Lenders and
the Institutional Investor and its principals, (B) the reputation for integrity,
honesty and veracity of the Institutional Investor and its principals, owners,
officers and directors, (C) OFAC, money-laundering, anti-terrorism, SEC and
other similar regulations and activities;
 
(iv)         organization, credit and experience in the management of similar
properties are deemed by Administrative Agent and/or Lenders, in their
reasonable discretion, to be appropriate to the overall structure and
documentation of the existing financing secured by the Projects; and
 
(v)          shall have delivered to Lender a background and credit check along
with such other diligence and background information in form and substance
reasonably acceptable to Administrative Agent.
 


 
3

--------------------------------------------------------------------------------

 


“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 12.3 (with the consent of any party whose consent is required by Section
12.3), accepted by the Administrative Agent, in form and substance satisfactory
to Administrative Agent.
 
“Assignment of Leases and Rents” means the Assignment of Leases and Rents
(whether one or more), executed by Borrowers for the benefit of Administrative
Agent (on behalf of itself and the Lenders), and pertaining to the Leases, as
amended, restated, supplemented, or otherwise modified from time to time.
 
“Assignment of Membership Interests” means the Assignment of Membership
Interests (whether one or more), executed by the member(s) of each Borrower for
the benefit of Administrative Agent (on behalf of the Lenders), and pertaining
to all of the membership interests in each Borrower, as amended, restated,
supplemented, or otherwise modified from time to time.
 
“ASTM” means the American Society for Testing and Materials.
 
“Award” has the meaning assigned in Section 3.3.
 
“Bank Secrecy Act” means the Bank Secrecy Act, 31 U.S.C. Section 5311, et seq.
 
“Bankruptcy Party” has the meaning assigned in Section 9.7.
 
“Borrower” and “Borrowers” have the meaning assigned in the preamble to this
Agreement.
 
“Borrower Formation Documents” has the meaning assigned in Section 6.1(b).
 
“Borrower Party” means Borrower, any Guarantor, any general partner of any
Borrower, and any general partner in any partnership that is a general partner
of any Borrower, any managing member of any Borrower, and any managing member in
any limited liability company that is a managing member of any Borrower.
 
“Borrowers’ Agent” has the meaning assigned in Section 7.7.
 
“Borrowers’ Certificate” shall mean the Borrowers’ Certificate executed by the
Borrowers’ Agent, and in the form of Schedule III attached hereto.
 
“Borrowers’ Knowledge” means, (i) with respect to any representation, warranty
or statement made as of the date of this Agreement, the actual knowledge of
Steven Leathers, James A. Mezzanote, Todd Jensen or any Responsible Officer as
of the date hereof as has been obtained in the normal course of business, after
the exercise of reasonable diligence, including without limitation, reasonable
inquiry of (a) the seller(s) of the Project to Borrowers, (b) where feasible,
the current Operator of the Projects and (c) if applicable, reasonable inquiry
of State Regulators and other governmental or quasi-governmental agencies having
jurisdiction over the Projects; and (ii) with respect to any representation,
warranty or statement made, deemed to be made, affirmed or reaffirmed, or deemed
to be affirmed or reaffirmed (whether in a Compliance Certificate or otherwise),
after the execution of this Agreement, the actual knowledge of the foregoing
individuals as well as James A. Mezzanote, Russ Winget, Oleg Dashko (only until
such date that any of the foregoing individuals are actually employed by any
Borrower or any Borrower Party and thereafter, the successors in title to such
Persons) or any Responsible Officer as of the date and time that the applicable
representation, warranty or statement is made, deemed to be made, affirmed or
reaffirmed, or deemed to be affirmed or reaffirmed, as has been obtained in the
normal course of business, but without imposing or implying any duty of
investigation or diligence, such as an inquiry of the current Operator of the
Projects or of State Regulators or other governmental or quasi-governmental
agencies having jurisdiction over the Projects.
 


 
4

--------------------------------------------------------------------------------

 


“Business Day” means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of Illinois are not open for
general banking business.
 
“Casualty” has the meaning assigned in Section 3.2.
 
“Census Report” means, with respect to a Project, a report which records the
number of licensed beds for the Project, as well as the number of patients and
patient census days by Third Party Payor source.
 
“Closing Date” means the date the Tranche A Loan, Tranche B Loan, Tranche C Loan
or Tranche D Loan is funded by the Lenders, as applicable.
 
“Code” means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
“Collateral” means all real and personal property with respect to which Liens in
favor of Administrative Agent are executed, identified or purported to be
granted pursuant to the Loan Documents and which secure the Obligations
described in the Loan Documents, and includes, without limitation, all of each
Borrower’s right, title and interest in, to and under all personal property,
real property, and other assets that arise from, are used in connection with,
are related to or are located at the Projects, whether now owned by or owing to,
or hereafter acquired by or arising in favor of any Borrower (including all
personal property and other assets owned or acquired under any trade names,
styles or derivations thereof), and whether owned or consigned by or to, or
leased from or to, a Borrower, and regardless of where located.
 
“Collateral Assignment of Acquisition Documents” means that certain Collateral
Assignment of all of Borrowers’ rights under the Purchase Agreement together
with all documents related thereto.
 
“Compliance Certificate” means the compliance certificate in the form of
Schedule 7.2 attached hereto.
 
“CON” means a certificate of need or similar certificate, license or approval
issued by the State Regulator for the Projects.
 
“Condemnation” has the meaning assigned in Section 3.3.
 


 
5

--------------------------------------------------------------------------------

 


“Contract Rate” has the meaning assigned in Section 2.2.
 
“Control” or “controls” means, when used with respect to any specified Person,
the power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities or other
beneficial interests, by contract, by its position with such Person as general
partner or managing member, or otherwise; and the terms “Controlling” and
“Controlled” have the meanings correlative to the foregoing.
 
“Debt” means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable, (b) all unfunded amounts under a loan agreement, letter of
credit, or other credit facility for which such Person or any of its assets
would be liable or subject, if such amounts were advanced under the credit
facility, (c) all amounts required to be paid by such Person as a guaranteed
payment to partners or a preferred or special dividend, including any mandatory
redemption of shares or interests, (d) all indebtedness guaranteed by such
Person, directly or indirectly, (e) all obligations under leases that constitute
capital leases for which such Person or any of its assets is liable or subject,
and (f) all obligations of such Person under interest rate swaps, caps, floors,
collars and other interest hedge agreements, in each case whether such Person or
any of its assets is liable or subject contingently or otherwise, as obligor,
guarantor or otherwise, or in respect of which obligations such Person otherwise
assures a creditor against loss.
 
“Debt Service” means the aggregate interest, fixed principal, and other payments
due under the Loan and under any other permitted Debt relating to the Projects
expressly approved by Administrative Agent for the period of time for which
calculated.  The foregoing calculation shall exclude payments applied to escrows
or reserves required by Administrative Agent or the Lenders.  In the event that
Debt Service for a period of twelve (12) months (or other calculation period) is
not available, Administrative Agent shall annualize the Debt Service for such
period of time as is available.
 
“Debt Service Coverage Ratio” means the ratio of (i) Adjusted Net Operating
Income for the Projects for a particular period, to (ii) Debt Service for such
period.
 
“Default Rate” means the lesser of (a) the maximum rate of interest allowed by
applicable Law, and (b) five percent (5.0%) per annum in excess of the Contract
Rate.
 
“Defaulting Lender” means a Lender that (a) has given written notice to
Borrowers, Administrative Agent, or any other Lender that it will fail to fund
any amounts to be funded by such Lender after the Closing Date under this
Agreement or otherwise fails to fund such amount under this Agreement; (b) is in
default for failing to make payments under one or more syndicated credit
facilities (unless subject to a good faith dispute); or (c) has declared (or the
holding company of such Lender has declared) bankruptcy or is otherwise involved
in a liquidation proceeding and Administrative Agent has determined such Lender
is reasonably likely to become a Defaulting Lender, or (d) is the subject of a
receivership.
 
“Determination Date” has the meaning assigned in Section 8.15.
 
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
 


 
6

--------------------------------------------------------------------------------

 


“Electronic Transmission” means any process of communication that does not
directly involve the physical transfer of paper and that is suitable for the
retention, retrieval and reproduction of information by the recipient.
 
“Environmental Indemnity Agreement” means that certain Hazardous Materials
Indemnity Agreement dated of even date hereof in favor of Administrative Agent
(for itself and on behalf of the Lenders) executed by Borrowers and Guarantor
with respect to the Projects, as amended, restated, supplemented, or otherwise
modified from time to time.
 
“Environmental Laws” means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws (a) governing or regulating the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) governing or regulating the transfer of property upon a negative declaration
or other approval of a Governmental Authority of the environmental condition of
such property, or (c) requiring notification or disclosure of releases of
Hazardous Materials or other environmental conditions whether or not in
connection with a transfer of title to or interest in property.
 
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended
from time to time, and all rules and regulations promulgated thereunder.
 
“Event of Default” has the meaning assigned in Article 9.
 
“Exit Fee” has the meaning assigned in Section 2.11.
 
“Federal Bankruptcy Code” means Chapter 11 of Title II of the United States Code
(11 U.S.C. § 101, et seq.), as amended.
 
“Financial Institution” means a United States Financial Institution as defined
in 31 U.S.C. 5312, as amended from time to time.
 
“Financing Notice” has the meaning assigned in Section 12.32.
 
“FIRREA” has the meaning assigned in Schedule 2.1.
 
“Funds” means, collectively, the Replacement Escrow Fund and Required Repair
Fund.
 
“GAAP” means general accepted accounting principles of the Accounting Principles
Board of the American Institute of Certified Public Accountants and the
Financial Accounting Standards Board that are applicable on the date so
indicated and consistently applied.
 
“GE Capital” has the meaning assigned in the Preamble to this Agreement.
 
“Ground Lease” means the any lease agreement, executed between a lessor, as
ground lessor, and Borrower, as lessee, as amended or modified from time to
time.
 


 
7

--------------------------------------------------------------------------------

 


“Ground Lessor” means any ground lessor with respect to a Project, and any
successor in interest thereto.
 
“Governmental Account Debtor” means any Account Debtor that is a Governmental
Authority, including, without limitation, Medicare and Medicaid.
 
“Governmental Approvals” means, collectively, all consents, licenses and permits
and all other authorizations or approvals required from any Governmental
Authority to operate the Projects.
 
“Governmental Authority” means any federal, state, county or municipal
government or political subdivision thereof, any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body (including, without limitation, the State
Regulator), or any court, administrative tribunal, or public body.
 
“Guarantor” means collectively, American Realty Capital Healthcare Trust, Inc.,
a Maryland corporation and American Realty Healthcare Trust Operating
Partnership, L.P., a Delaware limited partnership.
 
“Hazardous Materials” means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof, (b)
asbestos or asbestos-containing materials, (c) polychlorinated biphenyls (pcbs),
(d) radon gas, (e) underground storage tanks, (f) any explosive or radioactive
substances, (g) lead or lead-based paint, (h) any other substance, material,
waste or mixture which is or shall be listed, defined, or otherwise determined
by any Governmental Authority to be hazardous, toxic, dangerous or otherwise
regulated, controlled or giving rise to liability under any Environmental Laws,
(i) any excessive moisture, mildews, mold or other fungi in quantities and/or
concentrations that could reasonably be expected to pose a risk to human health
or the environment, or negatively impact the value of the Projects or (j) any
elements, material, compounds, mixtures, chemicals, wastes, pollutants,
contaminants or substances known to cause cancer or reproductive toxicity, that,
because of its quantity, concentration or physical or chemical characteristics,
exposure is limited or regulated by any Governmental Authority having
jurisdiction over human health and safety, natural resources or the environment,
or which poses a significant present or potential hazard to human health and
safety, or to the environment, if released into the workplace or the
environment.
 
“Healthcare Investigations” means any inquiries, investigations, probes, audits
or proceedings concerning the business affairs, practices, licensing or
reimbursement entitlements of any Borrower, Guarantor or any Operator
(including, without limitation, inquiries involving the Comprehensive Error Rate
Testing and any inquiries, investigations, probes, audit or procedures initiated
by Fiscal Intermediary/Medicare Administrator Contractor, Medicaid Integrity
Contractor, Recovery Audit Contractor, Program Safeguard Contractor, Zone
Program Integrity Contractor, Attorney General, Office of Inspector General,
Department of Justice or similar governmental agencies or contractors for such
agencies).
 
“Healthcare Laws” means all applicable state and federal statutes, codes,
ordinances, orders, rules, regulations, and guidance relating to patient
healthcare and/or patient healthcare information, including without limitation
HIPAA, the Health Information Technology for Economic Clinical Health Act
provisions of the American Recovery and Investment Act of 2009 and the
respective rules and regulations promulgated thereunder, and all other
applicable state and federal laws regarding the privacy and security of
protected health information and other confidential patient information; the
establishment, construction, ownership, operation, licensure, use or occupancy
of the Projects or any part thereof as a long term acute care hospital facility,
rehabilitation hospital facility or other healthcare facility, as the case may
be, and all conditions of participation pursuant to Medicare and/or Medicaid
certification; fraud and abuse, including without limitation, Section 1128B(b)
of the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs), commonly referred
to as the “Federal Anti-Kickback Statute,” and the Social Security Act, as
amended, Section 1877, 42 U.S.C. Section 1395nn (Prohibition Against Certain
Referrals), commonly referred to as the “Stark Statute”, 31 U.S.C Section
3729-33, and the “False Claims Act”.
 


 
8

--------------------------------------------------------------------------------

 


“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.
 
“HIPAA Compliance Date” has the meaning assigned in Section 8.16(b).
 
“HIPAA Compliance Plan” has the meaning assigned in Section 8.16(b).
 
“HIPAA Compliant” has the meaning assigned in Section 8.16(b).
 
“IEEPA” has the meaning assigned in Section 6.19(f).
 
“Indebtedness” means all payment obligations of Borrowers or any Borrower Party
to Administrative Agent or to any Lender under the Loan or any of the Loan
Documents, including, without limitation, any and all interest, whether or not
accruing after the filing of any petition in bankruptcy or the commencement of
any insolvency, reorganization or similar proceeding, and whether or not a claim
for post-filing or post petition interest is allowed in any such proceeding.
 
“Initial Exit Fee Date” has the meaning assigned in Section 2.11.
 
“Institutional Investor” means (i) a state or public pension plan, (ii) a
pension trust maintained by a non-governmental employer, (iii) an endowment or
private foundation, (iv) a banking institution, (v) an insurance company, (vi) a
corporation, (vii) a real estate investment trust, (viii) saving and loan
association, (ix) trust company, (x) commercial credit corporation, (xi) mutual
fund, or (xii) an entity wholly owned by any of the foregoing whose obligations
are guaranteed by such owner.
 
“Insurance Impound” has the meaning assigned in Section 3.4.
 
“Insurance Premiums” has the meaning assigned in Section 3.1(c).
 
“Joinder” has the meaning assigned in Section 12.40.
 
“Land” means, collectively, the real property described in Exhibits A-l through
A-3 attached hereto, together with such real property as may be acquired by a
party that is joined as a Borrower hereunder, such acquisition to be financed by
the Lenders.
 


 
9

--------------------------------------------------------------------------------

 


“Laws” means, collectively, all federal, state and local laws, statutes, codes,
ordinances, orders, rules and regulations and guidances and judicial opinions or
presidential authority in the applicable jurisdiction, including but not limited
to quality and safety standards, accreditation standards and requirements of any
Governmental Authority or State Regulator having jurisdiction over Borrowers or
the ownership, use, occupancy or operations of the Projects, each as it may be
amended from time to time.
 
“Lease Party” means the party to any Lease that grants to the other party the
right to use or occupy any portion of the Projects, whether it be a Borrower or
any Operator.
 
“Leases” means all leases of, subleases of and occupancy agreements affecting
the Projects or any part thereof now existing or hereafter executed (including
all patient and resident care agreements and service agreements which include an
occupancy agreement) and all amendments, modifications or supplements thereto.
 
“Lender(s)” has the meaning assigned in the preamble to this Agreement.
 
“Lender Transferee” has the meaning assigned in Section 12.3(f).
 
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereof
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
 
“Lien” means any interest, or claim thereof, in the Projects securing an
obligation owed to, or a claim by, any Person other than the owner of the
Projects, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes.  The term
“Lien” shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting the Projects.
 
“Loan” means collectively, the Tranche A Loan, Tranche B Loan, Tranche C Loan
and Tranche D Loan, made to be made by the Lenders to Borrowers under this
Agreement, together with all other amounts secured by the Loan Documents.
 
“Loan Commitment” means with respect to each Lender, the commitment of such
Lender to make its Pro Rata Share of the Loan (albeit Tranche A Loan, Tranche B
Loan, Tranche C Loan or Tranche D Loan, as applicable) to the Borrowers.
 
“Loan Commitment Expiration Date” means March 31, 2012, the date upon which
Lenders’ Loan Commitment shall terminate.
 
“Loan Documents” means: (a) this Agreement, (b) the Notes, (c) the Mortgage, (d)
the Assignment of Leases and Rents, (e) Uniform Commercial Code financing
statements, (f) such assignments of Management Agreements, contracts and other
rights as may be required under the Term Sheet or otherwise requested by
Administrative Agent or the Lenders, (g) the Collateral Assignment of
Acquisition Documents, the Business Associate Agreement, if applicable, (h) the
Recourse Guaranty Agreement, (i) Assignment of Membership Interests, (j) the
Security Agreement, (k) Acknowledgment of Property Manager, (l) Operating Lease
Subordination Agreements, (m) all other documents evidencing, securing,
governing or otherwise pertaining to the Loan, (n) any letter of credit provided
to Administrative Agent (for itself and on behalf of the Lenders) in connection
with the Loan, (o) all of the Affiliate Loan Documents (to the extent not
already covered by clauses (a) – (n) above, and (p) all amendments,
modifications, renewals, substitutions and replacements of any of the foregoing;
provided however, in no event shall the term “Loan Documents” include the
Environmental Indemnity Agreement.
 


 
10

--------------------------------------------------------------------------------

 


“Loan Origination Fee” means a fee in the amount of One Million Five Hundred
Thousand Dollars ($1,500,000) to be paid by Borrowers to Administrative Agent
(for the benefit of Lenders) on a pro rata basis concurrent with the closing of
the Tranche A Loan, Tranche B Loan, Tranche C Loan and Tranche D Loan, as
applicable.
 
“Loan Year” means (a) for the first Loan Year, the period between the date
hereof and one calendar year from the last day of the month in which the Closing
Date occurs (unless the Closing Date is on the first day of a month, in which
case the first Loan Year shall commence on such Closing Date and end one
calendar year from the last day of the month immediately preceding the Closing
Date) and (b) each consecutive twelve month calendar period after the first Loan
Year until the Maturity Date.
 
“Make Whole Breakage Amount” means, as calculated by Administrative Agent, the
greater of (i) one percent (1%) of the amount being prepaid and (ii) the excess,
if any, of (A) the sum of the net present values of each scheduled interest and
principal payment of the Loan, including the payment of the balance of the Loan
(together with accrued interest thereon) on the then scheduled Maturity Date,
discounted to the date of the prepayment at an interest rate equal to the
Replacement Treasury Yield plus fifty (50) basis points, over (B) the amount of
principal being prepaid.
 
“Management Agreements” means, collectively, those certain agreements between
Borrowers and Property Manager for the management of the Projects.
 
“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have any Borrower or any Borrower Party
be adjudicated bankrupt or insolvent, to institute proceedings under any
applicable insolvency law, to seek any relief under any law relating to relief
from debts or the protection of debtors, to consent to the filing or institution
of bankruptcy or insolvency proceedings against any Borrower or any Borrower
Party, to file a petition seeking, or consent to, reorganization or relief with
respect to any Borrower or any Borrower Party under any applicable federal or
state law relating to bankruptcy or insolvency, to seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official of or for any Borrower or any Borrower Party
or a substantial part of its respective property, to make any assignment for the
benefit of creditors of any Borrower or any Borrower Party, the admission in
writing by any Borrower or any Borrower Party of such Person’s inability to pay
its debts generally as they become due, or to take action in furtherance of any
of the foregoing.
 


 
11

--------------------------------------------------------------------------------

 


“Material Adverse Change” or “material adverse change” means, in Administrative
Agent’s reasonable discretion, the business prospects, operations or financial
condition of a Person or Project has changed in a manner which would,
considering the totality of facts and circumstances, prevent timely repayment of
the Loan or otherwise prevent the applicable Person from timely performing any
of its material obligations under the Loan Documents or Environmental Indemnity
Agreement.
 
“Material Adverse Effect” or “material adverse effect” means, in Administrative
Agent’s reasonable discretion, a material impairment of: (i) the ability of
Borrowers and/or Guarantor to perform their obligations under the Loan
Documents; (ii) the condition (financial or otherwise), operations, business,
assets, liabilities or prospects of the Borrowers taken as a whole; (iii) the
rights and remedies of the Administrative Agent and the Lenders under the Loan
Documents; or (iv) the ability of the Borrowers or the Operators to operate all
or a material portion of the Projects.
 
“Maturity Date” means the earlier of (a) September 18, 2015, or (b) any earlier
date on which the entire Loan is required to be paid in full, by acceleration or
otherwise, under this Agreement or any of the other Loan Documents.
 
“Medicaid” means Title XIX of the Social Security Act, which was enacted in 1965
to provide a cooperative federal-state program for low income and medically
indigent persons, which is partially funded by the federal government and
administered by the states.
 
“Medicare” means Title XVIII of the Social Security Act, which was enacted in
1965 to provide a federally funded and administered health program for the aged
and certain disabled persons.
 
“Mortgage” means, collectively (whether one or more), as applicable, the
Mortgage(s), Assignment of Leases and Rents, Security Agreement and Fixture
Filing, or the Deed(s) of Trust, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, executed by Borrowers in favor of Administrative
Agent (for itself and on behalf of the Lenders), covering the Projects, as
amended, restated, supplemented, or otherwise modified from time to time.
 
“Non-U.S. Lender Party” means each of the Administrative Agent, the Lenders and
each participant, in each case that is not a U.S. Person.
 
“Note” and “Notes” means, respectively, (a) each Promissory Note executed at any
time by Borrowers and payable to the order of a Lender in evidence of the Loan
of such Lender and (b) all such Promissory Notes, together with all renewals,
modifications and extensions thereof and any replacement or additional notes
executed by Borrowers pursuant to the terms hereof.  The Borrowers shall execute
a separate Note with respect to the Tranche A Loan, Tranche B Loan, Tranche C
Loan and Tranche D Loan, respectively.  Each of the Affiliate Notes is a “Note”
for purposes of this Agreement.
 
“Obligations” means the Indebtedness and all other obligations of Borrowers
hereunder and under the other Loan Documents.
 
“OFAC” means the Office of Foreign Assets Control, Department of the Treasury.
 


 
12

--------------------------------------------------------------------------------

 


“Operating Leases” means collectively, those certain lease agreements between
Borrowers, and Operating Tenants, covering the Projects.
 
“Operational Lease Forbearance Period” has the meaning assigned in Section 10.4.
 
“Operational Default” has the meaning assigned in Section 10.4.
 
“Operating Lease Subordination Agreements” means collectively, those certain
Subordination, Non-Disturbance and Attornment Agreements dated of even date
herewith, executed by Operating Tenants, Borrowers and Administrative Agent (on
behalf of Lenders).
 
“Operating Tenants” means the parties listed on Exhibit D and any successor
operating tenant of the Projects approved by Administrative Agent or expressly
permitted under this Agreement.
 
“Operator”, individually, and “Operators”, collectively, means the applicable
Property Manager, Operating Tenant, property sublessee and/or operator under any
Operating Agreement, approved by Administrative Agent and any successor to such
Operator approved by Administrative Agent.  If there exists a Property Manager,
Operating Tenant and a property sublessee, or any combination thereof, with
respect to the Projects, then “Operator” shall refer to all such entities,
collectively and individually as applicable and as the context may require.
 
“Operators’ Agreements” means, collectively, the Management Agreements, the
Operating Leases and/or other similar agreement regarding the management and
operation of the Projects between Borrowers and/or Operating Tenants and
Property Manager.
 
“Other Taxes” has the meaning assigned in Section 2.16(c).
 
“Overpaying Borrower” has the meaning assigned in Section 12.20.
 
“Overpayment Amount” has the meaning assigned in Section 12.20.
 
“Patriot Act” means the USA Patriot Act of 2001, Pub. L. No. 107-56.
 
“Payment Date” has the meaning assigned in Section 2.3(a), and is the date that
a regularly scheduled payment of interest is due.
 
“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate (including certificates of occupancy),
concession, grant, franchise, variance or permission from, and any other
contractual obligations with, any Governmental Authority, in each case whether
or not having the force of law and applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.
 
“Permitted Exceptions” means the exceptions to title contained in the Title
Policy insuring the liens created pursuant to the Mortgages and any other title
matter to which Administrative Agent consents in writing.
 


 
13

--------------------------------------------------------------------------------

 


“Permitted Transfer” means (a) a Sale or Pledge expressly permitted under
Section 8.1(c) or (b) a Prohibited Transfer approved by the Required Lenders
pursuant to Section 8.1(d) or 8.1(e).
 
“Permitted Transferee” shall mean a Person satisfying the following conditions:
(i) such Person is (x) an entity wholly owned, either directly or indirectly, by
an entity that satisfies the Transfer Financial Criteria, or (y) is otherwise
acceptable to Administrative Agent in its reasonable discretion, (ii) such
Person qualifies as a single purpose, bankruptcy remote entity under criteria
established by the Rating Agencies, (iii) such Person’s counsel has delivered to
Administrative Agent a non-consolidation opinion reasonably acceptable to
Administrative Agent and acceptable to the Rating Agencies in their sole
discretion (provided that if (1) a Securitization has not occurred or (2) a
Securitization has occurred but a Rating Agency, within the period of time
provided in the Securitization’s pooling and servicing agreement (or similar
agreement), has not responded to the request for Rating Agency approval of such
opinion or has responded in a manner that indicates that such Rating Agency is
neither reviewing such request nor waiving the requirement for Rating Agency
approval of such opinion, then Administrative Agent’s approval shall be required
in lieu of such Rating Agency approval), if such non-consolidation opinion is
required in conjunction with a Securitization of the Loan, (iv) such Person is
reputable, of good character, creditworthy and with sufficient financial worth
considering the obligations assumed and undertaken, as evidenced by financial
statements and other information reasonably requested by Administrative Agent;
(v) Administrative Agent has received a background and credit check in form and
substance reasonably acceptable to Administrative Agent with respect to any
Person holding (together with such Person’s Affiliates), a twenty percent (20%)
or greater (or lesser if required by Administrative Agent in its reasonable
discretion) direct or indirect interest in such Person; and (vi) such other
conditions as are reasonably required by Administrative Agent.
 
“Person” means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof: or any other form of entity.
 
“Post Closing Obligations” means the post closing obligations described on
Schedule 12.37.
 
“Potential Default” means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.
 
“Primary Licenses” means, with respect to any Project or Person operating such
Project, as the case may be, the CON, permit or license to operate as a medical
office, acute surgery center, long-term care center, hospital or other health
care facility, as the case may be, and each Medicaid/Medicare/TRICARE provider
agreement, if applicable.
 
“Prohibited Transfer” has the meaning assigned in Section 8.1(a).
 
“Projects” means the Land and medical office, acute surgery center, long-term
care center, hospital or other health care facility located on the Land, and all
related facilities, amenities, fixtures, and personal property owned by
Borrowers and any improvements now or hereafter located on the Land.
 


 
14

--------------------------------------------------------------------------------

 


“Project Yield” means the ratio, expressed as a percentage, of (a) annualized
Adjusted Net Operating Income from the Projects, as determined by Administrative
Agent for a particular period, to (b) the outstanding principal balance of the
Loan.
 
“Property Condition Report” has the meaning assigned in Schedule 2.1.
 
“Property Manager” means the property manager of the Projects (whether one or
more) approved by Administrative Agent, and any successor property manager
approved by Administrative Agent.  Without limiting the foregoing, American
Realty Capital Healthcare Properties, LLC, a Delaware limited liability company,
and an Affiliate of the Borrowers, will serve as the initial Property Manager
the Projects for which there shall be a single Tenant and CB Richard Ellis,
Inc., a Delaware corporation, shall serve as the initial Property Manager for
Projects for which there are multiple Tenants.
 
“Prorated Interest” has the meaning assigned in Section 2.4(b).
 
“Pro Rata Outstandings” means, with respect to any Lender at any time, the
outstanding principal amount of the Loan owing to such Lender at such time.
 
“Pro Rata Share” means, with respect to any Lender at any time (a) on or prior
to the date of the making of the Loan contemplated herein, the percentage
obtained by dividing (i) the Loan Commitment of such Lender then in effect by
(ii) the sum of the Loan Commitment and (b) after the making of the Loan, the
percentage obtained by dividing (i) the Pro Rata Outstandings of such Lender by
(ii) the total outstanding principal amount of the Loan; provided, however,
that, if there is no Loan Commitment and no Pro Rata Outstandings, such Lender’s
Pro Rata Share shall be determined based on the Pro Rata Share most recently in
effect, after giving effect to any subsequent assignment and any subsequent
non-pro rata payments of any Lender pursuant to the terms of this Agreement.
 
“Purchase Agreement” means that certain Purchase Agreement dated July 14, 2011,
2011 by and between CCN Venture, LP, Durango Medical Plaza, LP, NW Houston MOB
II, LP, ARC Med Partners, LP, GRSA IRF II, LP, North Dallas Hospital, BBD
Partners, LP, Rome LTH Partners, LP, UMC Triangle MOB, LP, LA Mesa Med Partners,
LP, Northwest Houston Hospital RE Partners, LP, CRTX Hospital Investors, LP and
Village HC Partners, LP, collectively, as seller and Borrowers, as assignees of
American Realty Capital V, LP, as buyer, as amended or modified from time to
time.
 
“Rating Agencies” means each of Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., Moody’s Investors Service, Inc., and Fitch, Inc., or any
other nationally-recognized statistical rating agency which has been approved by
Administrative Agent to the extent that any of the foregoing have been or will
be engaged by Administrative Agent or its designees.
 


 
15

--------------------------------------------------------------------------------

 


“Rating Agency Confirmation” means a written affirmation from any one of the
Rating Agencies (unless otherwise agreed by Administrative Agent) that an action
or event shall not result in the qualification, downgrade or withdrawal of any
credit rating by such Rating Agency.
 
“Recipient” has the meaning assigned in Section 12.38.
 
“Recourse Guaranty Agreement” means that certain Guaranty of Recourse
Obligations executed by Guarantor, as amended, restated, supplemented, or
otherwise modified from time to time.
 
“Register” has the meaning specified in Section 2.12(b).
 
“Related Persons” means, with respect to any Person, each of such Person’s
Affiliates, officers, directors, employees, agents, trustees, representatives,
attorneys, accountants, and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such Person or any of
its Affiliates, together with, if such Person is the Administrative Agent, each
other Person or individual designated, nominated or otherwise mandated by or
helping the Administrative Agent pursuant to and in accordance with Section 11.4
or any comparable provision of any Loan Document.
 
“Replacement Escrow Fund” has the meaning assigned in Section 2.5.
 
“Replacement Operating Lease” has the meaning assigned in Section 10.4.
 
“Replacement Operating Tenant” has the meaning assigned in Section 10.4.
 
“Replacement Operator” has the meaning assigned in Section 10.4.
 
“Replacement Treasury Yield” means the rate of interest equal to the yield to
maturity of the most recently issued U.S. Treasury security as quoted in the
Wall Street Journal on any prepayment date.  If the remaining term is less than
one year, the Replacement Treasury Yield will equal the yield for 1-Year
Treasury’s.  If the remaining term of the Loan is 1-Year, 2-Year, etc., then the
Replacement Treasury Yield will equal the yield for the Treasury’s with a
maturity equaling the remaining term.  If the remaining term of the Loan is
longer than one year but does not equal one of the maturities being quoted, then
the Replacement Treasury Yield will equal the yield for Treasury’s with a
maturity closest to but not exceeding the remaining term.  If the Wall Street
Journal (i) quotes more than one such rate, the highest of such quotes shall
apply, or (ii) ceases to publish such quotes, the U.S. Treasury security shall
be determined from such financial reporting service or source as Administrative
Agent shall determine.
 
“Reports” has the meaning assigned in Section 12.38.
 
“Required Lenders” means, at any time, Lenders whose Pro Rata Shares at such
time are in excess of 50% in the aggregate; provided, however, the Loan
Commitment of, and the portion of the Obligations held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
 
“Required Repair Fund” has the meaning assigned in Section 2.5.
 


 
16

--------------------------------------------------------------------------------

 


“Required Repairs” means the repairs described on Schedule II.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
“Responsible Officer” means the President, Secretary or Treasurer of any
Borrower or any Borrower Party or any other officer specifically appointed under
the operating agreement (limited liability company agreement) or formal
resolutions of a Borrower or a Borrower Party, in each case as applicable.
 
“Restoration Threshold” means, as of any date, the lesser of (a) two and
one-half percent (2.5%) of the replacement value of the improvements at the
affected Project as of such date, and (b) $500,000.00.
 
“Restricted Party” means each Borrower, any Affiliated Manager, Guarantor or any
shareholder, partner, member or non-member manager of any Borrower, Guarantor or
of any Affiliated Manager.
 
“Sale or Pledge” means a voluntary or involuntary sale, conveyance, mortgage,
grant, bargain, master lease, ground lease, encumbrance, pledge, assignment,
grant of any options with respect to, or any other transfer or disposition of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) a legal or
beneficial interest.
 
“Secured Parties” means the Lenders and the Administrative Agent and each such
Person’s Related Persons.
 
“Security” means all of the real and personal property securing the Obligations
described in the Loan Documents.
 
“Security Agreement” means the Security Agreement executed by Borrowers in favor
of Administrative Agent (for itself and on behalf of the Lenders) covering
certain personal property described therein, as amended, restated, supplemented,
or otherwise modified from time to time.
 
“Security Deposits” means any and all security deposits and entrance fees from
any tenant or occupant of the Projects collected or held by Borrowers or any
Operator.
 
“Single Purpose Entity” means a Person (other than an individual, a government
or any agency or political subdivision thereof), which exists solely for the
purpose of owning and leasing the Projects, observes corporate, company or
partnership formalities, as applicable, independent of any other entity, and
which otherwise complies with the covenants set forth in Section 6.17 hereof.
 


 
17

--------------------------------------------------------------------------------

 


“Site Assessment” means an environmental engineering report for each Project
prepared at Borrowers’ expense by an engineer engaged by Borrowers, or by
Administrative Agent on behalf of Borrowers, and approved by Administrative
Agent, and in a manner reasonably satisfactory to Administrative Agent, based
upon an investigation relating to and making appropriate inquiries concerning
the existence of Hazardous Materials on or about each Project, and the past or
present discharge, disposal, release or escape of any such substances, all
consistent with ASTM Standard E1527-05 (or any successor thereto published by
ASTM) and good customary and commercial practice.
 
“Social Security Act” means 42 U.S.C. 401 et seq., as enacted in 1935, and
amended, restated or otherwise supplemented thereafter from time to time and all
rules and regulations promulgated thereunder.
 
“Specially Designated National and Blocked Persons” means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.
 
“State Regulator” has the meaning assigned in Section 8.14(a).
 
“Substitute Lender” has the meaning assigned in Section 2.13(a).
 
“Survey” has the meaning assigned in Schedule 2.1.
 
“Tax Impound” has the meaning assigned to such term in Section 3.5.
 
“Taxes” has the meaning assigned in Section 8.2.
 
“Tenant” means any tenant or occupant of a Project under a Lease.
 
“Term Sheet” means that mortgage loan proposal dated July 28, 2011 from GE
Capital and accepted by and on behalf of Borrowers on July 29, 2011.
 
“Third Party Payor Programs” means any participation or provider agreements with
any third party payor, including Medicare, Medicaid, TRICARE and any Approved
Insurer, and any other private commercial insurance managed care and employee
assistance program, to which any Borrower or any Operator may be subject with
respect to any Project.
 
“Title Policy” has the meaning assigned in Schedule 2.1.
 
“Tranche A & B Threshold” has the meaning assigned in Section 2.11.
 
“Tranche A Loan” means a loan in the amount of Forty Five Million Eight Hundred
Fifty Nine Thousand One Hundred Forty Eight and no/100 Dollars ($45,859,148).
 
“Tranche A Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make its Pro Rata Share of the Tranche A Loan to the
Borrowers, which commitment is in the amount set forth opposite such Lender’s
name on Exhibit C under the caption “Tranche A Lender’s Loan Commitment.”  The
Tranche A Loan Commitment on the date hereof equals $45,859,148.
 


 
18

--------------------------------------------------------------------------------

 


“Tranche B Loan” means a loan in the amount of Forty Five Million Forty Thousand
Eight Hundred Fifty Two and no/100 Dollars ($45,040,852).
 
“Tranche B Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make its Pro Rata Share of the Tranche B Loan to the
Borrowers, which commitment is in the amount set forth opposite such Lender’s
name on Exhibit C under the caption “Tranche B Lender’s Loan Commitment.”  The
Tranche B Loan Commitment on the date hereof equals $45,040,852.
 
“Tranche C Loan” means a loan in the amount of Twenty Million Six Hundred
Thousand Dollars ($20,600,000).
 
“Tranche C Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make its Pro Rata Share of the Tranche B Loan to the
Borrowers, which commitment is in the amount set forth opposite such Lender’s
name on Exhibit C under the caption “Tranche B Lender’s Loan Commitment.”  The
Tranche B Loan Commitment on the date hereof equals $20,600,000.
 
“Tranche D Loan” means a loan in the amount of Thirty Eight Million Five Hundred
Thousand Dollars ($38,500,000).
 
“Tranche D Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make its Pro Rata Share of the Tranche D Loan to the
Borrowers, which commitment is in the amount set forth opposite such Lender’s
name on Exhibit C under the caption “Tranche D Lender’s Loan Commitment.”  The
Tranche D Loan Commitment on the date hereof equals $38,500,000.
 
“Transferee” has the meaning assigned in Section 8.1(d).
 
“Transfer Fee” has the meaning assigned in Section 8.1(d).
 
“Transfer Financial Criteria” shall mean, with respect to any Person, that such
Person has a net worth of at least Twenty Five Million and 00/100 Dollars
($25,000,000.00) and assets of at least Two Hundred Fifty Million and 00/100
Dollars ($250,000,000.00) and that such Person has covenanted in an agreement,
in a form reasonably acceptable to Administrative Agent, to maintain such
minimum net worth and asset levels for the duration of the term of the Loan.
 
“Triple Net Lease” means a Lease between any Borrower any its Tenant pursuant to
which the Tenant is required to pay all costs associated with its lease of space
at the Project, including without limitation, rent, its pro rata share of real
estate taxes, insurance and common area maintenance/improvements.
 
“TWEA” has the meaning assigned in Section 6.19(g).
 


 
19

--------------------------------------------------------------------------------

 


“U.S. Lender Party” means each of Administrative Agent, the Lenders, and each
participant of a Lender, in each case that is a U.S. Person.
 
“U.S. Person” means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.
 
“Withholding Taxes” has the meaning assigned in Section 2.16(a).
 
“Zoning Report” has the meaning assigned in Schedule 2.1.
 
Section 1.2 Definitions.  All terms defined in Section 1.1 above or otherwise in
this Agreement shall, unless otherwise defined therein, have the same meanings
when used in any other Loan Document or Environmental Indemnity Agreement, or
any certificate or other document made or delivered pursuant hereto.  The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Agreement shall refer to this Agreement as a whole.  The words “include”
and “include(s)” when used in this Agreement and the other Loan Documents or
Environmental Indemnity Agreement means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”
 
Section 1.3 Phrases.  When used in this Agreement and the other Loan Documents
or Environmental Indemnity Agreement, the phrase “including” shall mean
“including, but not limited to,” the phrases “satisfactory to Administrative
Agent,” “satisfactory to Lenders,” and “satisfactory to Required Lenders” shall
mean “in form and substance satisfactory to the applicable Person in all
respects”, the phrases “with Administrative Agent’s consent,” “with the Lenders’
consent,” and “with the Required Lenders’ consent,” or “with Administrative
Agent’s approval,” “with the Lenders’ approval,” and “with the Required Lenders’
approval” shall mean such consent or approval at such Person’s sole discretion,
and the phrases “acceptable to Administrative Agent,” “acceptable to Lenders,”
and “acceptable to the Required Lenders” shall mean “acceptable to such Person
at such Person’s sole discretion” unless otherwise specified in this Agreement.
 
ARTICLE 2
LOAN TERMS
 
Section 2.1 The Loan.
 
(a)           Tranche A Loan.  Upon satisfaction of all the terms and conditions
set forth in the Term Sheet and Schedule 2.1 attached hereto, each Lender
severally, but not jointly, agrees to make its Pro Rata Share of the Tranche A
Loan in Dollars to Borrowers in the amount of such Lender’s Loan Commitment,
which shall be funded in one advance on the Tranche A Closing Date and repaid in
accordance with the terms of this Agreement and the Notes.  Borrowers hereby
agree to accept the Loan on the Closing Date, subject to and upon the terms and
conditions set forth herein.  Lenders’ Loan Commitment shall terminate on the
Loan Commitment Expiration Date.
 
(b)           Tranche B Loan.  Upon satisfaction of all the terms and conditions
set forth in the Term Sheet and Schedule 2.1(a) attached hereto, each Lender
severally, but not jointly, agrees to make its Pro Rata Share of the Tranche B
Loan in Dollars to Borrowers in the amount of such Lender’s Loan Commitment,
which shall be funded in one advance on the Tranche B Closing Date and repaid in
accordance with the terms of this Agreement and the Notes.  Borrowers hereby
agree to accept the Tranche B Loan on the Closing Date, subject to and upon the
terms and conditions set forth herein.
 


 
20

--------------------------------------------------------------------------------

 


(c)           Tranche C Loan.  Upon satisfaction of all the terms and conditions
set forth in the Term Sheet and Schedule 2.1(b) attached hereto, each Lender
severally, but not jointly, agrees to make its Pro Rata Share of the Tranche C
Loan in Dollars to Borrowers in the amount of such Lender’s Loan Commitment,
which shall be funded in one advance on the Tranche B Closing Date and repaid in
accordance with the terms of this Agreement and the Notes.  Borrowers hereby
agree to accept the Tranche C Loan on the Closing Date, subject to and upon the
terms and conditions set forth herein.
 
(d)           Tranche D Loan.  Upon satisfaction of all the terms and conditions
set forth in the Term Sheet and Schedule 2.1(b) attached hereto, each Lender
severally, but not jointly, agrees to make its Pro Rata Share of the Tranche D
Loan in Dollars to Borrowers in the amount of such Lender’s Loan Commitment,
which shall be funded in one advance on the Tranche D Closing Date and repaid in
accordance with the terms of this Agreement and the Notes.  Borrowers hereby
agree to accept the Tranche D Loan on the Closing Date, subject to and upon the
terms and conditions set forth herein.
 
Section 2.2 Interest Rate; Late Charge.  The outstanding principal balance of
the Loan shall bear interest as follows: (i) the Tranche A Loan shall bear
interest at a fixed per annum rate equal to Five and 01/100 percent (5.01%) per
annum; and (ii) for the Tranche B Loan, Tranche C Loan and Tranche D Loan, at a
fixed rate of interest per annum to be determined as of the Closing Date of such
Loan in accordance with the terms set forth in the Term Sheet (in each case as
applicable, the “Contract Rate”).  If Borrowers fail to pay any installment of
interest or principal (exclusive of the payment due on the Maturity Date) within
five (5) days after the date on which the same is due, Borrowers shall pay to
Administrative Agent, for the account of the Lenders (other than any Defaulting
Lender), a late charge on such past due amount, as liquidated damages and not as
a penalty, equal to three percent (3.0%) of such amount, but not in excess of
the maximum amount of interest allowed by applicable law.  The Administrative
Agent shall pay to each Lender (other than any Defaulting Lender) its portion of
the late charge based on each Lender’s Pro Rata Share of the Loan in accordance
with Section 2.6.  The foregoing late charge is intended to compensate Lenders
for the expenses incident to handling any such delinquent payment and for the
losses incurred by each Lender as a result of such delinquent
payment.  Borrowers agree that, considering all of the circumstances existing on
the date this Agreement is executed, the late charge represents a reasonable
estimate of the costs and losses each Lender will incur by reason of late
payment.  Borrowers and each Lender further agree that proof of actual losses
would be costly, inconvenient, impracticable and extremely difficult to
fix.  Acceptance of the late charge shall not constitute a waiver of the Event
of Default arising from the overdue installment, and shall not prevent any
Lender from exercising any other rights or remedies available to such Lender
with respect to such Event of Default.  While any Event of Default exists, the
Loan shall bear interest at the Default Rate.
 
 


 
21

--------------------------------------------------------------------------------

 
 
Section 2.3 Terms of Payment.  The Loan shall be payable as follows:


(a)           Interest.  On the date hereof, Borrowers shall pay to
Administrative Agent for the account of the Lenders (other than a Defaulting
Lender), interest only representing interest accrued from the date hereof
through the last day of the current month computed at the Contract
Rate.  Thereafter, commencing on November 1, 2011, and continuing on the first
(1st) day of each calendar month thereafter (each such date a “Payment Date”),
Borrowers shall pay interest only computed at the Contract Rate on the
outstanding principal balance of the Loan.
 
(b)           Maturity.  On the Maturity Date, Borrowers shall pay to
Administrative Agent for the account of the Lenders (other than a Defaulting
Lender), all outstanding principal, accrued and unpaid interest, default
interest, late charges, the Exit Fee and any and all other amounts due under the
Loan Documents.
 
Section 2.4 Prepayment.
 
(a)           Voluntary Prepayment.  The Loan may be prepaid in whole, but not
in part, on a Payment Date at any time, provided the Borrowers provide not less
than ten (10) Business Days’ notice to Administrative Agent of such prepayment
and pay with such prepayment all accrued interest and all other outstanding
amounts then due and unpaid under the Loan Documents as more fully described in
Section 2.4(b) below.
 
(b)           Prepayment Not Made on a Payment Date.  If for any reason the Loan
or any portion thereof is prepaid on a day other than a scheduled monthly
Payment Date, interest shall be prorated through the date of prepayment (the
“Prorated Interest”).  On the prepayment date, the Borrowers shall pay to
Administrative Agent, for the account of Lenders, the applicable principal of
the Loan, Prorated Interest, Make Whole Breakage Amount, Exit Fee, if any, and
any other amounts, if any, required under this Agreement.
 
(c)           Involuntary Prepayment.  If the Loan is accelerated for any reason
other than casualty or condemnation, and the Loan is otherwise closed to
prepayment, Borrowers shall pay to Administrative Agent, for the account of the
Lenders, in addition to all other amounts outstanding under the Loan Documents,
a prepayment premium equal to the sum of (i) the Make Whole Breakage Amount (in
accordance with Section 2.3(b)) and (ii) two percent (2%) of the outstanding
balance of the Loan (the “Acceleration Prepayment Premium”).
 
(d)           Prepayment Due to Casualty or Condemnation.  In the event of a
prepayment resulting from the application of insurance or condemnation proceeds
pursuant to Article 3 hereof, no prepayment penalty or premium shall be imposed.
 
(e)           Character of Acceleration Prepayment Premium.  The Acceleration
Prepayment Premium does not constitute a penalty, but rather represents the
reasonable estimate, agreed to between Borrowers and each Lender, of fair
compensation for the loss that may be sustained by such Lender due to the
payment of the principal Indebtedness prior to the Maturity Date and/or the
increased cost and expense to such Lender resulting from an acceleration of the
Loan.  Any Acceleration Prepayment Premium shall be paid without prejudice to
the right of any Lender to collect on its behalf any of the amounts owing under
the Note, this Loan Agreement or the other Loan Documents or otherwise, to
enforce any of its rights or remedies arising out of an Event of Default.
 


 
22

--------------------------------------------------------------------------------

 


Section 2.5 Security; Establishment of Funds.
 
(a)           Security.  The Loan shall be secured by the Mortgages creating a
first lien on the Projects, the Assignment of Leases and Rents and the other
Loan Documents.
 
(b)           Establishment of Funds.  With respect to those Projects that are
not subject to Triple Net Leases, if required by Administrative Agent, Borrowers
agree to establish the following reserves with Administrative Agent, to be held
by Administrative Agent as further security for the Loan:
 
(i)           on the Closing Date, as applicable, Borrowers shall deposit with
Administrative Agent the amount required by Administrative Agent (the “Required
Repair Fund”) which shall be held by Administrative Agent for the completion of
the required repairs set forth on Schedule II annexed hereto on or before the
date set forth in Schedule II, as applicable; and
 
(ii)           Borrowers shall deposit with Administrative Agent on each Payment
Date the product of 25/100 Dollars ($.25) multiplied by the number of rentable
square feet in such Projects, which shall be held by Administrative Agent for
replacements and repairs required to be made to the Projects during the term of
the Loan, Tenant improvements and leasing commissions (the “Replacement Escrow
Fund”).
 
Administrative Agent shall hold the Funds, and any and all other impounds or
reserves otherwise provided for in this Agreement, for the benefit of all
Lenders.
 
Borrowers covenant and agree that with respect to all Operating Tenants that are
subject to Triple Net Leases, Borrowers shall: (i) cause all such Operating
Tenants to make all repairs and maintenance with respect to such Project as may
be required under the terms of the Operating Lease; and (ii) make all such
repairs and maintenance in the event that the Operating Tenant fails to do
so.  If: (i) Borrowers fail to comply with the foregoing covenant; or (ii) upon
the occurrence and continuation of an Event of Default, Administrative Agent, in
its reasonable discretion and on such terms as are reasonably required by it,
may require the Borrower to establish additional Funds in respect of such
Projects with the Administrative Agent, to be held by the Administrative Agent
as further security for the Loan.
 
(c)           Pledge and Disbursement of Funds.  Borrowers hereby pledge to
Administrative Agent and the Lenders, and grant a security interest in, any and
all monies now or hereafter deposited in the Funds as additional security for
the payment of the Loan.  Administrative Agent may reasonably reassess its
estimate of the amount necessary for the Funds from time to time and may adjust
the monthly amounts required to be deposited into the Funds upon thirty (30)
days notice to Borrowers.  Administrative Agent shall make disbursements from
the Funds as requested by Borrowers, and approved by Administrative Agent in its
reasonable discretion, on a quarterly basis in increments of no less than
$5,000.00 upon delivery by Borrowers of Administrative Agent’s standard form of
draw request accompanied by copies of paid invoices for the amounts requested
and, if required by Administrative Agent, lien waivers and releases from all
parties furnishing materials and/or services in connection with the requested
payment.  For any disbursements requested in excess of One Hundred Thousand
Dollars ($100,000), Administrative Agent may require an inspection of the
Projects at Borrowers’ expense prior to making a quarterly disbursement in order
to verify completion of replacements and repairs for which reimbursement is
sought.  The Lenders and the Borrowers acknowledge and agree that the Funds
shall be held without interest in Administrative Agent’s name and may be
commingled with Administrative Agent’s own funds at financial institutions
selected by Administrative Agent in its reasonable discretion.  Upon the
occurrence of an Event of Default, Administrative Agent may (and at the
direction of the Required Lenders shall) apply any sums then present in the
Funds to the payment of the Loan in any order in the reasonable discretion of
the Administrative Agent.  Until expended or applied as above provided, the
Funds shall constitute additional security for the Loan.  Administrative Agent
shall have no obligation to release any of the Funds while any Event of Default
or Potential Default exists or any Material Adverse Change has occurred in any
Borrower or any Borrower Party or any Project.  All reasonable costs and
expenses incurred by Administrative Agent in the disbursement of any of the
Funds shall be paid by Borrowers promptly upon demand or, at Administrative
Agent’s sole discretion, deducted from the Funds.
 


 
23

--------------------------------------------------------------------------------

 


Section 2.6 Application of Payments.
 
(a)           Waterfall.  Prior to the occurrence of an Event of Default, all
payments received by Administrative Agent under the Loan Documents shall be
applied, (i) first, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Administrative Agent
pursuant to this Agreement or any Loan Document, (ii) second, to pay interest
then due and payable to the Lenders (other than a Defaulting Lender) in respect
of the Loan calculated at the Contract Rate, (iii) third, to pay Obligations in
respect of any cost or expense reimbursements, fees or indemnities then due to
the Lenders (other than a Defaulting Lender) pursuant to this Agreement or any
Loan Document, (iv) fourth, to principal payments due under the Loan owing to
the Lenders (other than a Defaulting Lender), (v) fifth, to any reserves,
escrows or other impounds required to be maintained pursuant to the Loan
Documents, (vi) sixth, to any Exit Fee then due, and (vii) seventh, to the
ratable payment of all other Obligations (other than Obligations owing to a
Defaulting Lender); and (viii) eighth, to repay all Obligations owing to a
Defaulting Lender.  Upon the occurrence of an Event of Default, all payments
shall be applied in such order as the Administrative Agent shall determine in
its sole discretion.  Notwithstanding anything herein to the contrary, if at any
time following an Event of Default or acceleration of the Obligations or on or
after the Maturity Date, the Administrative Agent applies any payments received
or the proceeds of any Collateral to principal payments on the Loan, the
Administrative Agent shall apply such payments or proceeds pro rata between such
principal payments on the Loan based on the outstanding principal balance of the
Loan.
 
(b)           Application of Payments Generally.  All repayments of the Loan
shall be applied to reduce ratably the remaining installments of such
outstanding principal amounts of the Loans in the inverse order of maturity.  If
sufficient amounts are not available to repay all outstanding Obligations
described in any priority level set forth in this Section 2.6, the available
amounts shall be applied, unless otherwise expressly specified herein, to such
Obligations ratably based on the proportion of the Secured Parties’ interest in
such Obligations.  Any priority level set forth in this Section 2.6 that
includes interest shall include all such interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.  All prepayments of
principal shall be applied in the inverse order of maturity.
 


 
24

--------------------------------------------------------------------------------

 


(c)           Payments and Computations.  The Borrowers shall make each payment
under any Loan Document not later than 11:00 a.m. (Eastern Standard or Daylight
Savings time) on the day when due to the Administrative Agent by wire transfer
or Automated Clearing House (“ACH”) transfer (which shall be the exclusive means
of payment hereunder) to the following account (or at such other account or by
such other means to such other address as the Administrative Agent shall have
notified the Borrowers in writing within a reasonable time prior to such
payment) in immediately available Dollars and without setoff or counterclaim:
 
 

Bank:   Deutsche Bank Trust Co.   New York, NY ABA No.: 021001033 Account
Number:  50-256-477 Account Name: GE HFS - GEMSA Referenced Loan No.: 07-0004403

 
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.6(a) on the same Business Day as funds are deemed received.  Payments
received by the Administrative Agent after 11:00 a.m. (Eastern Standard or
Daylight Savings time) shall be deemed to be received on the next Business Day.
 
(d)           Computations of Interests and Fees.  All computations of interest
and of fees shall be made by the Administrative Agent on the basis of a
fraction, the denominator of which is three hundred sixty (360) and the
numerator of which is the actual number of days elapsed from the date of the
initial disbursement under the Loan or the date of the preceding Payment Date,
as the case may be, to the date of the next Payment Date or the Maturity
Date.  Each determination of an interest rate or the amount of a fee hereunder
shall be made by the Administrative Agent and shall be conclusive, binding and
final for all purposes, absent manifest error.
 
(e)           Payment Dates.  Whenever any payment hereunder shall be stated to
be due on a day other than a Business Day, the due date for such payment shall
be extended to the next succeeding Business Day without any increase in such
payment as a result of additional interest or fees.
 
(f)           Advancing Payments.  Unless the Administrative Agent shall have
received notice from the Borrowers prior to the date on which any payment is due
hereunder that the Borrowers will not make such payment in full, the
Administrative Agent may assume that the Borrowers have made such payment in
full to the Administrative Agent on such date and the Administrative Agent may,
in reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrowers shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the current rate of the Loans) for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent.
 


 
25

--------------------------------------------------------------------------------

 


Section 2.7 Sources and Uses.  The sources and uses of funds for the
contemplated transaction are as described on Schedule 2.7 attached
hereto.  Borrowers shall deliver such information and documentation as
Administrative Agent shall request to verify that the sources and uses are as
indicated on Schedule 2.7.  A reduction in the amounts necessary for any of the
uses may, at Administrative Agent’s election, shall result in an equal reduction
in the amount of the Loan.
 
Section 2.8 Capital Adequacy; Increased Costs; Illegality.
 
(a)           If any Lender determines that any law, treaty, governmental (or
quasi-governmental) rule, regulation, guideline or order regarding capital
adequacy, reserve requirements or similar requirements or compliance by such
Lender with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law),
in each case, adopted after the Closing Date, from any central bank or other
Governmental Authority increases or would have the effect of increasing the
amount of capital, reserves or other funds required to be maintained by such
Lender and thereby reducing the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, then Borrowers shall from time to time
upon demand by such Lender, pay to such Lender, additional amounts sufficient to
compensate such Lender for such reduction.  A certificate as to the amount of
that reduction and showing the basis of the computation thereof submitted by the
affected Lender to Borrowers shall, absent manifest error, be final, conclusive
and binding for all purposes.  Each Lender agrees that, as promptly as
practicable after it becomes aware of any circumstances referred to above which
would result in any such increased cost, such Lender shall, to the extent not
inconsistent with such Lender’s internal policies of general application, use
reasonable commercial efforts to minimize costs and expenses incurred by it and
payable to it by Borrowers pursuant to this Section 2.8(a).
 
(b)           If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining the Loan, then
Borrowers shall from time to time, upon demand by such Lender, pay to such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to Borrowers by such Lender, shall be conclusive and binding on
Borrowers for all purposes, absent manifest error.  Each Lender agrees that, as
promptly as practicable after it becomes aware of any circumstances referred to
above which would result in any such increased cost, such Lender shall, to the
extent not inconsistent with such Lender’s internal policies of general
application, use reasonable commercial efforts to minimize costs and expenses
incurred by it and payable to it by Borrowers pursuant to this Section 2.8(b).
 
 


 
26

--------------------------------------------------------------------------------

 
 
(c)           Notwithstanding anything herein to the contrary, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a change in a Requirement of Law under subsection (b) above and/or
a change in capital adequacy requirements under subsection (a) above, as
applicable, regardless of the date enacted, adopted or issued.
 
(d)           If, under this Section 2.8, Borrowers are required to pay an
additional amount which would exceed $10,000 in the aggregate in any single Loan
Year, then Borrowers shall have the right to prepay in full (within ninety (90)
days of Borrowers’ receipt of notice from Administrative Agent of such
additional required payment) such Lender’s Pro Rata Share of the Loan, together
with interest accrued thereon, but without payment of any Prepayment
Premium.  Or the avoidance of doubt, so long as Borrowers repay the Loan within
said ninety (90) day period, they shall not be required to pay more than $10,000
in the aggregate under this Section 2.8 in any single Loan Year.
 
Section 2.9 Intentionally omitted.
 
Section 2.10 Intentionally omitted.
 
Section 2.11 Exit Fee.
 
(a)           If the aggregate principal balance of the Loan is less than Ninety
Million and no/100 Dollars ($90,000,000) (the “Tranche A & B Threshold”) by the
date eight (8) months from the Tranche A Closing Date (the “Initial Exit Fee
Date”), Borrowers shall pay a non-refundable fee to Administrative Agent equal
to one percent (1.0%) of ((i) the Loan Commitment (in the aggregate) less (ii)
the aggregate amount of the funded Loan Commitment as of the Initial Exit Fee
Date).  Notwithstanding the foregoing, in lieu of the preceding fee,
Administrative Agent, in its sole discretion, may (but shall not in any way be
obligated to) consider either: (i) granting a cure period to Borrowers to extend
the Initial Exit Fee Date through the date twelve (12) months following the
Tranche A Closing Date for purposes of satisfying the Tranche A & B Threshold;
and/or (ii) a substitution of Collateral.
 
(b)           If Borrowers acquire the collateral for the Tranche C Loan and/or
Tranche D Loan and Lenders do not fund the Tranche C Loan Commitment and/or
Tranche D Loan Commitment (for any reason other than Lenders’ determination not
to make such Loans), Borrowers shall pay to Administrative Agent (for the
benefit of Lenders), a non-refundable fee equal to one percent (1.0%) of the
unfunded Tranche C Loan Commitment and Tranche D Loan Commitment.
 
(c)           The fee(s) due and owing pursuant to the preceding paragraph (a)
or (b), as the case may be, is individually and collectively referred to herein
as the “Exit Fee”.
 
Section 2.12 Evidence of Debt.
 
(a)           Records of Lenders.  Each Lender shall maintain in accordance with
its usual practice accounts evidencing the Indebtedness of Borrowers to each
Lender resulting from the Pro Rata Share of the Loan of such Lender from time to
time outstanding, including the amounts of principal and interest payable and
paid to such Lender from time to time under this Agreement.  In addition, with
respect to each Lender having sold a participation interest in any of the
Obligations owing to it, such Lender, acting as agent of Borrowers solely for
this purpose and solely for tax purposes, shall establish and maintain at its
address referred to in Section 12.1 (or at such other address as Administrative
Agent shall notify Borrowers) a record of ownership, in which such Lender shall
register by book entry (i) the name and address of each such participant (and
each change thereto, whether by assignment or otherwise) and (ii) the rights,
interest or obligation of each such participant in any Obligation owing to such
Lender, in any Loan Commitment or any portion of the Loan and in any right of
such Lender to receive any payment hereunder.
 


 
27

--------------------------------------------------------------------------------

 


(b)           Records of Administrative Agent.  The Administrative Agent, acting
as agent of  Borrowers solely for tax purposes and solely with respect to the
actions described in this Section 2.12, shall establish and maintain at its
address referred to in Section 12.1 (or at such other address as the
Administrative Agent may notify the Borrowers) (i) a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
the interests (including any rights to receive payment hereunder) of each Lender
in the Loans and the Pro Rata Outstandings, and any assignment of any such
interest, obligation or right and (ii) accounts in the Register in accordance
with its usual practice in which it shall record (A) the names and addresses of
the Lenders (and each change thereto pursuant to Section 2.13 (Substitution of
Lenders) and Section 12.3 (Assignments and Participations; Binding Effect)), (B)
the Loan Commitment of each Lender, (C) the amount of each of the Pro Rata
Outstandings and any assignment of a Lender’s Pro Rata Share of the Loan, (D)
the amount of any principal or interest due and payable or paid, and (E) any
other payment received by the Administrative Agent from the Borrowers and its
application to the Obligations.
 
(c)           Registered Obligations.  Notwithstanding anything to the contrary
contained in this Agreement, the Loan (including any Notes evidencing the Loan)
shall constitute a registered obligation, the right, title and interest of the
Lenders and their assignees in and to the Loan shall be transferable only upon
notation of such transfer in the Register and no assignment thereof shall be
effective until recorded therein.  This Section 2.12 and Section 12.3 shall be
construed so that the Loan is at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related regulations (and any successor provisions).
 
(d)           Prima Facie Evidence.  The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) of this Section 2.12 shall,
to the extent permitted by applicable Requirements of Law, be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided, however, that no error in such account and no failure of any Lender or
the Administrative Agent to maintain any such account shall affect the
obligations of any Borrower or any Borrower Party to repay the Loan in
accordance with its terms.  In addition, Borrowers, the Administrative Agent,
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender for all purposes of this Agreement.  Information contained in the
Register with respect to any Lender shall be available for access by Borrowers,
the Administrative Agent and such Lender at any reasonable time and from time to
time upon reasonable prior notice.  No Lender shall have access to or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender unless otherwise agreed by the
Administrative Agent.
 


 
28

--------------------------------------------------------------------------------

 


Section 2.13 Substitution of Lenders.
 
(a)           In the event that any Lender that is not an Affiliate of the
Administrative Agent (an “Affected Lender”), (i) makes a claim under Section 2.8
or (ii) does not consent to any amendment, waiver or consent to any Loan
Document for which the consent of the Required Lenders is obtained but that
requires the consent of other Lenders, the Borrowers may either pay in full such
Affected Lender without any additional cost or prepayment premium with respect
to amounts due with the consent of the Administrative Agent or substitute for
such Affected Lender any Lender or any Affiliate or Approved Fund of any Lender
or any other Person acceptable (which acceptance shall not be unreasonably
withheld, conditioned or delayed) to the Administrative Agent (in each case, a
“Substitute Lender”).
 
(b)           To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender, the Borrowers shall deliver a notice to the
Administrative Agent and such Affected Lender.  The effectiveness of such
payment or substitution shall be subject to the delivery to the Administrative
Agent by the Borrowers (or, as may be applicable in the case of a substitution,
by the Substitute Lender) of (i) payment for the account of such Affected
Lender, of, to the extent accrued through, and outstanding on, the effective
date for such payment or substitution, all Obligations owing to such Affected
Lender (including those that will be owed because of such payment and all
Obligations that would be owed to such Lender if it was solely a Lender), and
(ii) in the case of a substitution, (A) payment of the assignment fee set forth
in Section 12.3 and (B) an assumption agreement in form and substance
satisfactory to the Administrative Agent whereby the Substitute Lender shall,
among other things, agree to be bound by the terms of the Loan Documents and
assume the Loan Commitment of the Affected Lender.
 
(c)           Upon satisfaction of the conditions set forth in clause (b) above,
the Administrative Agent shall record such substitution or payment in the
Register, whereupon (i) in the case of any payment in full, such Affected
Lender’s Loan Commitment shall be terminated and (ii) in the case of any
substitution, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents with respect to the Loans, except that
the Affected Lender shall retain such rights expressly providing that they
survive the repayment of the Obligations and the termination of the Loan
Commitment, (B) the Substitute Lender shall become a “Lender” hereunder having a
Loan Commitment in the amount of such Affected Lender’s Loan Commitment and (C)
the Affected Lender shall execute and deliver to the Administrative Agent an
Assignment to evidence such substitution and deliver any Note in its possession;
provided, however, that the failure of any Affected Lender to execute any such
Assignment or deliver any such Note shall not render such sale and purchase (or
the corresponding assignment) invalid.
 
Section 2.14 Defaulting Lenders.
 
(a)           Cure of Defaulting Lender Status.  A Defaulting Lender may regain
its status as a non-defaulting Lender hereunder upon satisfaction of each of the
following conditions, as applicable:  (i) payment by such Defaulting Lender of
all amounts owing hereunder (whether to the Administrative Agent for indemnity
purposes or otherwise); (ii) receipt by Administrative Agent of (A) a written
revocation by Defaulting Lender of any written notice by Defaulting Lender to
Borrower, Administrative Agent, or any other Lender that such Defaulting Lender
will fail to fund under this Agreement, or (B) evidence satisfactory to
Administrative Agent (in consultation with the Required Lenders) that such
Defaulting Lender has publicly revoked any public announcement of the same;
(iii) evidence satisfactory to Administrative Agent (in consultation with the
Required Lenders) that such Defaulting Lender is no longer in default for
failing to make payments under one or more syndicated credit facilities; and
(iv) evidence satisfactory to Administrative Agent (in consultation with the
Required Lenders) that such Defaulting Lender (or the holding company of such
Defaulting Lender) is no longer the subject of a bankruptcy proceeding and is
not otherwise involved in any liquidation proceeding, and Administrative Agent
has determined such Defaulting Lender is able to meet its obligations hereunder.
 


 
29

--------------------------------------------------------------------------------

 


(b)           Right of Offset.  Anything herein to the contrary notwithstanding,
upon receipt of any payment from the Borrowers hereunder for the account of the
Lenders, Administrative Agent may, in its discretion, offset against a
Defaulting Lender’s Pro Rata Share of such payment, the amount of any unfunded
reimbursement obligations of such Defaulting Lender.
 
(c)           Replacement of Defaulting Lender.  If any Lender is a Defaulting
Lender, the Administrative Agent may, upon notice to such Lender and the
Borrowers, replace such Lender by causing such Lender to assign its Loan (with
the related assignment fee to be paid by Borrowers only if a Potential Default
or Event of Default shall be continuing) pursuant to Section 12.3 to one or more
Persons eligible under such Section procured by the Administrative Agent.  The
Borrowers shall pay in full all principal, interest, fees and other amounts
owing to such Defaulting Lender through the date of replacement.  Any Defaulting
Lender being replaced under this Section 2.14(c) shall execute and deliver an
Assignment with respect to such Lender’s Pro Rata Share of the Loan.
 
Section 2.15 Fees and Expenses.  Borrowers agree to pay to the Administrative
Agent for the benefit of the Lenders the fees and expenses provided in the Term
Sheet.
 
Section 2.16 Withholding Taxes.
 
(a)           Payments Free and Clear of Withholding Taxes.  Except as otherwise
provided in this Section 2.16, each payment by the Borrowers under any Loan
Document shall be made free and clear of all present or future taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto (and without deduction for any of them) (collectively, but excluding the
taxes set forth in clauses (i) and (ii) below, the “Withholding Taxes”) other
than for (i) taxes measured by net income (including branch profits taxes) and
franchise taxes imposed in lieu of net income taxes, in each case imposed on any
Lender as a result of a connection between such Lender and the jurisdiction of
the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than such connection arising solely
from any Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document) or (ii) taxes that are
directly attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Lender to deliver the documentation required to be
delivered pursuant to clause (f) below.
 


 
30

--------------------------------------------------------------------------------

 


(b)           Gross-Up.  If any Withholding Taxes shall be required by law to be
deducted from or in respect of any amount payable under any Loan Document to any
Lender (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Withholding Taxes are made (including deductions
applicable to any increases to any amount under this Section 2.16), such Lender
receives the amount it would have received had no such deductions been made,
(ii) Borrowers shall make such deductions, (iii) the relevant Lender shall
timely pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable Requirements of Law and (iv) within 30
days after such payment is made, the Borrowers shall deliver to Administrative
Agent an original or certified copy of a receipt evidencing such payment;
provided, however, that no such increase shall be made with respect to, and
Borrowers shall not be required to indemnify any such Lender pursuant to clause
(d) below for, Withholding Taxes to the extent that the obligation to withhold
amounts existed on the date that such Lender became a “Lender” under this
Agreement in the capacity under which such Lender makes a claim under this
clause (b), except in each case to the extent such Lender is a direct or
indirect assignee (other than pursuant to Section 2.13 (Substitution of
Lenders)) of any other Lender that was entitled, at the time the assignment of
such other Lender became effective, to receive additional amounts under this
clause (b).
 
(c)           Other Taxes.  In addition, Borrowers agree to pay, and authorize
Administrative Agent to pay in their name, any stamp, documentary, excise or
property tax, charges or similar levies imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”).  Within thirty (30) days after the date of any payment of Withholding
Taxes or Other Taxes by any Borrower, Borrowers shall furnish to Administrative
Agent, at its address referred to in Section 12.1, the original or a certified
copy of a receipt evidencing payment thereof.
 
(d)           Indemnification.  Borrowers shall reimburse and indemnify, within
thirty (30) days after receipt of demand therefor (with copy to Administrative
Agent), each Lender for all Withholding Taxes and Other Taxes (including any
Withholding Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.16) paid by such Lender and any Liabilities arising
therefrom or with respect thereto, whether or not such Withholding Taxes or
Other Taxes were correctly or legally asserted.  A certificate of the Lender (or
of Administrative Agent on behalf of such Lender) claiming any compensation
under this clause (d), setting forth the amounts to be paid thereunder and
delivered to Borrowers with copy to Administrative Agent, shall be conclusive,
binding and final for all purposes, absent manifest error.  In determining such
amount, Administrative Agent and such Lender may use any reasonable averaging
and attribution methods.
 
(e)           Mitigation.  Any Lender claiming any additional amounts payable
pursuant to this Section 2.16 shall use its reasonable efforts (consistent with
its internal policies and Requirements of Law) to change the jurisdiction of its
lending office if such a change would reduce any such additional amounts (or any
similar amount that may thereafter accrue) and would not, in the sole
determination of such Lender, be otherwise disadvantageous to such Lender.
 


 
31

--------------------------------------------------------------------------------

 


(f)           Tax Forms.
 
(i)           Each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding tax or, after a change
in any Requirement of Law, is subject to such withholding tax at a reduced rate
under an applicable tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a “Non-U.S. Lender Party” hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete, (y)
after the occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (i) and (z)
from time to time if requested by Borrowers or Administrative Agent (or, in the
case of a participant, the relevant Lender), provide Administrative Agent and
Borrowers (or, in the case of a participant, the relevant Lender) with two
completed originals of each of the following, as applicable:  (A) Forms W-8ECI
(claiming exemption from U.S. withholding tax because the income is effectively
connected with a U.S. trade or business), W-8BEN (claiming exemption from, or a
reduction of, U.S. withholding tax under an income tax treaty) or any successor
forms, (B) in the case of a Non-U.S. Lender Party claiming exemption under
Sections 871(h) or 881(c) of the Code, Form W-8BEN (claiming exemption from U.S.
withholding tax under the portfolio interest exemption) or any successor form
and a certificate in form and substance acceptable to Administrative Agent that
such Non-U.S. Lender Party is not (1) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of Borrowers within the
meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code or (C) any other
applicable document prescribed by the IRS certifying as to the entitlement of
such Non-U.S. Lender Party to such exemption from United States withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S. Lender
Party under the Loan Documents.  Unless Borrowers and Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Borrowers and Administrative Agent shall withhold
amounts required to be withheld by applicable Requirements of Law from such
payments at the applicable statutory rate.
 
(ii)           Each U.S. Lender Party shall (A) on or prior to the date such
U.S. Lender Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to
the date on which any such form or certification expires or becomes obsolete,
(C) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (f) and (D)
from time to time if requested by Borrowers or Administrative Agent (or, in the
case of a participant, the relevant Lender), provide Administrative Agent and
Borrowers (or, in the case of a participant, the relevant Lender) with two
completed originals of Form W-9 (certifying that such U.S. Lender Party is
entitled to an exemption from U.S. backup withholding tax) or any successor
form.
 


 
32

--------------------------------------------------------------------------------

 


(iii)           Each Lender having sold a participation in any of its
Obligations shall collect from such participant the documents described in this
clause (f) and provide them to Administrative Agent.
 
(g)           Refunds.  If a Lender has received a refund of (or tax credit with
respect to) any Withholding Taxes or Other Taxes as to which it has been
indemnified by the Borrowers or with respect to which the Borrowers have paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
(or the benefit realized as a result of such tax credit) to the Borrowers (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrowers under this Section 2.16 with respect to the Withholding Taxes or
Other Taxes giving rise to such refund), net of all out of pocket expenses of
the Lender (including any Withholding Taxes imposed with respect to such refund)
as is determined by the Lender in good faith, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrowers, upon the request of the Lender, agree to
repay as soon as reasonably practicable the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender in the event the Lender is required to
repay such refund to such Governmental Authority.  This Section 2.16 shall not
be construed to require the Lender to make available its tax returns (or any
other information relating to its Withholding Taxes or Other Taxes which it
deems in good faith to be confidential) to the Borrowers or any other person.
 
ARTICLE 3
INSURANCE, CONDEMNATION AND IMPOUNDS
 
Section 3.1 Insurance.  Borrowers shall maintain (or cause to be maintained)
insurance as follows:
 
(a)           Casualty; Business Interruption.  Borrowers shall keep the
Projects insured against damage by fire and the other hazards covered by a
standard extended coverage and all-risk insurance policy for the full insurable
value thereof on a replacement cost claim recovery basis (without reduction for
depreciation or co-insurance and without any exclusions or reduction of policy
limits for acts of domestic and foreign terrorism and other specified
action/inaction), and shall maintain boiler and machinery insurance, acts of
domestic and foreign terrorism endorsement coverage and such other casualty
insurance as reasonably required by Administrative Agent.  Administrative Agent
reserves the right to require from time to time the following additional
insurance: flood; earthquake/sinkhole; windstorm; worker’s compensation; and/or
building law or ordinance.  Borrowers shall keep the Projects insured against
loss by flood if any Project is located currently or at any time in the future
in an area identified by the Federal Emergency Management Agency as an area
having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Reform Act of 1994 (as
such acts may from time to time be amended) in an amount at least equal to the
lesser of (i) the maximum amount of the Loan or (ii) the maximum limit of
coverage available under said acts.  Any such flood insurance policy shall be
issued in accordance with the requirements and current guidelines of the Federal
Insurance Administration.  Borrowers shall maintain business interruption
insurance, including use and occupancy, rental income loss and extra expense,
for all periods covered by Borrowers’ property insurance for a limit equal to
twelve (12) calendar months’ exposure, all without any exclusions or reduction
of policy limits for acts of domestic and foreign terrorism or other specified
action/inaction.  Borrowers shall not maintain any separate or additional
insurance which is contributing in the event of loss unless it is properly
endorsed and otherwise reasonably satisfactory to Administrative Agent in all
respects.  The proceeds of insurance paid on account of any damage or
destruction to any Project shall be paid to Administrative Agent, on behalf of
the Lenders, to be applied as provided in Section 3.2.
 


 
33

--------------------------------------------------------------------------------

 


(b)           Liability.  Borrowers shall maintain (i) commercial general
liability insurance with respect to each Project providing for limits of
liability in the amount approved by Administrative Agent for both injury to or
death of a person and for property damage per occurrence, (ii) umbrella
liability coverage in the amount and to the extent required by Administrative
Agent, and (iii) other liability insurance as reasonably required by
Administrative Agent.  In addition, Borrowers shall cause each Operator to
maintain (A) worker’s compensation insurance and employer’s liability insurance
covering employees at the Projects employed by such Operator (in the amounts
required by applicable Laws) and (B) professional liability insurance.  In no
event shall Borrowers consent to any decrease in the amount or scope of coverage
or increase the deductibles from those previously approved by Administrative
Agent.
 
(c)           Form and Quality.  All insurance policies shall be endorsed in
form and substance acceptable to Administrative Agent to name Administrative
Agent as an additional insured, loss payee or mortgagee thereunder, as its
interest may appear, with loss payable to Administrative Agent, without
contribution, under a standard New York (or local equivalent) mortgagee clause
and shall not contain a Protective Safeguard Endorsement.  Administrative Agent
shall act on behalf of the Lenders in respect of insurance matters.  All such
insurance policies and endorsements shall be fully paid for and contain such
provisions and expiration dates and be in such form and issued by such insurance
companies licensed to do business in the state in which the applicable Project
is located, with a rating of “A IX” or better as established by Best’s Rating
Guide and “AA” or better by Standard & Poor’s Ratings Group.  Each policy shall
provide that such policy may not be canceled or materially changed except upon
thirty (30) days’ prior written notice of intention of non-renewal, cancellation
or material change to Administrative Agent and that no act or thing done by
Borrowers shall invalidate any policy as against Administrative Agent.  Blanket
policies shall be permitted only if (i) Administrative Agent receives
appropriate endorsements and/or duplicate policies containing Administrative
Agent’s right to continue coverage on a pro rata pass-through basis and that
coverage will not be affected by any loss on other properties covered by the
policies and (ii) the policy contains a sublimit equal to the replacement cost
of the Projects in an amount approved by Administrative Agent which is expressly
allocated for each Project, and any such policy shall in all other respects
comply with the requirements of this Section.  Borrowers authorize
Administrative Agent to pay the premiums for such policies (the “Insurance
Premiums”) from the Insurance Impound as the same become due and payable
annually in advance.  If Borrowers fail to deposit funds into the Insurance
Impound sufficient to permit Administrative Agent to pay the Insurance Premiums
when due, Administrative Agent may obtain such insurance and pay the premium
therefor and Borrowers shall, on demand, reimburse Administrative Agent for all
expenses incurred in connection therewith.
 
(d)           Assignment.  Borrowers shall assign the policies or proofs of
insurance to Administrative Agent (for the benefit of the Lenders), in such
manner and form that
 


 
34

--------------------------------------------------------------------------------

 


Administrative Agent and its successors and assigns shall at all times have and
hold the same as security for the payment of the Loan.  If requested by
Administrative Agent, Borrowers shall deliver copies of all original policies
certified to Administrative Agent by the insurance company or authorized agent
as being true copies, together with the endorsements required hereunder.  If
Borrowers elect to obtain any insurance which is not required under this
Agreement, all related insurance policies shall be endorsed in compliance with
Section 3.1(c), and such additional insurance shall not be canceled without
prior notice to Administrative Agent.  From time to time upon Administrative
Agent’s request, Borrowers shall identify to Administrative Agent all insurance
maintained by Borrowers with respect to the Projects.  The proceeds of insurance
policies coming into the possession of Administrative Agent shall not be deemed
trust funds, and Administrative Agent shall be entitled to apply such proceeds
as herein provided.
 
(e)           Adjustments.  Borrowers shall give prompt written notice of any
loss to the insurance carrier and to Administrative Agent.  Borrowers hereby
irrevocably authorize and empower Administrative Agent, as attorney in fact for
Borrowers coupled with an interest, to notify any of Borrowers’ insurance
carriers to add Administrative Agent (for itself and the benefit of the Lenders)
as a loss payee, mortgagee insured or additional insured, as the case may be, to
any policy maintained by Borrowers (regardless of whether such policy is
required under this Agreement), to make proof of loss, to adjust and compromise
any claim under insurance policies, to appear in and prosecute any action
arising from such insurance policies, to collect and receive insurance proceeds,
and to deduct therefrom Administrative Agent’s reasonable expenses incurred in
the collection of such proceeds.  Nothing contained in this Section 3.l(e),
however, shall require Administrative Agent to incur any expense or take any
action hereunder.
 
Section 3.2 Use and Application of Insurance Proceeds.
 
(a)           Notice; Repair Obligation.  If any Project shall be damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrowers shall give prompt notice thereof to Administrative Agent.  Following
the occurrence of a Casualty, Borrowers, regardless of whether insurance
proceeds are available, shall promptly proceed to restore, repair, replace or
rebuild the same to be of at least equal value and of substantially the same
character as prior to such damage or destruction, all to be effected in
accordance with applicable Law.
 
(b)           Application of Insurance Proceeds.  Administrative Agent shall
make insurance proceeds available to Borrowers for application to the costs of
restoring the damaged Project or to the payment of the Loan as follows:
 
(i)           if the loss is less than or equal to the Restoration Threshold,
Administrative Agent shall make the insurance proceeds available to Borrowers,
which proceeds shall be used by Borrowers to pay for the restoration of the
damaged Project provided (A) no Event of Default or Potential Default exists,
and (B) Borrowers promptly commence and are diligently pursuing restoration of
the damaged Project;
 
(ii)           if the loss exceeds the Restoration Threshold but is not more
than 25% of the replacement value of the improvements constructed on the damaged
Project, Administrative Agent shall disburse the insurance proceeds to
Borrowers, which proceeds shall be used by Borrowers for the restoration of the
damaged Project provided
 


 
35

--------------------------------------------------------------------------------

 


that (A) at all times during such restoration no Event of Default or Potential
Default exists; (B) Administrative Agent determines throughout the restoration
that there are sufficient funds available to restore and repair the damaged
Project to a condition approved by Administrative Agent or if Administrative
Agent reasonably determines there is any such insufficiency, Borrowers provide
additional security to address such insufficiency to Administrative Agent’s
satisfaction; (C) Administrative Agent determines that the Adjusted Net
Operating Income of the Projects (including the damaged Project) during
restoration, taking into account rent loss or business interruption insurance,
will be sufficient to pay Debt Service; (D) Administrative Agent determines that
the ratio of the outstanding principal balance of the Loan to appraised value of
the Projects after restoration of the damaged Project will not exceed the
loan-to-value ratio that existed on the Closing Date; (E) Administrative Agent
determines that after restoration of the damaged Project the Debt Service
Coverage Ratio and Project Yield will be at least to the covenant levels that
were imposed by Administrative Agent as conditions to the funding of the
particular Loan that covers such Project; (F) Administrative Agent
determines that restoration and repair of the damaged Project to a condition
approved by Administrative Agent will be completed within six months after the
date of loss or casualty and in any event ninety (90) days prior to the Maturity
Date; (G) Borrowers promptly commence and are diligently pursuing restoration of
the damaged Project; and (H) the Project after the restoration will be in
compliance with and permitted under all applicable zoning, building and land use
laws, rules, regulations and ordinances; and
 
(iii)           if the conditions set forth in (i) and (ii) above are not
satisfied or the loss exceeds the maximum amount specified in Section 3.2(b)(ii)
above, (A) if no Event of Default exists hereunder, in Required Lenders’
reasonable discretion, Required Lenders may direct Administrative Agent to apply
any insurance proceeds Administrative Agent receives as a prepayment of the Loan
pursuant to Section 2.4(e), or allow all or a portion of such proceeds to be
used for the restoration of the damaged Project and (B) if an Event of Default
exists hereunder, Administrative Agent shall apply any insurance proceeds
Administrative Agent receives as a prepayment of the Loan pursuant to Section
2.4(e), unless the Required Lenders otherwise consent in writing to allow all or
a portion of the proceeds to be used for the restoration of the damaged Project.
 
(c)           Disbursement of Insurance Proceeds.  Insurance proceeds received
by Administrative Agent and to be applied to restoration pursuant to the terms
of this Section 3.2, will be disbursed by Administrative Agent to Borrowers on a
monthly basis, commencing within ten (10) Business Days following receipt by
Administrative Agent of plans and specifications, contracts and subcontracts,
schedules, budgets, lien waivers and architects’ certificates all in form
reasonably satisfactory to Administrative Agent, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances (including appropriate retainages to ensure that all work is completed
in a workmanlike manner).
 
Section 3.3 Condemnation Awards.  Borrowers shall promptly give Administrative
Agent written notice of the actual or threatened (by written notification)
commencement of any condemnation or eminent domain proceeding affecting any
Project (a “Condemnation”) and shall deliver to Administrative Agent copies of
any and all papers served in connection with such
 


 
36

--------------------------------------------------------------------------------

 


Condemnation.  Following the occurrence of a Condemnation, Borrowers, regardless
of whether any award or compensation (an “Award”) is available, shall promptly
proceed to restore, repair, replace or rebuild the same to the extent
practicable to be of at least equal value and of substantially the same
character as prior to such Condemnation, all to be effected in accordance with
applicable law.  Administrative Agent may participate in any such proceeding
(for itself and on behalf of the Lenders) and Borrowers will deliver to
Administrative Agent all instruments necessary or required by Administrative
Agent to permit such participation.  Without Administrative Agent’s prior
consent, Borrowers (a) shall not agree to any Award, and (b) shall not take any
action or fail to take any action which would cause the Award to be
determined.  All Awards for the taking or purchase in lieu of condemnation of
any Project or any part thereof are hereby assigned to and shall be paid to
Administrative Agent.  Administrative Agent is hereby irrevocably appointed as
Borrowers’ attorney-in-fact, coupled with an interest, with exclusive power to
collect, receive and retain any Award and to make any compromise or settlement
in connection with any such Condemnation and to give proper receipts and
acquittances therefor, and in Administrative Agent’s sole discretion (in
consultation with the Required Lenders) to apply the same toward the payment of
the Loan, notwithstanding that the Loan may not then be due and payable, or to
the restoration of the applicable Project; provided, however, if the Award is
less than or equal to $100,000 and Borrowers request that such proceeds be used
for nonstructural site improvements (such as landscape, driveway, walkway and
parking area repairs) required to be made as a result of such Condemnation,
Administrative Agent will apply the Award to such restoration in accordance with
disbursement procedures applicable to insurance proceeds provided there exists
no Potential Default or Event of Default.  Borrowers, upon request by
Administrative Agent, shall execute all instruments requested to confirm the
assignment of the Awards to Administrative Agent, free and clear of all liens,
charges or encumbrances.  Anything herein to the contrary notwithstanding, if a
Potential Default or Event of Default exists, Administrative Agent is authorized
to adjust such Award without the consent of Borrowers and to collect such Award
in the name of Administrative Agent (on behalf of itself and the Lenders) and
Borrowers.
 
Section 3.4 Insurance Impounds.  Upon the occurrence and continuation of an
Event of Default, at the option of Administrative Agent, Borrowers shall deposit
with Administrative Agent, monthly on each Payment Date, a sum of money (the
“Insurance Impound”) equal to one-twelfth (l/12th) of the annual charges for the
Insurance Premiums.  Deposits shall be made on the basis of Administrative
Agent’s estimate from time to time of the Insurance Premiums for the current
year.  All funds so deposited shall be held by Administrative Agent.  These sums
may be commingled with the general funds of Administrative Agent, and shall not
be deemed to be held in trust for the benefit of Borrowers.  Borrowers hereby
grant to Administrative Agent (for its benefit and the benefit of the Lenders) a
security interest in all funds so deposited with Administrative Agent for the
purpose of securing the Loan.  While an Event of Default exists, the funds
deposited may be applied in payment of the Insurance Premiums for which such
funds have been deposited, or to the payment of the Loan or any other charges
affecting the security of Administrative Agent, as Administrative Agent may
elect, but no such application shall be deemed to have been made by operation of
law or otherwise until actually made by Administrative Agent.  Borrowers shall
furnish Administrative Agent with bills for the Insurance Premiums for which
such deposits are required at least thirty (30) days prior to the date on which
the Insurance Premiums first become payable.  If at any time the amount on
deposit with Administrative Agent, together with amounts to be deposited by
Borrowers before such Insurance Premiums are payable, is insufficient to pay
such Insurance Premiums, Borrowers shall deposit any deficiency with
Administrative Agent immediately upon demand.  Administrative Agent shall pay
such Insurance Premiums when the amount on deposit with Administrative Agent is
sufficient to pay such Insurance Premiums and Administrative Agent has received
a bill for such Insurance Premiums.  On the Maturity Date, the monies then
remaining on deposit with Administrative Agent under this Section 3.4 shall, at
Administrative Agent’s option, be applied against the Indebtedness or if no
Event of Default exists hereunder, returned to Borrowers.  Borrowers shall
provide Administrative Agent with proof of payment with respect to all of
Borrowers’ insurance, in each case not later than fifteen (15) Business Days
prior to the stated due date therefore.  Borrowers’ failure to provide such
proof of payment within such time periods shall constitute an Event of
Default.  If Borrowers cure the foregoing Event of Default that occurred as a
result of Borrowers’ failure to provide evidence of payment of insurance, and so
long as no other Event of Default shall be continuing hereunder, Borrowers’
obligations to deposit Insurance Impounds with Administrative Agent under this
Section 3.4 shall cease and terminate.
 


 
37

--------------------------------------------------------------------------------

 


Section 3.5 Real Estate Tax Impounds.  Upon the occurrence and continuation of
an Event of Default, at the option of Administrative Agent Borrowers shall
deposit with Administrative Agent, monthly on each Payment Date, a sum of money
(the “Tax Impound”) equal to one-twelfth (1/12th) of the annual Taxes.  Deposits
shall be made on the basis of Administrative Agent’s estimate from time to time
of the Taxes for the current year (after giving effect to any reassessment or,
at Administrative Agent’s election, on the basis of the Taxes for the prior
year, with adjustments when the Taxes are fixed for the then current year).  All
funds so deposited shall be held by Administrative Agent.  Borrowers and Lenders
acknowledge and agree that these sums may be commingled with Administrative
Agent’s general funds and shall not be deemed to be held in trust for the
benefit of Borrowers.  Borrowers hereby grant to Administrative Agent (for its
benefit and the benefit of the Lenders) a security interest in all funds so
deposited with Administrative Agent for the purpose of securing the Loan.  While
an Event of Default exists, the funds deposited may be applied in payment of the
charges for which such funds have been deposited, or to the payment of the Loan
or any other charges affecting the security of Administrative Agent, as
Administrative Agent may elect, but no such application shall be deemed to have
been made by operation of law or otherwise until actually made by Administrative
Agent.  Borrowers shall furnish Administrative Agent with bills for the Taxes
for which such deposits are required at least thirty (30) days prior to the date
on which the Taxes first become payable.  If at any time the amount on deposit
with Administrative Agent, together with amounts to be deposited by Borrowers
before such Taxes are payable, is insufficient to pay such Taxes, Borrowers
shall deposit any deficiency with Administrative Agent immediately upon
demand.  Administrative Agent shall pay such Taxes when the amount on deposit
with Administrative Agent is sufficient to pay such Taxes and Administrative
Agent has received a bill for such Taxes.  The obligation of Borrowers to pay
the Taxes, as set forth in the Loan Documents, is not affected or modified by
the provision of this paragraph; provided, however, that Borrowers shall not be
in default under the Loan for failure to pay Taxes if and to the extent there
are sufficient funds on deposit in the Tax Impound to timely pay such Taxes.  On
the Maturity Date, the monies then remaining on deposit with Administrative
Agent under this Section 3.5 shall, at Administrative Agent’s option, be applied
against the Indebtedness or if no Event of Default exists hereunder, returned to
Borrowers.  Borrowers shall provide Administrative Agent with proof of payment
with respect to all of Borrowers’ Taxes, in each case not later than fifteen
(15) Business Days prior to the stated due date therefore.  Borrowers’ failure
to provide such proof of payment within such time periods shall constitute an
Event of Default.  If Borrowers cure the foregoing Event of Default that
occurred as a result of Borrowers’ failure to provide evidence of payment of
Taxes, and so long as no other Event of Default shall be continuing hereunder,
Borrowers’ obligations to deposit Tax Impounds with Administrative Agent under
this Section 3.4 shall cease and terminate.
 


 
38

--------------------------------------------------------------------------------

 


ARTICLE 4
ENVIRONMENTAL MATTERS
 
Section 4.1 Representations and Warranties on Environmental Matters.  To each
Borrower’s Knowledge, except as set forth in the Site Assessment, and except in
compliance with Environmental Laws, (a) no Hazardous Material is now or was
formerly used, stored, generated, manufactured, installed, treated, discharged,
disposed of or otherwise present at or about the Projects or any property
adjacent to the Projects (except for cleaning and other products currently used
in connection with the routine maintenance or repair of the Projects in full
compliance with Environmental Laws) and no Hazardous Material was removed or
transported from any Project, (b) all permits, licenses, approvals and filings
required by Environmental Laws have been obtained, and the use, operation and
condition of each Project, does not, and did not previously, violate any
Environmental Laws, (c) no civil, criminal or administrative action, suit,
claim, hearing, investigation or proceeding is pending or threatened, nor have
any settlements been reached by or with any parties or any liens imposed in
connection with any Project concerning Hazardous Materials or Environmental
Laws; (d) no underground storage tanks exist on any part of any Project; and (e)
Borrowers have not received and to Borrowers’ Knowledge, no prior owner or
current or prior tenant, subtenant, or other occupant of all or any part of the
Projects has received, any written notice from any Person, public or private,
alleging any violation of or potential liability under any Environmental Law
with regard to the Projects, nor have Borrowers, nor, to Borrower’s Knowledge,
have any of the third-parties described above, received any administrative order
or entered into any administrative consent order with any governmental agency
with respect to Hazardous Materials on or at the Projects.
 
Section 4.2 Covenants on Environmental Matters.
 
(a)           Borrowers shall (i) comply strictly and in all respects with
applicable Environmental Laws; (ii) notify Administrative Agent promptly upon
any Borrower’s discovery of any spill, discharge, release or presence of any
Hazardous Material at, upon, under, within, contiguous or otherwise affecting
any Project; (iii) promptly remove such Hazardous Materials and remediate the
applicable Project in full compliance with Environmental Laws or as reasonably
required by Administrative Agent based upon the recommendations and
specifications of an independent environmental consultant approved by
Administrative Agent if Administrative Agent has a reasonable basis to change
such consultant; and (iv) promptly forward to Administrative Agent copies of all
orders, notices, permits, applications or other communications and reports in
connection with any spill, discharge, release or the presence of any Hazardous
Material or any other matters relating to the Environmental Laws or any similar
laws or regulations, as they may affect any Project or Borrowers.
 


 
39

--------------------------------------------------------------------------------

 


(b)           Borrowers shall not cause and shall prohibit any other Person from
(i) causing any spill, discharge or release, or the use, storage, generation,
manufacture, installation, or disposal, of any Hazardous Materials at, upon,
under, within or about any Project or the transportation of any Hazardous
Materials to or from any Project (except for cleaning and other products used in
connection with routine maintenance or repair of such Project in full compliance
with Environmental Laws), (ii) installing any underground storage tanks at any
Project, or (iii) conducting any activity that requires a permit or other
authorization under Environmental Laws not heretofore issued or in place with
respect to any Project.
 
(c)           Upon Administrative Agent’s reasonable suspicion of Hazardous
Materials at or near a Project, Administrative Agent may request, at Borrowers’
expense, a Site Assessment or, if required by Administrative Agent in its
reasonable discretion, an update to any existing Site Assessment for the
applicable Project, to assess the presence or absence of any Hazardous Materials
and the potential costs in connection with abatement, cleanup or removal of any
Hazardous Materials found on, under, at or within such Project.  Borrowers shall
pay the cost of no more than one such Site Assessment or update for each Project
in any twelve (12) month period, unless Administrative Agent’s request for a
Site Assessment is based on information provided under Section 4.2(a), there
exists a reasonable suspicion of Hazardous Materials at or near the applicable
Project, a breach of representations under Section 4.1, or an Event of Default,
in which case any such Site Assessment or update shall be at Borrowers’ expense.
 
Section 4.3 Allocation of Risks and Indemnity.  As between Borrowers and
Administrative Agent and each Lender, all risk of loss associated with
non-compliance with Environmental Laws, or with the presence of any Hazardous
Material at, upon, within, contiguous to or otherwise affecting the Projects,
shall lie solely with Borrowers.  Accordingly, Borrowers shall bear all risks
and costs associated with any loss (including any loss in value attributable to
Hazardous Materials), damage or liability therefrom, including all costs of
removal of Hazardous Materials or other remediation required by Administrative
Agent or by law.  Borrowers shall indemnify, defend and hold Administrative
Agent and each Lender and their respective shareholders, directors, officers,
employees and agents harmless from and against all loss, liabilities, damages,
claims, costs and expenses (including reasonable costs of defense and consultant
fees, investigation and laboratory fees, court costs, and other litigation
expenses) arising out of or associated, in any way, with (a) the non-compliance
with Environmental Laws, or (b) the existence of Hazardous Materials in, on, or
about the Projects, (c) any personal injury (including wrongful death) or
property damage (real or personal) arising out of or related to Hazardous
Materials; (d) any lawsuit brought or threatened, settlement reached, or
government order relating to such Hazardous Materials, (e) a breach of any
representation, warranty or covenant contained in this Article 4, whether based
in contract, tort, implied or express warranty, strict liability, criminal or
civil statute or common law, or (f) the imposition of any environmental lien
encumbering any Project; provided, however, Borrowers shall not be liable under
such indemnification to the extent such loss, liability, damage, claim, cost or
expense results solely from such indemnified Person’s gross negligence or
willful misconduct as determined by a final non-appealable judgment of a court
of competent jurisdiction.  Borrowers’ obligations under this Section 4.3 shall
arise whether or not any Governmental Authority has taken or threatened any
action in connection with the presence of any Hazardous Material, and whether or
not the existence of any such Hazardous Material or potential liability on
account thereof is disclosed in any Site Assessment and shall continue
notwithstanding the repayment of the Loan or any transfer or sale of any right,
title and interest in any Project (by foreclosure, deed in lieu of foreclosure
or otherwise).
 


 
40

--------------------------------------------------------------------------------

 


Section 4.4 Administrative Agent’s Right to Protect Collateral.  If any
discharge of Hazardous Materials or the threat of any discharge of Hazardous
Materials affecting any Project occurs or Borrowers fail to comply with any
Environmental Laws and the Borrowers have not, within ten (10) Business Days of
the occurrence of such event, taken commercially reasonable steps to begin the
remediation of such condition as required by Section 4.3, Administrative Agent
may (but shall not be obligated to) give such notices and take such actions as
it deems necessary or advisable at the expense of Borrowers in order to abate
the discharge of any Hazardous Materials or remove the Hazardous Materials.  Any
amounts payable to Administrative Agent by reason of the application of this
Section 4.4 shall become immediately due and payable and shall bear interest at
the Default Rate from the date loss or damage is sustained by Administrative
Agent until paid.  The obligations and liabilities of Borrowers under this
Section 4.4 shall survive any termination, satisfaction, assignment, entry of a
judgment of foreclosure or delivery of a deed in lieu of foreclosure.
 
Section 4.5 No Waiver.  Notwithstanding any provision in this Article 4 or
elsewhere in the Loan Documents, or any rights or remedies granted by the
Environmental Indemnity Agreement or the Loan Documents, neither Administrative
Agent nor any Lender waives, and each of them expressly reserves, all rights and
benefits now or hereafter accruing to Administrative Agent and the Lenders under
the “security interest” or “secured creditor” exception under applicable
Environmental Laws, as the same may be amended.  No action taken by
Administrative Agent or any Lender pursuant to the Environmental Indemnity
Agreement or the Loan Documents shall be deemed or construed to be a waiver or
relinquishment of any such rights or benefits under the “security interest
exception.”
 
ARTICLE 5
 
LEASING MATTERS
 
Section 5.1 Representations and Warranties on Leases.
 
(a)           Leases.  Borrowers represent and warrant to Administrative Agent
and the Lenders with respect to the Leases, to Borrowers’ Knowledge: (i) the
rent roll with respect to such Leases, if any, delivered to Administrative Agent
is true and correct; (ii) such Leases are in full force and effect; (iii) the
Leases (including amendments) are in writing, and there are no oral agreements
with respect thereto; (iv) the copies of the Leases delivered to Administrative
Agent are true and complete; (v) neither the landlord nor any tenant is in
default under any of the Leases; (vi) Borrowers have no knowledge of any notice
of termination or default with respect to any Lease; (vii) Borrowers have not
assigned or pledged any of the Leases, the rents or any interests therein except
to Administrative Agent and the Lender; (viii) no Tenant or other party has an
option to purchase all or any portion of any Project; (ix) no Tenant has the
right to terminate its Lease prior to expiration of the stated term of such
Lease; (x) no Tenant has prepaid more than one month’s rent in advance (except
for bona fide security deposits not in excess of an amount equal to two months’
rent); and (xi) all existing Leases are (or will be) subordinate to the Mortgage
either pursuant to their terms or a recorded subordination agreement.
 


 
41

--------------------------------------------------------------------------------

 


(b)           Operating Leases.  Borrowers represent and warrant to
Administrative Agent and the Lenders with respect to each Operating Lease that
to Borrower’s Knowledge: (i) each Operating Lease is valid and in full force and
effect; (ii) the copy of each Operating Lease delivered to Administrative Agent
is true and complete; (iii) Borrowers have not assigned or pledged any Operating
Lease, the rents or any interests therein; and (iv) Operating Tenant does not
have an option to purchase all or any portion of the Projects.
 
Section 5.2 Standard Lease Form; Approval Rights  All Leases and other rental
arrangements shall in all respects be approved by Administrative Agent and shall
be on a standard lease form (except those Leases in effect as of the date
hereof, which such Leases shall be deemed approved by Administrative Agent)
approved by Administrative Agent with no modifications (except as approved by
Administrative Agent, which approval will not be unreasonably withheld,
conditioned or delayed).  Such lease form shall provide that (a) the lease is
subordinate to the Mortgage, (b) the tenant shall attorn to Administrative
Agent, and (c) that any cancellation, surrender, or amendment of such lease
without the prior written consent of Administrative Agent shall be voidable by
Administrative Agent.  Borrowers shall hold, in trust, all tenant security
deposits in a segregated account, and, to the extent required by applicable law,
shall not commingle any such funds with any other funds of Borrowers.  Within
ten (10) days after Administrative Agent’s request, Borrowers shall furnish to
Administrative Agent a statement of all tenant security deposits, and copies of
all Leases not previously delivered to Administrative Agent, certified by
Borrowers as being true and correct.  Notwithstanding anything contained in the
Loan Documents, Borrowers (or Operators) shall have the right to enter into
Leases without Administrative Agent’s consent provided (i) the economic terms of
the Lease conform to those of the market, (ii) the initial term is not longer
than five (5) years, and (iii) the leased premises are not in excess of 3,000
square feet of any Project, (iv) the Lease is in the form previously approved by
Administrative Agent without material modification, (v) the Lease and the tenant
thereunder comply with the requirements of the Ground Lease, if applicable; and
(vi) if required under the terms of the Ground Lease, Lender shall have received
evidence of written approval of the Lease by Ground Lessor.
 
Section 5.3 Covenants.
 
(a)           Leases.  Borrowers shall (or cause Operator to) (i) perform the
obligations which any Lease Party is required to perform under the Leases; (ii)
enforce the obligations to be performed by the Tenants under the Leases; (iii)
promptly furnish to Administrative Agent any notice of default or termination
received by any Borrower from any Tenant, and any notice of default or
termination given by any Borrower to any Tenant; (iv) not collect any rents for
more than one month in advance of the time when the same shall become due,
except for bona fide Security Deposits not in excess of an amount equal to two
month’s rent; (v) not enter into any ground lease or master lease of any part of
the Projects, except as approved by Administrative Agent; (vi) not further
assign or encumber any Lease; (vii) not, except with Administrative Agent’s
prior written consent, cancel or accept surrender or termination of any Lease
other than in the ordinary course of Borrower’s business exercising good
business judgment and for which such termination shall not cause a Material
Adverse Effect; (viii) not, except with Administrative Agent’s prior written
consent, modify or amend any Lease (except for minor modifications and
amendments entered into in the ordinary course of business, consistent with
prudent property management practices, not affecting the economic terms of the
Lease); and (ix) assign to Administrative Agent any letter of credit evidencing
a security deposit on such terms as may be required by Administrative Agent and
shall deliver the original of such letter(s) of credit to Administrative
Agent.  Any action in violation of clauses (v), (vi), (vii), and (viii) of this
Section 5.3(a) shall be void at the election of Administrative Agent.  Borrowers
and Operator, as applicable, will not suffer or permit any breach or default to
occur in any of any Lease Party’s obligations under any of the Leases, nor
suffer or permit the same to terminate by reason of any failure of Lease Party
to meet any requirement of any Lease.
 


 
42

--------------------------------------------------------------------------------

 


(b)           Operating Leases.  Borrowers shall (i) perform the obligations
which Borrower is required to perform under the Operating Leases; (ii) enforce
the material obligations to be performed by the Operating Tenants under the
Operating Leases; (iii) not collect any rents for more than one month in advance
of the time when the same shall become due under the Operating Leases, except
for bona fide security deposits not in excess of an amount equal to two months
rent; (iv) not, except with Administrative Agent’s prior written consent, cancel
or accept surrender or termination of the Operating Leases other than in the
ordinary course of Borrower’s business exercising good business judgment and for
which such termination shall not cause a Material Adverse Effect; and (v) not,
except with Administrative Agent’s prior written consent, modify, amend or
terminate any of the Operating Leases, and any action in violation of clauses
(iv) and (v) of this Section 5.3(c) shall be void at the election of
Administrative Agent.  In addition to the foregoing, Borrowers shall promptly
furnish to Administrative Agent (A) any notice of default or termination
received by Borrowers from Operating Tenants and (B) a copy of any notice of
default or termination given by Borrowers to Operating Tenants under the
Operating Leases.
 
Section 5.4 Tenant Estoppels.
 
(a)           Leases.  At Administrative Agent’s request, Borrowers shall obtain
and furnish (or cause Operator to obtain and furnish) to Administrative Agent,
written estoppels in form and substance set forth in the respective Lease, or if
the form is required then as reasonably satisfactory to Administrative Agent,
executed by Tenants under Leases in excess of 3,000 square feet of any Project
and confirming the term, rent, and other provisions and matters relating to such
Leases.
 
(b)           Operating Leases.  At Administrative Agent’s reasonable request
(and in no case more frequently than three (3) times per year provided that no
Event of Default shall be continuing hereunder (in which case no such limitation
shall apply)), Borrowers shall use commercially reasonable efforts to obtain
from Operating Tenants and furnish to Administrative Agent, a written estoppel
in form and substance set forth in the respective Lease, or if the form is
required then as satisfactory to Administrative Agent, executed by Operating
Tenants and confirming the term, rent and other provisions and matters relating
to the Operating Leases.
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents, warrants and covenants to Administrative Agent and
Lenders unless otherwise specified, as of the Closing Date and as of the date of
each Compliance Certificate delivered to Administrative Agent pursuant to
Section 7.2 hereof that:
 


 
43

--------------------------------------------------------------------------------

 


Section 6.1 Organization, Power and Authority; Formation Documents.
 
(a)           Organization, etc.  Each Borrower and each Borrower Party is duly
organized, validly existing and in good standing under the laws of the state of
its formation or existence and is in compliance with all legal requirements
applicable to doing business in the state in which such Borrower owns its
Project(s).  No Borrower is a “foreign person” within the meaning of §l445(f)(3)
of the Code.  Each Borrower and each Borrower Party has only one state of
incorporation or organization.  All other information regarding each Borrower
and each Borrower Party contained in the Borrower Certificates, including the
ownership structure of each Borrower and its constituent entities, is true and
correct as of the Closing Date.
 
(b)           Formation Documents.  A true and complete copy of the formation
documents creating each Borrower and any and all amendments thereto
(collectively, the “Borrower Formation Documents”) has been furnished to
Administrative Agent.  The Borrower Formation Documents constitute the entire
agreement regarding each Borrower among the members of such Borrower and are
binding upon and enforceable against each of the members in accordance with its
terms.  There are no other agreements, oral or written, among any of the members
regarding such Borrower.  No breach exists under the Borrower Formation
Documents and no condition exists which, with the giving of notice or the
passage of time, would constitute a breach under the Borrower Formation
Documents.
 
Section 6.2 Validity of Loan Documents.  The execution, delivery and performance
by each Borrower and each Borrower Party of the Loan Documents and the
Environmental Indemnity Agreement: (a) are duly authorized and do not require
the consent or approval of any other party or Governmental Authority which has
not been obtained; and (b) will not violate any law or result in the imposition
of any lien, charge or encumbrance upon the assets of any such party, except as
contemplated by the Loan Documents and/or the Environmental Indemnity
Agreement.  The Loan Documents and/or the Environmental Indemnity Agreement
constitute the legal, valid and binding obligations of each Borrower and each
Borrower Party who is a party to such Loan Documents and/or the Environmental
Indemnity Agreement, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors’ rights.
 
Section 6.3 Liabilities; Litigation.
 
(a)           Financial Statements.  The financial statements delivered by
Borrowers and each Borrower Party are true and correct with no significant
change since the date of preparation.  Except as disclosed in such financial
statements, there are no liabilities (fixed or contingent) affecting any
Project, any Borrower or any Borrower Party in any materially adverse
respect.  Except as disclosed in such financial statements, there is no
litigation, administrative proceeding, investigation or other legal action
(including any proceeding under any state or federal bankruptcy or insolvency
law) pending or, to Borrower’s Knowledge, threatened, against any Project, any
Borrower or any Borrower Party which if adversely determined could have a
Material Adverse Effect on such party, any Project or the Loan.
 
(b)           Contemplated Actions.  None of any Borrower, or any Borrower Party
is contemplating either the filing of a petition by it under state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
its assets or property, and none of any Borrower, or any Borrower Party has
knowledge of any Person contemplating the filing of any such petition against
it.
 


 
44

--------------------------------------------------------------------------------

 


Section 6.4 Taxes and Assessments.  There are no unpaid or outstanding real
estate or other taxes or assessments on or against the Projects or any part
thereof, except general real estate taxes not due or payable.  Each Project is
comprised of one or more parcels, each of which constitutes a separate tax lot
and none of which constitutes a portion of any other tax lot.  There are no
pending or, to Borrowers’ Knowledge, proposed, special or other assessments for
public improvements or otherwise affecting any Project, nor are there any
contemplated improvements to any Project that may result in such special or
other assessments.
 
Section 6.5 Other Agreements Defaults.  None of any Borrower, or any Borrower
Party is a party to any agreement or instrument or subject to any court order,
injunction, permit, or restriction which might adversely affect any Project or
the business, operations, or condition (financial or otherwise) of any Borrower,
or any Borrower Party.  None of any Borrower, or any Borrower Party is in
violation of any agreement which violation could reasonably be expected to have
a Material Adverse Effect on Borrower or any Borrower Party or any Borrower’s or
any Borrower Party’s business, properties, or assets, operations or condition,
financial or otherwise.
 
Section 6.6 Compliance with Laws.  To any Borrowers’ Knowledge each Operator has
all requisite Permits and Primary Licenses to own, lease and operate the
Projects and carry on its business, and each Project is in compliance with all
applicable zoning, building and other legal requirements and restrictive
covenants and is free of structural defects.  All of the building systems
contained in each Project are in good working order, subject to ordinary wear
and tear.  No Project constitutes, in whole or in part, a legally non-conforming
use under applicable legal requirements.
 
Section 6.7 Condemnation.  No condemnation has been commenced or, to any
Borrower’s Knowledge, is contemplated with respect to all or any portion of the
Projects or for the relocation of roadways providing access to any Project.
 
Section 6.8 Access.  Each Project has adequate rights of access to public ways
and is served by adequate water, sewer, sanitary sewer and storm drain
facilities.  All public utilities necessary or convenient to the full use and
enjoyment of each Project are located in the public right-of-way abutting the
applicable Project, and all such utilities are connected so as to serve such
Project without passing over other property, except to the extent such other
property is subject to a perpetual easement for such utility benefiting such
Project.  All roads necessary for the full utilization of each Project for its
current purpose have been completed and dedicated to public use and accepted by
all Governmental Authorities.
 
Section 6.9 Location of Borrowers.  Each Borrower’s principal place of business
and chief executive offices are located at the address stated in Borrower’s
Certificate and, except as otherwise set forth in the applicable Borrower’s
Certificate, at all times has maintained its principal place of business and
chief executive office at such location or at other locations within the same
state.
 


 
45

--------------------------------------------------------------------------------

 


Section 6.10 ERISA Employees.
 
(a)           As of the Closing Date hereof and throughout the term of the Loan,
(i) no Borrower is nor will be an “employee benefit plan” as defined in Section
3(3) of ERISA, which is subject to Title I of ERlSA, and (ii) the assets of
Borrowers do not and will not constitute “plan assets” of one or more such plans
for purposes of Title I of ERISA.
 
(b)           As of the Closing Date hereof and throughout the term of the Loan
(i) no Borrower is or will be a “governmental plan” within the meaning of
Section 3(3) of ERISA and (ii) transactions by or with any Borrower are not and
will not be subject to state statutes applicable to any Borrower regulating
investments of and fiduciary obligations with respect to governmental plans.
 
(c)           No Borrower has any employees.
 
Section 6.11 Margin Stock.  No part of proceeds of the Loan will be used for
purchasing or acquiring any “margin stock” within the meaning of Regulations T,
U or X of the Board of Governors of the Federal Reserve System.
 
Section 6.12 Forfeiture.  There has not been and shall never be committed by any
Borrower or any other person in occupancy of or involved with the operation or
use of the Projects any act or omission affording the federal government or any
state or local government the right of forfeiture as against the Projects or any
part thereof or any monies paid in performance of Borrowers’ obligations under
any of the Loan Documents or the Environmental Indemnity Agreement.  Borrowers
hereby covenant and agree not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture.
 
Section 6.13 Tax Filings.  Each Borrower and each Borrower Party have filed (or
have obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by such Borrowers and each Borrower Party, respectively.  Each Borrower and each
Borrower Party believes that its respective tax returns properly reflect the
income and taxes of such Borrower and each Borrower Party, respectively, for the
periods covered thereby, subject only to reasonable adjustments required by the
Internal Revenue Service or other applicable tax authority upon audit.
 
Section 6.14 Solvency.  After giving effect to the Loan, the fair saleable value
of each Borrower’s assets exceeds and will, immediately following the making of
the Loan, exceed such Borrower’s total liabilities (provided, however, for
purposes hereof, each Borrower’s joint liability hereunder as to portions of the
Loan in excess of the Allocated Loan Amount applicable to the Project owned by
such Borrower is not considered), including subordinated, unliquidated, disputed
and contingent liabilities.  The fair saleable value of each Borrower’s assets
is and will, immediately following the making of the Loan, be greater than such
Borrower’s probable liabilities, based upon the Allocated Loan Amount applicable
to the Project owned by such Borrower.  No Borrower’s assets do and, immediately
following the making of the Loan, will constitute unreasonably small capital to
carry out its business as conducted or as proposed to be conducted.  No Borrower
intends to, nor believes that it will, incur Debts and liabilities (including
contingent liabilities and other commitments) beyond its ability to pay such
Debts as they mature (taking into account the timing and amounts of cash to be
received by such Borrower and the amounts to be payable on or in respect of
obligations of such Borrower).  Except as expressly disclosed to Administrative
Agent in writing, no petition in bankruptcy has been filed against any Borrower
or any Restricted Party in the last seven (7) years, and no Borrower and no
Restricted Party in the last seven (7) years has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors.  No Borrower and no Restricted Party is contemplating either the filing
of a petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and no Borrower
and no Restricted Party has knowledge of any Person contemplating the filing of
any such petition against it.
 


 
46

--------------------------------------------------------------------------------

 


Section 6.15 Full and Accurate Disclosure.  No statement of fact made by or on
behalf of any Borrower or any Borrower Party in this Agreement, in any of the
other Loan Documents or the Environmental Indemnity Agreement contains any
untrue statement of a material fact or omits to state any material fact
necessary to make statements contained herein or therein not misleading.  There
is no fact presently known to any Borrower which has not been disclosed to
Administrative Agent which adversely affects, nor as far as any Borrower can
foresee, might adversely affect, any Project or the business, operations or
condition (financial or otherwise) of any Borrower, or any Borrower Party.  All
information supplied by Borrowers regarding any other Collateral is accurate and
complete in all material respects.  All evidence of each Borrower’s and each
Borrower Party’s identity provided to Administrative Agent and Lenders is
genuine, and all related information is accurate.
 
Section 6.16 Flood Zone.  No portion of the improvements comprising the Projects
is located in an area identified by the Secretary of Housing and Urban
Development or any successor thereto as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law, or, if located within any such area, Borrowers have
obtained and will maintain the insurance prescribed in Section 3.1 hereof.
 
Section 6.17 Single Purpose Entity/Separateness.  Each Borrower represents,
warrants and covenants, from and after the Closing Date for so long as any
obligation under the Loan Documents remains outstanding, as follows:
 
(a)           Limited Purpose.  The sole purpose conducted or promoted by each
Borrower is to engage in the following activities:
 
(i)           to acquire, own, hold, lease, operate, manage, maintain, develop
and improve the Projects (or an undivided interest therein) and to contract for
the operation, maintenance, management and development of the Projects;
 
(ii)           to enter into and perform its obligations under the Loan
Documents and Environmental Indemnity Agreement;
 


 
47

--------------------------------------------------------------------------------

 


(iii)           to sell, transfer, service, convey, dispose of, pledge, assign,
borrow money against, finance, refinance or otherwise deal with the Projects to
the extent permitted under the Loan Documents; and
 
(iv)           to engage in any lawful act or activity and to exercise any
powers permitted to limited liability companies organized under the laws of its
jurisdiction of formation that are related or incidental to and necessary,
convenient or advisable for the accomplishment of the above mentioned purposes.
 
(b)           Limitations on Debt, Actions.  Notwithstanding anything to the
contrary in the Loan Documents or in any other document governing the formation,
management or operation of each Borrower, each Borrower shall not:
 
(i)            other than with respect to the pledge of its assets to secure the
debt of the other Borrowers, guarantee any obligation of any Person, including
any Affiliate of any Borrower, or become obligated for the debts of any other
Person or hold out its credit as being available to pay the obligations of any
other Person;
 
(ii)           engage, directly or indirectly, in any business other than as
required or permitted to be performed under this Section 6.17;
 
(iii)           incur, create or assume any Debt other than (A) the Loan and (B)
unsecured trade payables incurred in the ordinary course of its business that
are related to the ownership and operation of the Projects and which shall (1)
not exceed two percent (2%) of the outstanding balance of the Loan, (2) not be
evidenced by a note, (3) be paid within sixty (60) days, and (4) otherwise
expressly be permitted under the Loan Documents;
 
(iv)          make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that Borrowers may
invest in those investments permitted under the Loan Documents;
 
(v)           to the fullest extent permitted by law, engage in any dissolution,
liquidation, consolidation, merger, sale or other transfer of any of its assets
outside the ordinary course of each Borrower’s business;
 
(vi)          buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities);
 
(vii)         form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or other) or own any equity interest in
any other entity;
 
(viii)        own any asset or property other than the Projects (or an undivided
interest therein) and incidental personal property necessary for the ownership
or operation of the Projects; or
 
(ix)           take any Material Action without the unanimous written approval
of all members of each Borrower and its manager.
 


 
48

--------------------------------------------------------------------------------

 


(c)           Separateness Covenants.  In order to maintain its status as a
separate entity and to avoid any confusion or potential consolidation with any
Affiliate of any Borrower, each Borrower represents and warrants that in the
conduct of its operations since its organization it has observed, and covenants
that it will continue to observe, the following covenants:
 
(i)           maintain books and records and bank accounts separate from those
of any other Person;
 
(ii)          maintain its assets in such a manner that it is not costly or
difficult to segregate, identify or ascertain such assets;
 
(iii)         comply with all organizational formalities necessary to maintain
its separate existence;
 
(iv)         hold itself out to creditors and the public as a legal entity
separate and distinct from any other entity;
 
(v)          maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; except that each
Borrower’s assets may be included in a consolidated financial statement of its
Affiliate so long as appropriate notation is made on such consolidated financial
statements to indicate the separateness of such Borrower from such Affiliate and
to indicate that such Borrower’s assets and credit are not available to satisfy
the debts and other obligations of such Affiliate or any other Person;
 
(vi)         other than with respect to the consolidated tax return of its
Affiliates, prepare and file its own tax returns separate from those of any
Person to the extent required by applicable law, and pay any taxes required to
be paid by applicable law;
 
(vii)        allocate and charge fairly and reasonably any common employee or
overhead shared with Affiliates;
 
(viii)       not enter into any transaction with any Person owned or controlled
by an Affiliate of Borrowers except on an arm’s-length basis on terms which are
intrinsically fair and no less favorable than would be available for
unaffiliated third parties, and pursuant to written, enforceable agreements;
 
(ix)          conduct business in its own name, and use separate stationery,
invoices and checks;
 
(x)           not commingle its assets or funds with those of any other Person
other than as required or permitted by this Agreement;
 
(xi)          not assume, guarantee or pay the debts or obligations of any other
Person other than with respect to the pledge of its assets to secure the debt of
the other Borrowers;
 


 
49

--------------------------------------------------------------------------------

 


(xii)           correct any known misunderstanding as to its separate identity;
 
(xiii)           not permit any Affiliate of Borrowers to guarantee or pay its
obligations (other than limited guarantees and indemnities set forth in the Loan
Documents and in the Environmental Indemnity Agreement);
 
(xiv)           not make loans or advances to any other Person;
 
(xv)           pay its liabilities and expenses out of and to the extent of its
own funds;
 
(xvi)           maintain a sufficient number of employees in light of its
contemplated business purpose and pay the salaries of its own employees, if any,
only from its own funds;
 
(xvii)          maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however, that the foregoing
shall not require any equity owner to make additional capital contributions to
any Borrower;
 
(xviii)         cause the managers, officers, employees, agents and other
representatives of each Borrower to act at all times with respect to such
Borrower consistently and in furtherance of the foregoing and in the best
interests of such Borrower;
 
(xix)           not have any obligation to, and will not, indemnify its
partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Indebtedness and will not constitute a
claim against it in the event that cash flow in excess of the amount required to
pay the Indebtedness is insufficient to pay such obligation;
 
(xx)           not pledge its assets for the benefit of any other Person other
than to Administrative Agent and Lenders in connection with the Loan; and
 
(xxi)          observe all partnership, corporate or limited liability company
formalities, as applicable.
 
Failure of any Borrower to comply with any of the foregoing covenants or any
other covenants contained in this Agreement shall not affect the status of such
Borrower as a separate legal entity.
 
Section 6.18 Compliance With International Trade Control Laws and OFAC
Regulations.  Each Borrower represents, warrants and covenants to Administrative
Agent and Lenders that:
 
(a)           It is not now nor shall it be at any time until after the Loan is
fully repaid a Person with whom a U.S. Person, including a Financial
Institution, is prohibited from transacting business of the type contemplated by
this Agreement, whether such prohibition arises under U.S. law, regulation,
executive orders and lists published by the OFAC (including those executive
orders and lists published by OFAC with respect to Specially Designated
Nationals and Blocked Persons) or otherwise.
 


 
50

--------------------------------------------------------------------------------

 


(b)           Each Borrower is and will remain in compliance in all material
respects with all U.S. economic sanctions laws, Executive Orders and
implementing regulations as promulgated by OFAC and all applicable Anti-Money
Laundering Laws.
 
(c)           No Borrower Party and no Person who owns a direct interest in any
Borrower is now nor shall be at any time until after the Loan is fully repaid a
Person with whom a U.S. Person, including a Financial Institution, is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.
 
Section 6.19 Borrowers’ Funds.  Each Borrower represents, warrants and covenants
to each Lender and the Administrative Agent that:
 
(a)           It has taken, and shall continue to take until after the Loan is
fully repaid, such measures as are required by law to verify that the funds
invested in each Borrower are derived (i) from transactions that do not violate
U.S. law and, to the extent such funds originate outside the United States, do
not violate the laws of the jurisdiction in which they originated; and (ii) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.
 
(b)           To Borrowers’ Knowledge, no Borrower, nor any Borrower Party, nor
any holder of a direct interest in any Borrower, nor any Person providing funds
to any Borrower (i) is under investigation by any Governmental Authority for, or
has been charged with, or convicted of, money laundering, drug trafficking,
terrorist related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws; (ii) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; and (iii) has had any of its/his/her funds seized or
forfeited in any action under any Anti-Money Laundering Laws.
 
(c)           Borrowers shall make payments on the Loan using funds invested in
Borrowers, Adjusted Revenues or insurance proceeds unless otherwise agreed to by
Administrative Agent.
 
(d)           To each Borrower’s Knowledge, as of the Closing Date and at all
times during the term of the Loan, all revenues arising from the Projects are
and will be derived from lawful business activities of Tenants of the Projects
or other permissible sources under U.S. law.
 
(e)           On the Maturity Date, Borrowers will take reasonable steps to
verify that funds used to repay the Loan in full (whether in connection with a
refinancing, asset sale or otherwise) are from sources permissible under U.S.
law and to the extent such funds originate outside the United States,
permissible under the laws of the jurisdiction in which they originated.
 
(f)           Each Borrower is and at all times shall be in compliance with the
Office of Foreign Assets Control sanctions and regulations promulgated under the
authority granted by the Trading with the Enemy Act (“TWEA”), 50 U.S.C. App.
Section 1 et seq. and the International Emergency Economic Powers Act (“IEEPA”),
50 U.S.C. Section 1701 et seq., as the TWEA and the IEEPA may apply to such
Borrower’s activities;
 


 
51

--------------------------------------------------------------------------------

 


(g)           Each Borrower is and at all times shall be in compliance with (i)
the Patriot Act and all rules and regulations promulgated under the Patriot Act
applicable to Borrowers and (ii) other federal or state laws relating to “know
your customer” and other anti-money laundering rules and regulations; and
 
(h)           Each Borrower (i) is not now, nor has ever been, under
investigation by any Governmental Authority for, nor has been charged with or
convicted for a crime under, 18 U.S.C. Sections 1956 or 1957 or any predicate
offense thereunder, or a violation of the Bank Secrecy Act; (ii) has never been
assessed a civil penalty under any Anti-Money Laundering Laws or predicate
offenses thereunder; (iii) has not had any of its funds seized, frozen or
forfeited in any action relating to any Anti-Money Laundering Laws or predicate
offenses thereunder; (iv) has taken such steps and implemented such policies as
are reasonably necessary to ensure that each Borrower is not promoting,
facilitating or otherwise furthering, intentionally or unintentionally, the
transfer, deposit or withdrawal of criminally derived property, or of money or
monetary instruments which are (or which such Borrower suspects or has reason to
believe are) the proceeds of any illegal activity or which are intended to be
used to promote or further any illegal activity; and (v) has taken such steps
and implemented such policies as are reasonably necessary to ensure that each
Borrower is in compliance with all laws and regulations applicable to its
business for the prevention of money laundering and with anti terrorism laws and
regulations, with respect both to the source of funds from its investors and
from its operations, and that such steps include the development and
implementation of an anti-money laundering compliance program within the meaning
of Section 352 of the Patriot Act, to the extent any Borrower is required to
develop such a programs under the rules and regulations promulgated pursuant to
Section 352 of the Patriot Act.
 
Section 6.20 Operators’ Agreements.  A true, correct and complete copy of each
of the Operators’ Agreements, together with all amendments thereto, have been
delivered to Administrative Agent; and the Operators’ Agreements and all
amendments thereto are in full force and effect as of the Closing Date.
 
Section 6.21 Physical Condition.  Except as specifically set forth in the
Property Condition Report, to Borrowers’ Knowledge, (a) the Projects, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; and (b) there exists no
structural or other material defects or damages in any Project, whether latent
or otherwise.  No Borrower has received written notice from any insurance
company or bonding company of any defects or inadequacies in any Project, or any
part thereof, which would adversely affect the insurability of the same or cause
the imposition of extraordinary premiums or charges thereon or of any
termination or threatened termination of any policy of insurance or bond.
 
Section 6.22 Healthcare Representations.  Each Borrower represents and warrants
to Administrative Agent and Lenders that:
 
(a)           To Borrowers’ Knowledge, each Project (i) is in conformance with
all insurance, reimbursement and cost reporting requirements, (ii) for those
Projects where Operator is required by applicable Laws to maintain provider
agreement pursuant to Medicare and/or Medicaid, said provider agreement is in
full force and effect under Medicare and Medicaid, and (iii) is in compliance
with all applicable Requirements of Law including without limitation (A) health
and fire safety codes, including quality and safety standards, (B) those
relating to the prevention of fraud and abuse, (C) government payment program
requirements and disclosure of ownership and related information requirements,
(D) requirements of applicable Governmental Authorities, including those
relating to the Projects’ physical structure, environment, quality and adequacy
of medical care and licensing, and (E) those related to reimbursement for the
type of care or services provided by Operators with respect to the Projects. To
Borrowers’ Knowledge, there is no threatened in writing, existing or pending
revocation, suspension, termination, probation, restriction, limitation, or
nonrenewal proceeding by any third-party payor under a Third Party Payor
Program, other than those which have been disclosed to Agent, if any.
 


 
52

--------------------------------------------------------------------------------

 


(b)           All Primary Licenses necessary for using and operating the
Projects for the uses described in clause (a), above are either held by, or will
be held by the applicable Borrower, or the applicable Operator, as required
under applicable Law, and are in full force and effect.
 
(c)           Except as set forth on Schedule 6.22 hereof, to Borrowers’
Knowledge, with respect to any Project, there are no inquiries, investigations,
probes, audits or proceedings by any Governmental Authority or notices thereof,
or any other third party or any patient, employee or resident (including, but
not limited to, whistleblower suits, or suits brought pursuant to federal or
state “false claims acts” and Medicaid, Medicare or state fraud and/or abuse
laws) that are reasonably likely directly or indirectly, or with the passage of
time (i) to have a material adverse impact on Operators’ ability to accept
and/or retain patients or residents or operate such Project for its current use
or result in the imposition of a fine, a sanction, a lower rate certification or
a lower reimbursement rate for services rendered to eligible patients or
residents, (ii) to modify, limit or result in the transfer, suspension,
revocation or imposition of probationary use of any of the Primary Licenses,
(iii) to affect any Operator’s continued participation in the Medicaid or
Medicare programs or any other Third-Party Payors Programs, or any successor
programs thereto at then current rate certifications, or (iv) result in any
other civil or criminal penalty or remedy, or which could result in the
appointment of a receiver.
 
(d)           With respect to any Project, except as set forth on Schedule 6.22,
to Borrowers’ Knowledge (i) no Project has received a notice of violation at a
level that under applicable Law requires the immediate or accelerated filing of
a plan of corrections, and no statement of charges or deficiencies has been made
or penalty enforcement action has been undertaken against any Project, (ii) no
Operator currently has outstanding any violation, and no statement of charges or
material deficiencies has been made or penalty enforcement action has been
undertaken each that remain outstanding against any Project, any Operator or
against any officer, director, partner, member or stockholder of any Operator ,
by any Governmental Authority, and there have been no violations threatened in
writing against any Project’s, or any Operator’s certification for participation
in Medicare or Medicaid or the other Third-Party Payor Programs that remain open
or unanswered that are, in each case of subclauses (i) through (iii), reasonably
likely to result in a Material Adverse Effect.
 
(e)           To Borrowers’ Knowledge, with respect to any Project, there are no
current, pending or outstanding Third-Party Payor Programs reimbursement audits,
appeals or recoupment efforts actually pending at any Project that would result
in a Material Adverse Effect, and there are no years that are subject to an open
audit in respect of any Third-Party Payor Program that would, in each case, have
a Material Adverse Effect on any Borrower or Operator, other than customary
audit rights pursuant to Medicare/Medicaid/TRICARE programs or other Approved
Insurer’s programs.
 


 
53

--------------------------------------------------------------------------------

 


(f)           No Borrower and to Borrower’s’ Knowledge, no Operator has received
federal funds authorized under the Hill-Burton Act (42 U.S.C. 291, et seq.), as
it may be amended.
 
(g)           Intentionally omitted.
 
(h)           To Borrowers’ Knowledge, each Borrower’s and each Operator’s
private payor, Medicaid, Medicare, and/or managed care company, insurance
company or other third party insurance accounts receivable with respect to the
Projects are free of any Liens and neither Borrowers nor Operators have pledged
any of its receivables as collateral security for any loan or indebtedness.
 
(i)           No Borrower and to Borrowers’ Knowledge, no Operator is a party to
any collective bargaining agreement or other labor contract applicable to
persons employed by it at the Projects and there are no threatened or pending
labor disputes at the Projects.
 
Section 6.23 No Change in Facts or Circumstances; Disclosure.  To the best of
Borrowers’ Knowledge, there has been no material adverse change in any
condition, fact, circumstance or event that would make the financial statements,
rent rolls, reports, certificates or other documents submitted in connection
with the Loan inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects the business
operations or the financial condition of Borrowers or the Projects.
 
ARTICLE 7
FINANCIAL REPORTING
 
Section 7.1 Financial Statements.  Borrowers shall furnish to Administrative
Agent and shall cause each Borrower Party to furnish to Administrative Agent
such financial statements and other financial information as Administrative
Agent may require pursuant to this Article 7 and such other financial
information as Administrative Agent may reasonably request from time to
time.  All such financial statements shall show all material contingent
liabilities and shall accurately and fairly present the results of operations
and the financial condition of Borrowers at the dates and for the period
indicated and shall be sufficient to permit Administrative Agent and Lenders to
calculate and/or verify Borrowers’ calculation of Debt Service Coverage Ratio,
Project Yield and Adjusted Net Operating Income.
 
(a)           Financial Information.  In furtherance of the foregoing, Borrowers
will furnish to Administrative Agent (or cause to be furnished to Administrative
Agent) the following financial information and reports with respect to each
Borrower, Guarantor, each Project and/or each Operator (as applicable), in each
case in form and format and providing information satisfactory to Administrative
Agent in its discretion, provided that Borrowers’ obligation to provide same
with respect to an Operator shall not apply where Operator is not required by
the terms of its Operating Lease to deliver same to Borrower:
 


 
54

--------------------------------------------------------------------------------

 


(i)           within twenty-five (25) days after the end of each calendar month,
internally prepared monthly financial statements (including income statements
and balance sheets) prepared for the Borrowers and each Project which fairly
present the financial condition for the Borrowers and each Project for such
period;
 
(ii)           within twenty-five (25) days after the end of each calendar
quarter, in each case only if Operators deliver same to Borrowers under the
Operating Leases, (A) a detailed operating statement (B) a current Census
Report, (C) cash flow statements for the Operators (which may be prepared on a
consolidated basis, if applicable) and (D) an accounts receivable and accounts
payable aging report for each Project;
 
(iii)           within sixty (60) days after the end of each fiscal quarter, a
description of the type and amount of all capital expenditures incurred by
Borrowers during such period;
 
(iv)           within thirty (30) days before the end of each fiscal year,
annual projected (A) profit and loss statements and (B) operating and capital
budgets (each prepared on a monthly basis) for the succeeding fiscal year;
 
(v)           within sixty (60) days after the end of each fiscal year,
internally prepared annual financial statements prepared for each Borrower in
accordance with GAAP (except for the absence of footnotes and year-end
adjustments) and based on an accrual basis of accounting consistent with
industry standards;
 
(vi)           within one hundred twenty (120) days after the end of each fiscal
year, annual consolidated audited financial statements for (A) Borrowers in
accordance with GAAP and prepared by a firm of independent public accountants
reasonably satisfactory to Administrative Agent and (B) Operators, but only if
Operators are required by the applicable Operating Lease to deliver and have
delivered same to Borrowers (which may be on a consolidated basis with respect
to the Operating Tenants);
 
(vii)           if applicable, copies of all cost reports and rate letters filed
with Medicare and Medicaid or any other Third Party Payor by each Operator but
only if Operator has delivered same to Borrowers;
 
(viii)          within five (5) days after receipt from an Operator, a written
statement, duly acknowledged by each Operator, setting forth any right of
set-off, counterclaim or other defense that may exist under any Leases;
 
(ix)           if applicable, copies of state and local health inspection and
regulatory surveys (including complaint surveys), to be provided within
twenty-five (25) days after the completion of such surveys;
 
(x)           within twenty-five (25) days after the end of each calendar
quarter, internally prepared monthly financial statements (including income
statements and balance sheets) prepared for Guarantor which fairly present the
financial condition for Guarantor for such period;
 


 
55

--------------------------------------------------------------------------------

 


(xiii) within one hundred twenty (120) days after the end of each fiscal year,
annual consolidated audited financial statements prepared for Guarantor in
accordance with GAAP and prepared by a firm of independent public accountants
reasonably satisfactory to Administrative Agent; and
 
(xiv) such additional information, reports or statements regarding the
Borrowers, the Projects, Guarantor or Operators (to the extent Operators deliver
same to Borrowers under the Operating Leases) as Administrative Agent may from
time to time reasonably request.
 
(b)           Certification of Financial Statements.  Each financial statement
provided by an Operator hereunder shall be in scope and detail as set forth in
the Operating Lease with respect to that Operator, as applicable; and each
financial statement provided by Borrowers hereunder shall be in scope and detail
reasonably satisfactory to Administrative Agent and certified by the chief
financial representative of the Borrower’s Agent on behalf of the Borrowers or
Guarantors.  Borrowers will maintain a system of accounting established and
administered in accordance with sound business practices to (i) permit
preparation of financial statements on an accrual basis consistent with industry
standards and substantially in accordance with GAAP, and (ii) provide the
information required to be delivered to Administrative Agent hereunder.
 
(c)           Additional Reports.  Borrowers shall deliver to Administrative
Agent as soon as reasonably available but in no event later than thirty (30)
days after such items become available to Borrowers in final form:
 
(i)           copies of any final engineering or environmental reports prepared
for Borrowers with respect to any Project;
 
(ii)           a copy of any notice received by Borrowers from any Governmental
Authority having jurisdiction over any Project with respect to a condition
existing or alleged to exist or emanate from or at any Project;
 
(iii)           if requested by Administrative Agent, a summary report listing
Tenants and square footage occupied by such Tenants;
 
(iv)           from time to time, if any Lender determines that obtaining
appraisals is necessary in order for such Lender to comply with applicable Laws
(including any appraisals required to comply with FIRREA), Borrowers shall
furnish to Administrative Agent appraisal reports in form and substance and from
appraisers reasonably satisfactory to Administrative Agent stating the then
current fair market value of each Project; provided, however, that such report
shall not be required more frequently than once during the term of the Loan
unless (A) an Event of Default exists or (B) any Lender is required to obtain
such report under applicable Law.
 
(d)           Tax Reports.  Promptly upon receipt or filing thereof, Borrowers
shall deliver to Administrative Agent copies of any reports or notices related
to any material taxes and any other material reports or notices received by
Borrower or Guarantor from, or filed by any Borrower or any Guarantor with, any
Governmental Authority.
 


 
56

--------------------------------------------------------------------------------

 


Section 7.2 Compliance Certificate.  Within thirty (30) days after the end of
each calendar quarter, Borrowers’ Agent on behalf of Borrowers shall deliver
(and cause Guarantors to deliver) such financial reports and information as
Administrative Agent shall require, together with a fully completed Compliance
Certificate executed by an officer of Borrower’s Agent on behalf of Borrowers
(or of their managing member or general partner), and, if requested by
Administrative Agent, back-up documentation as Administrative Agent shall
reasonably require evidencing compliance with the covenants, terms and
conditions of this Agreement.
 
Section 7.3 Accounting Principles.  All financial statements shall be prepared
in accordance with GAAP (or such other accounting basis reasonably acceptable to
Administrative Agent).  Notwithstanding the foregoing, all financial statements
delivered hereunder shall be prepared, and all financial covenants contained
herein shall be calculated, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof.
 
Section 7.4 Other Information; Access.  Borrowers shall deliver to
Administrative Agent such additional information regarding Borrowers, their
subsidiaries, their business, any Borrower Party, and the Projects within thirty
(30) days after Administrative Agent’s request therefor, including, if requested
by Administrative Agent, copies of the regular monthly bank statements provided
to Borrowers or any Operator and such other information relating to the
Borrowers’ operating accounts as shall reasonably be requested by Administrative
Agent, in each case, to the extent such bank has the operational ability to do
so, by providing Administrative Agent with internet access to such statements or
information.  Borrowers shall permit Administrative Agent to examine such
records, books and papers of Borrowers, at Borrowers’ offices, which reflect
upon its financial condition and the income and expenses of the Projects.  In
the event that Borrowers fail to forward the financial statements required in
this Article 7 within the time periods specified for delivery of the same, and
then also within thirty (30) days after written request, Administrative Agent
shall have the right to audit such records, books and papers at Borrowers’
expense.
 
Section 7.5 Annual Budget.  At least thirty (30) days prior to the commencement
of each fiscal year, Borrowers will provide to Administrative Agent Borrowers’
proposed annual operating and capital improvements budget for the Projects for
such fiscal year for review and approval by Administrative Agent.
 
Section 7.6 Books and Records/Audits.  Borrowers shall keep and maintain or
cause to be kept and maintained at all times at the Projects, or such other
place as Administrative Agent may approve in writing, complete and accurate
books of accounts and records adequate to reflect the results of the operation
of the Projects and to provide the financial statements required to be provided
to Administrative Agent pursuant to above and copies of all written contracts,
material correspondence, and other material documents affecting the
Projects.  Administrative Agent and its designated agents shall have the right
to inspect and copy any of the foregoing, subject to compliance with Healthcare
Laws.  Additionally, if an Event of Default exists or if Administrative Agent or
any Lender has a reasonable basis to believe that the Borrowers’ records are
materially inaccurate, Administrative Agent and each Lender may, subject to
compliance with Healthcare Laws conduct a joint audit and determine, in such
Person’s reasonable discretion, the accuracy of Borrowers’ records and
computations.
 


 
57

--------------------------------------------------------------------------------

 


Section 7.7 Agent for Borrowers.
 
(a)           Each of the entities comprising Borrower hereby irrevocably
appoints and constitutes American Realty Healthcare Trust Operating
Partnership as its agent (“Borrower’s Agent”) to request and receive advances in
respect of the Loan (and to otherwise act on behalf of each such entity pursuant
to this Agreement and the other Loan Documents) in the name or on behalf of each
such Borrower.  Administrative Agent may disburse proceeds of the Loan to the
bank account of any one or more of such entities without notice to any of the
other entities comprising Borrower or any other Person at any time obligated on
or in respect of the Obligations.
 
(b)           Each of the entities comprising Borrower hereby irrevocably
appoints and constitutes Borrowers’ Agent as its agent to receive statements of
account and all other notices from Administrative Agent with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Loan Documents.
 
(c)           Each of the entities comprising Borrower hereby irrevocably
appoints and constitutes Borrowers’ Agent as its agent to execute and deliver
the Loan Documents, the Environmental Indemnity Agreement, any amendments to or
waivers of any of the foregoing and any other agreements, documents, consents,
instruments, records or filings delivered under or in connection with this
Agreement, the other Loan Documents and the Environmental Indemnity Agreement,
in the name of or on behalf of such entity.  Each of the entities comprising
Borrowers hereby ratifies any and all Loan Documents, the Environmental
Indemnity Agreement and any and all other agreements, documents, instruments,
records or filings previously executed and delivered by Borrowers’ Agent under
or in connection with this Agreement, the other Loan Documents and the
Environmental Indemnity Agreement in such Borrower’s name or on its behalf.
 
(d)           No purported termination of the appointment of Borrowers’ Agent as
agent for Borrowers shall be effective without the prior written consent of
Administrative Agent.
 
ARTICLE 8
COVENANTS
 
Each Borrower covenants and agrees with each Lender and Administrative Agent as
follows:
 
Section 8.1 Transfers or Encumbrance of Property.
 
(a)           Except as otherwise provided in Section 8.1(c) below, Borrowers
shall not cause or permit a Sale or Pledge of the Projects or any part thereof
or any legal or beneficial interest therein nor permit a Sale or Pledge of an
interest in any Restricted Party (in each case, a “Prohibited Transfer”) without
the prior written consent of the Administrative Agent, other than pursuant to
Leases of space in the improvements to Tenants in accordance with the provisions
of Article 5.  For the avoidance of doubt, any transfer by a Tenant under a
Lease that occurs as a result of such Tenant’s contractual right under such
Lease (and for which Borrower consent is not required under such Lease),
including a sublease, assignment, merger, financing, sale of all or
substantially all of its assets, transfer of an ownership interest in such
Tenant, as applicable, shall be deemed a permitted transfer and not a Prohibited
Transfer under this Agreement.
 


 
58

--------------------------------------------------------------------------------

 


(b)           A Prohibited Transfer shall include, but not be limited to, (i) an
installment sale agreement wherein Borrowers agree to sell the Projects or any
part thereof for a price to be paid in installments; (ii) an agreement by
Borrowers leasing all or a substantial part of the Projects for other than
actual occupancy by a space tenant thereunder or a sale, assignment or other
transfer of, or the grant of a security interest in, any Borrower’s right, title
and interest in and to any Leases or any rents; (iii) except as otherwise
provided in Section 8.1(c) below, if a Restricted Party is a corporation, any
merger, consolidation or Sale or Pledge of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (iv)
except as otherwise provided in Section 8.1(c) below, if a Restricted Party is a
limited or general partnership or joint venture, any merger or consolidation or
the change, removal, resignation or addition of a general partner or the Sale or
Pledge of the partnership interest of any general or limited partner or any
profits or proceeds relating to such partnership interests or the creation or
issuance of new partnership interests; (v) except as otherwise provided in
Section 8.1(c) below, if a Restricted Party is a limited liability company, any
merger or consolidation or the change, removal, resignation or addition of a
managing member or non-member manager (or if no managing member, any member) or
the Sale or Pledge of the membership interest of any member or any profits or
proceeds relating to such membership interest; (vi) except as otherwise provided
in Section 8.1(c) below, if a Restricted Party is a trust or nominee trust, any
merger, consolidation or the Sale or Pledge of the legal or beneficial interest
in a Restricted Party or the creation or issuance of new legal or beneficial
interests; (vii) the removal or the resignation of the Property Manager
(including an Affiliated Manager) other than in accordance with Section 8.3 or
(viii) a Sale or Pledge which could result in an Event of Default under the
Ground Lease.
 
(c)           Notwithstanding anything in this Section 8.1 to the contrary,
Administrative Agent shall not withhold its consent to the one-time conveyance
of either (i) one hundred percent (100%) of the direct membership interests in
all of the Borrowers, or (ii) one hundred percent of the equity interests in the
sole member of all of the Borrowers, to a Permitted Transferee (which, for the
avoidance of doubt, shall also be deemed a Transferee under subclause (f) of
this Section 8.1) provided that (A) the conditions set forth at subclause (f) of
this Section 8.1 are satisfied in their entirety; (B) at least thirty (30) days
prior to such transfer, Borrowers must provide Administrative Agent with all of
the material provisions of such transfer, including, without limitation, the
proposed closing date, and the name, net worth, background and address of the
Proposed Transferee and the purchase price; (C) the Borrowers and/or the
Permitted Transferee shall pay the Transfer Fee to Administrative Agent; and (D)
the Permitted Transferee shall provide Administrative Agent with such evidence
as Administrative Agent may require that such transfer shall not affect, impair
or restrict Administrative Agent’s and/or Lenders’ Security or their  rights and
remedies under the Loan Documents.
 
(d)           Notwithstanding the provisions of Section 8.1(b) and provided they
would not result in an Event of Default under the Ground Lease, any of the
following transfers shall not be deemed to be a Prohibited Transfer: (i) a
transfer by devise or descent or by operation of law upon the death of a member,
partner or shareholder of a Restricted Party; or (ii) the Sale or Pledge, in one
or a series of transactions after the date hereof, of not more than forty-nine
percent (49%) of the stock, limited partnership interests or non-managing
membership interests (as the case may be) in a Restricted Party; provided,
however, any such transfer shall be subject to the following additional
conditions: (A) no such transfers shall result in a change in Control in the
Restricted Party or change in control of the Projects, (B) no transfer shall be
made to any Person that is not in compliance with Section 6.18, (C)
Administrative Agent shall receive not less than thirty (30) days prior written
notice of such proposed transfer; or (iii) any Sale or Pledge of the stock in
any publicly traded company whose shares are listed on the New York Stock
Exchange or such other nationally recognized stock exchange.  Notwithstanding
the foregoing, any transfer that results in any Person owning in excess of
forty-nine percent (49%) of the ownership interest in a Restricted Party must
comply with the requirements of Section 8.l(d) hereof.
 


 
59

--------------------------------------------------------------------------------

 


(e)           Administrative Agent reserves the right to condition the consent
to a Prohibited Transfer requested hereunder upon (i) a modification of the
terms hereof and, if the Sale or Pledge is of the Borrowers’ interest in the
Project, an assumption of the Note and the other Loan Documents as so modified
in connection with the proposed Prohibited Transfer, (ii) receipt of payment of
all of Administrative Agent’s and Lenders’ expenses incurred in connection with
such Prohibited Transfer and a transfer fee (the “Transfer Fee”) equal to (A)
.10% of the outstanding principal balance of the Loan with respect to the first
such Prohibited Transfer and (B) .25% of the outstanding principal balance of
the Loan for any subsequent Prohibited Transfers (which Transfer Fee shall be
payable to the Administrative Agent for the account of the Lenders), (iii)
receipt of Rating Agency Confirmation with respect to the Prohibited Transfer,
(iv) the proposed transferee’s continued compliance with the covenants set forth
in this Agreement (including, without limitation, the covenants in Section 6.17)
and the other Loan Documents, (v) any new Property Manager for the Projects and
a new management agreement being satisfactory to Administrative Agent, (vi) a
new guaranty(ies) and environmental indemnity, substantially in the form of the
Recourse Guaranty Agreement and Environmental Indemnity Agreement being
delivered contemporaneously with this Agreement, from guarantor(s) and
indemnitor(s) satisfactory to Administrative Agent, and (vii) the satisfaction
of such other conditions and/or legal opinions as Administrative Agent shall
determine in its sole discretion to be in the interest of the Lenders.  All
expenses incurred by Administrative Agent and Lenders shall be payable by
Borrowers whether or not Administrative Agent or such Lender consents to the
Prohibited Transfer.  Neither Administrative Agent and nor any Lender shall be
required to demonstrate any actual impairment of its security or any increased
risk of default hereunder in order to declare the Indebtedness immediately due
and payable upon a Prohibited Transfer made without Administrative Agent’s
consent.  This provision shall apply to each and every Prohibited Transfer,
whether or not Administrative Agent has consented to any previous Prohibited
Transfer.
 
(f)           Administrative Agent’s consent to any proposed Prohibited Transfer
will be conditioned upon satisfaction of the following, it being understood that
Administrative Agent will not unreasonably withhold its consent to any proposed
Prohibited Transfer so long as such conditions are satisfied in their entirety:
 
(i)           no Potential Default or Event of Default shall have occurred and
remain uncured;
 
(ii)           the proposed transferee (“Transferee”) and its principals,
owners, officers and directors meet all of the eligibility, credit, management
and other standards customarily applied by Administrative Agent and the Required
Lenders at the time of the proposed transfer to the approval of Borrowers in
connection with the origination or purchase of similar mortgages on healthcare
facilities/medical office buildings, long-term acute care hospital, ambulatory
surgery center, hospital facility or post-acute care facility, as the case may
be, to be determined by Administrative Agent in its reasonable discretion,
including but not limited to, any standards with respect to (i) previous
relationships between Administrative Agent or any Lender and the Transferee and
its principals, (ii) the reputation for integrity, honesty and veracity of the
Transferee and its principals, owners, officers and directors, and (iii) OFAC,
money-laundering, anti-terrorism, SEC and other similar regulations and
activities;
 


 
60

--------------------------------------------------------------------------------

 


(iii)           the Transferee and its property manager shall have sufficient
experience in the ownership and management of properties similar to the
Projects, and Administrative Agent shall be provided with reasonable evidence
thereof (and Administrative Agent reserves the right to approve the Transferee
without approving the substitution of the property manager);
 
(iv)           if required by Administrative Agent, Administrative Agent shall
have received Rating Agency Confirmation with respect to the transfer and
Transferee;
 
(v)           Administrative Agent shall have received evidence satisfactory to
it that the single purpose nature and bankruptcy remoteness of Borrowers and
each Borrower’s shareholders, partners, or members, as the case may be,
following such transfer are in accordance with the standards of the Rating
Agencies and the requirements of Section 6.17;
 
(vi)           To the extent that the Transfer results in the Transferee holding
fee simple title to the Projects, the Transferee shall have executed and
delivered to Administrative Agent an assumption agreement in form and substance
acceptable to Administrative Agent, evidencing such Transferee’s agreement to
abide and be bound by the terms of the Note, the Mortgage and the other Loan
Documents, and containing such modifications to the Loan Documents as
Administrative Agent may require, together with such legal opinions and title
insurance endorsements as may be reasonably requested by Administrative Agent;
 
(vii)           Administrative Agent shall have received on or prior to the date
of the sale or transfer (A) the Transfer Fee, (B) a rating confirmation fee for
each of the Rating Agencies delivering a Rating Agency Confirmation pursuant to
clause (iv) above, which confirmation fees shall be equal to the then customary
fees charged by each applicable Rating Agency for such confirmation, and (C) the
payment of all costs and expenses incurred by Administrative Agent and any
Lender in connection with such assumption (including reasonable attorneys’ fees
and costs);
 
(viii)           Administrative Agent shall have received such additional
documentation as Administrative Agent may require in connection with the sale or
transfer, including, but not limited to, a new Recourse Guaranty Agreement and
Environmental Indemnity Agreement (substantially in the form delivered to
Administrative Agent contemporaneously herewith) from Persons acceptable to
Administrative Agent affiliated with the Transferee, amendments to financing
statements naming the Transferee as debtor and documentary evidence of the
organization and good standing of the Transferee and authorization of the sale
or transfer;
 


 
61

--------------------------------------------------------------------------------

 


(ix)           The satisfaction of such other conditions and/or legal opinions
as Administrative Agent shall determine in its reasonable discretion; and
 
(x)           Without limiting the foregoing, if Administrative Agent shall
consent to a transfer of the Projects, the written assumption agreement
described in Section 8.1(e)(vi) above shall provide for the release of
Borrowers, but only as to acts or events occurring, or obligations arising,
after the closing of such transfer.
 
All expenses incurred by Administrative Agent and Lenders shall be payable by
Borrowers whether or not the Required Lenders consent to the Prohibited
Transfer.  Neither Administrative Agent nor any Lender shall be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Indebtedness immediately due and
payable upon a Prohibited Transfer made without the Required Lenders’
consent.  This provision shall apply to each and every Prohibited Transfer,
whether or not the Required Lenders have consented to any previous Prohibited
Transfer.
 
Section 8.2 Taxes Utility Charges.  Except to the extent sums sufficient to pay
all Taxes (defined herein) have been previously deposited with Administrative
Agent as part of the Tax Impound and subject to Borrowers’ right to contest in
accordance with Section 12.14 hereof, Borrowers shall pay before any fine,
penalty, interest or cost may be added thereto, and shall not enter into any
agreement to defer, any real estate taxes and assessments, franchise taxes and
charges, and other governmental charges (the “Taxes”) that may become a Lien
upon the Projects or become payable during the term of the Loan.  Borrowers’
compliance with Section 3.4 of this Agreement relating to impounds for Taxes
shall, with respect to payment of such Taxes, be deemed compliance with this
Section 8.2.  Borrowers shall not suffer or permit the joint assessment of any
Project with any other real property constituting a separate tax lot or with any
other real or personal property.  Borrowers shall promptly pay for all utility
services provided to the Projects.
 
Section 8.3 Management.
 
(a)           Borrowers acknowledge that the Lenders are making the Loan, in
part, based upon the operational expertise of the Property Manager.  Borrowers
shall not surrender, terminate, cancel, modify in any material respect, renew,
amend, or extend the Management Agreement, or enter into any other agreement
relating to the management or operation of the Project with Property Manager or
any other Person, or consent to the assignment by the Property Manager of its
interest under the Management Agreement, in each case without the express
written consent of Administrative Agent, which consent shall not be unreasonably
withheld, conditioned or delayed and shall be based upon Administrative
Agent’s evaluation of the proposed substitute manager’s and operator’s financial
condition, credit history and credit worthiness, experience in operating and
managing properties similar to the Projects, performance and compliance history
in connection with healthcare facilities, reputation for honesty and integrity
and prior experience with Administrative Agent and the Lenders; provided,
further, however, with respect to a new manager such consent may be conditioned
upon Borrower delivering a Rating Agency Confirmation as to such new manager and
management agreement.  If at any time Administrative Agent consents to the
appointment of a new manager, such new manager and Borrowers shall, as a
condition of Administrative Agent’s consent, execute an Acknowledgment and
Agreement of Property Manager in form and substance similar to the
Acknowledgment and Agreement of Property Manager executed by the Property
Manager as of the Closing Date.  Any change in ownership or control of the
Property Manager shall be cause for Administrative Agent to re-approve such
Property Manager and Management Agreement.  Each Property Manager shall hold and
maintain all necessary licenses, certifications and permits required by law to
operate and manage the Project for which it is providing management services.
 


 
62

--------------------------------------------------------------------------------

 


(b)           Borrowers shall cause Property Manager to manage the Project in
accordance with the Management Agreement.  Borrowers shall (i) diligently
perform and observe all of the terms, covenants and conditions of the Management
Agreement on the part of Borrowers to be performed and observed, (ii) promptly
notify Administrative Agent of any notice to Borrowers of any default by
Borrower in the performance or observance of any of the material terms,
covenants or conditions of the Management Agreement on the part of Borrowers to
be performed and observed, and (iii) promptly deliver to Administrative Agent a
copy of each financial statement, business plan, capital expenditures plan,
report and estimate received by it under the Management Agreement.  The
management fee payable under the Management Agreement shall not exceed four
percent (4.0%) of rental collections.
 
(c)           Administrative Agent shall have the right to require Borrowers to
replace the Property Manager with a Person which is not an Affiliate of, but is
chosen by, Borrowers and approved by Administrative Agent, such approval not to
be unreasonably withheld or delayed, upon the occurrence of anyone or more of
the following events: (a) at any time following the occurrence and continuance
of an Event of Default, (b) if Property Manager shall be in default under the
Management Agreement beyond any applicable notice and cure period or if at any
time the Manager has engaged in gross negligence, fraud or willful misconduct or
if at any time the Manager is insolvent or a debtor in a bankruptcy proceeding,
and/or (c) if the Debt Service Coverage Ratio for the Project is less than the
requirements imposed by Administrative Agent as a condition for funding the Loan
with respect to such Project for two (2) consecutive calendar quarters.
 
Section 8.4 Operation; Maintenance; Inspection.  Borrowers shall observe and
comply with all legal requirements applicable to the ownership, use and
operation of the Projects.  Borrowers shall maintain the Projects in good
condition and promptly repair any damage or casualty, normal wear and tear
excepted.  Borrowers, subject to the Leases and rights of Tenants thereunder,
shall permit Administrative Agent and its agents, representatives and employees,
upon reasonable prior notice to Borrowers, to inspect the Projects and upon
receipt of reasonable evidence that a violation of Environmental Law exists, as
determined by Administrative Agent, to conduct such environmental and
engineering studies as Administrative Agent may require, provided such
inspections and studies do not materially interfere with the use and operation
of the Projects, and/or any Operator or Tenant.
 


 
63

--------------------------------------------------------------------------------

 


Section 8.5 Taxes on Security.  Borrowers shall pay all taxes, charges, filing,
registration and recording fees, excises and levies payable with respect to the
Note or the Liens created or secured by the Loan Documents, other than income,
franchise and doing business taxes imposed on Administrative Agent or any
Lender.  If there shall be enacted any law (a) deducting the Loan from the value
of any Project for the purpose of taxation, (b) affecting any Lien on the
Projects, or (c) changing existing laws of taxation of mortgages, deeds of
trust, security deeds, or debts secured by real property, or changing the manner
of collecting any such taxes, Borrowers shall promptly pay to Administrative
Agent, on demand, all taxes, costs and charges for which Administrative Agent or
any Lender is or may be liable as a result thereof.
 
Section 8.6 Legal Existence, Name, Etc.  Each Borrower shall preserve and keep
in full force and effect its existence as, and at all times operate as, a Single
Purpose Entity, and shall preserve and keep in full force and effect its entity
status, franchises, rights and privileges under the laws of the state of its
formation, and all qualifications, licenses and permits applicable to the
ownership, use and operation of any Project such Borrower owns.  Neither any
Borrower nor any general partner or managing member of any Borrower shall wind
up, liquidate, dissolve, reorganize, merge, or consolidate with or into any
Person, or permit any subsidiary or Affiliate of any Borrower to do so.  Without
limiting the foregoing, no Borrower shall reincorporate or reorganize itself
under the laws of any jurisdiction other than the jurisdiction in which it is
incorporated or organized as of the Closing Date.  Each Borrower and each
general partner or managing member in each Borrower shall conduct business only
in its own name and shall not change its name, identity, state of formation, or
organizational structure, or the location of its chief executive office or
principal place of business unless such Borrower (a) shall have obtained the
prior written consent of Administrative Agent to such change, and (b) shall have
taken all actions necessary or requested by Administrative Agent to file or
amend any financing statement or continuation statement to assure perfection and
continuation of perfection of security interests under the Loan Documents.  If
any Borrower does not have an organizational identification number and later
obtains one, such Borrower shall promptly notify Administrative Agent of its
organizational identification number.  Each Borrower (and each general partner
or managing member in such Borrower, if any) shall maintain its separateness as
an entity, including maintaining separate books, records, and accounts and
observing corporate and partnership formalities independent of any other entity,
shall pay its obligations with its own funds and shall not commingle funds or
assets with those of any other entity.
 
Section 8.7 Further Assurances.  Each Borrower shall promptly (a) cure any
defects in the execution and delivery of the Loan Documents and the
Environmental Indemnity Agreement, (b) provide, and cause each Borrower Party to
provide, Administrative Agent such additional information and documentation on
each Borrower’s and each Borrower Party’s legal or beneficial ownership,
policies, procedures, and sources of funds as Administrative Agent deems
necessary or prudent to enable Administrative Agent and each Lender to comply
with Anti-Money Laundering Laws as now in existence or hereafter amended, and
(c) execute and deliver, or cause to be executed and delivered, all such other
documents, agreements and instruments as Administrative Agent may reasonably
request to further evidence and more fully describe the Collateral for the Loan,
to correct any omissions in the Loan Documents or the Environmental Indemnity
Agreement to perfect, protect or preserve any liens created under any of the
Loan Documents and the Environmental Indemnity Agreement, or to make any
recordings, file any notices, or obtain any consents, as may be necessary or
appropriate in connection therewith.  Each Borrower grants Administrative Agent
an irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to
Administrative Agent and the Lenders under the Loan Documents and the
Environmental Indemnity Agreement, at law and in equity, including without
limitation such rights and remedies available to Administrative Agent pursuant
to this Section 8.7.  From time to time upon the written request of
Administrative Agent, Borrowers shall deliver to Administrative Agent a schedule
of the name, legal domicile address and jurisdiction of organization, if
applicable, for each Borrower Party and each holder of a legal interest in
Borrowers.
 


 
64

--------------------------------------------------------------------------------

 


Section 8.8 Estoppel Certificates Regarding Loan.  Borrowers, within ten (10)
days after receipt of written request, shall furnish to Administrative Agent a
written statement, duly acknowledged, setting forth the amount due on the Loan,
the terms of payment of the Loan, the date to which interest has been paid,
whether any offsets or defenses exist against the Loan and, if any are alleged
to exist, the nature thereof in detail, and such other matters as Administrative
Agent reasonably may request.
 
Section 8.9 Notice of Certain Events.  Borrowers shall promptly notify
Administrative Agent, to Borrowers’ Knowledge of (a) any Potential Default or
Event of Default, together with a detailed statement of the steps being taken to
cure such Potential Default or Event of Default; (b) any notice of default
received by Borrowers under other obligations relating to the Projects or
otherwise material to Borrowers’ business, including any notices of violations
of any laws, regulations, codes or ordinances; (c) any threatened or pending
legal, judicial or regulatory proceedings, including any dispute between
Borrowers and any Governmental Authority, materially adversely affecting
Borrowers, any Borrower Party or any Project; (d) a copy of each notice of
default or termination given or made to any Operator by Borrowers or received by
Borrowers from any Operator; and (e) a copy of each notice of default or
termination under any license or permit necessary for the operation of the
Projects in the manner required by this Agreement; and in the case of clauses
(b), (d) or (e), promptly provide Administrative Agent with copies of such
notices referred to therein.
 
Section 8.10 Indemnification.  Borrowers shall protect, defend, indemnify and
save harmless Administrative Agent and each Lender, their respective
shareholders, directors, officers, employees and agents (each, an “Indemnified
Person”) from and against all liabilities, obligations, claims, damages,
penalties, causes of action, costs and expenses (including without limitation
reasonable attorneys’ fees and expenses and other costs of investigation, or
defense, including, but not limited to, those uncured upon any appeal or in
connection with responding to subpoenas, third parties or otherwise), imposed
upon or incurred by or asserted against any Indemnified Person by reason of (a)
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents and the administration of such credit, and in
connection with or arising out of the transactions contemplated hereunder and
thereunder and any actions or failures to act in connection therewith; (b)
ownership of the Mortgages, the Projects or any interest therein or receipt of
any rents and the exercise of rights and remedies thereunder; (c) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Projects or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, streets or ways; (d) any use,
nonuse or condition in, on or about the Projects or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (e) performance of any labor or services or the furnishing of any
materials or other property in respect of the Projects or any part thereof; and
(e) the failure of any Person to file timely with the Internal Revenue Service
an accurate Form 1099-B, Statement for Recipients of Proceeds from Real Estate,
Broker and Barter Exchange Transactions, which may be required in connection
with this Agreement, or to supply a copy thereof in a timely fashion to the
recipient of the proceeds of the transaction in connection with which this
Agreement is made.  Any amounts payable to Administrative Agent or any Lender by
reason of the application of this Section 8.10 shall become immediately due and
payable and shall bear interest at the Default Rate from the date loss or damage
is sustained by Administrative Agent or such Lender until paid.
 


 
65

--------------------------------------------------------------------------------

 


Section 8.11 [Intentionally Omitted].
 
Section 8.12 Payment For Labor and Materials.  Subject to Borrowers’ right to
contest in accordance with Section 12.14 hereof, Borrowers will promptly pay
when due all bills and costs for labor, materials, and specifically fabricated
materials incurred in connection with the Projects and never permit to exist
beyond the due date thereof in respect of any Project or any part thereof any
Lien, even though inferior to the Liens hereof, and in any event never permit to
be created or exist in respect of any Project or any part thereof any other or
additional Lien other than the Liens hereof, except for the Permitted
Encumbrances (defined in the Mortgage).
 
Section 8.13 Use and Proceeds, Revenues.  Borrowers shall use the proceeds of
the Loan for proper business purposes.  No portion of the proceeds of the Loan
shall be used by Borrowers in any manner that might cause the borrowing or the
application of such proceeds to violate Regulation D, Regulation T or Regulation
X or any other regulation of the Board of Governors of the Federal Reserve
System or to violate the Securities Act of 1933 or the Securities Exchange Act
of 1934.  Except as otherwise specifically provided in the Loan Documents,
revenues and other proceeds from the Projects received by Borrowers shall be
applied to the Indebtedness then due and payable, actual operating expenses
relating to the Projects of the type included in the definition of “Adjusted
Expenses”, or other budgeted capital improvements, repairs or replacements for
the Projects before distribution by Borrowers to any Borrower Party.
 
Section 8.14 Compliance with Laws and Contractual Obligations.
 
(a)           Borrowers will comply with, and to the extent permitted by the
terms of the Operating Lease, will cause Operator to comply with (i) the
requirements of all applicable Laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, laws, rules, regulations
and orders relating to all building, zoning, density, land use, covenants,
conditions and restrictions, subdivision requirements, taxes, employer and
employee contributions, securities, employee retirement and welfare benefits,
environmental protection matters, employee health and safety, quality and safety
standards, accreditation standards and requirements of the applicable state
department of health or other applicable state regulatory agency (each a “State
Regulator”), as are now in effect and which may be imposed upon Borrowers or
Operator or the maintenance, use or operation of the Projects or the provision
of services to the occupants of the Projects and (ii) the obligations, covenants
and conditions contained in all other material contractual obligations of
Borrowers, and as they relate to the Projects and Operator.
 


 
66

--------------------------------------------------------------------------------

 


(b)           Borrowers will obtain and maintain and will cause Operator to
obtain and maintain, all licenses, qualifications and permits now held or
hereafter required to be held by Borrowers or Operator for which the loss,
suspension, revocation or failure to obtain or renew, could reasonably be
expected to have a material adverse effect upon the financial condition of
Borrowers or the ability to operate the Projects in compliance with the
requirements of the Loan Documents and as it has been operated prior to the date
hereof.
 
Section 8.15 Intentionally omitted.
 
Section 8.16 Healthcare Laws and Covenants.
 
(a)           Without limiting the generality of any other provision of this
Agreement, each Borrower and Operator and their employees and contractors (other
than contracted agencies) in the exercise of their duties on behalf of Borrowers
or any Operator (with respect to its operation of the Projects) shall be in
compliance in all material respects with all applicable Healthcare Laws. Each
Borrower and each Operator have maintained and shall continue to maintain in all
material respects all records required to be maintained by any Governmental
Authority or otherwise under the Healthcare Laws and to Borrowers’
Knowledge there are no presently existing circumstances which would result or
likely would result in material violations of the Healthcare Laws.  Borrowers
and Operators have and will maintain all Primary Licenses, Permits and other
Governmental Approvals necessary under applicable Laws to own and/or operate the
Projects, as applicable (including such Governmental Approvals as are required
under such Healthcare Laws); or, if applicable Licenses have been applied for,
but not yet issued to, Operators, Operator has Operators have entered into
applicable agreements with the prior operator of the Projects to operate the
Projects under the current Primary Licenses.
 
Borrowers represent that no Borrower is (i) a “covered entity” within the
meaning of HIPAA or submits claims or reimbursement requests to Third Party
Payor Programs “electronically” (within the meaning of HIPAA) or (ii) is subject
to the “Administrative Simplification” provisions of HIPAA.  If any Borrower or
Operator at any time becomes a “covered entity” or subject to the
“Administrative Simplification” provisions of HIPAA, then such Persons (x) will
promptly undertake all necessary surveys, audits, inventories, reviews, analyses
and/or assessments (including any necessary risk assessments) of all areas of
its business and operations required by HIPAA and/or that could be adversely
affected by the failure of such Person(s) to be HIPAA Compliant (as defined
below); (y) will promptly develop a detailed plan and time line for becoming
HIPAA Compliant (a “HIPAA Compliance Plan”); and (z) will implement those
provisions of such HIPAA Compliance Plan in all material respects necessary to
ensure that such Person(s) are or become HIPAA Compliant.  For purposes hereof,
“HIPAA Compliant” shall mean that each Borrower and each Operator, as applicable
(A) are or will be in material compliance with each of the applicable
requirements of the so-called “Administrative Simplification” provisions of
HIPAA on and as of each date that any party thereof, or any final rule or
regulation thereunder, becomes effective in accordance with its or their terms,
as the case may be (each such date, a “HIPAA Compliance Date”) if and to the
extent any Borrower or any Operator are subjected to such provisions, rules or
regulations, and (B) are not and could not reasonably be expected to become, as
of any date following any such HIPAA Compliance Date, the subject of any civil
or criminal penalty, process, claim, action or proceeding, or any administrative
or other regulatory review, survey, process or proceeding (other than routine
surveys or reviews conducted by any government health plan or other
accreditation entity) that could result in any of the foregoing or that could
reasonably be expected to adversely affect any Borrower’s or any Operator’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by Borrowers or any
Operator of the then effective provisions of HIPAA.
 


 
67

--------------------------------------------------------------------------------

 


(b)           Intentionally omitted.
 
(c)           Borrowers shall not, nor shall Borrowers permit any Operator to do
(or suffer to be done) any of the following with respect to any Project:
 
(i)           Transfer the Primary Licenses to any location other than the
Projects;
 
(ii)           Amend the Primary Licenses in such a manner that results in a
material adverse effect on the rates charged, a material impairment of the
ability of Operating Tenants to make the required rental payments under the
Operating Leases or otherwise diminish or impair the nature, tenor or scope of
the Primary Licenses without Administrative Agent’s consent;
 
(iii)           [Intentionally omitted];
 
(iv)           Replace or transfer all or any part of any Project’s units or
beds to another site or location other than to another Project; or
 
(v)           Voluntarily transfer or encourage the transfer of any resident of
any Project to any other facility (other than to another Project), unless such
transfer is (A) at the request of the resident, (B) for reasons relating to the
health, required level of medical care or safety of the resident to be
transferred or the residents remaining at the facility or (C) as a result of the
disruptive behavior of the transferred resident that is detrimental to the
facility.
 
(d)           If and when Borrowers or Operator participate in any Medicare or
Medicaid or other Third-Party Payor Programs with respect to the Projects, the
Projects will remain in compliance with all requirements necessary for
participation in Medicare and Medicaid, including the Medicare and Medicaid
Patient Protection Act of 1987, as it may be amended, and such other Third-Party
Payor Programs.  If and when an Operator participates in any Medicare or
Medicaid or other Third-Party Payor Programs with respect to the Projects, where
expressly empowered by the applicable Operating Lease, Borrowers shall enforce
the express obligation of the Operator thereunder (if any) to cause its Project
to remain in compliance with all requirements necessary for participation in
Medicare and Medicaid, including the Medicare and Medicaid Patient Protection
Act of 1987, as it may be amended, and such other Third-Party Payor
Programs.  Where expressly empowered by the applicable Operating Lease, Borrower
shall enforce the express obligation of the Operator thereunder (if any) cause
its Project to remain in conformance in all material respects with all
insurance, reimbursement and cost reporting requirements, and, if applicable,
have the Operator’s current provider agreement that is in full force and effect
under Medicare and Medicaid.
 


 
68

--------------------------------------------------------------------------------

 


(e)           If Borrowers receive written notice of any Healthcare
Investigation after the Closing Date, Borrowers will promptly provide to
Administrative Agent the following information with respect thereto to the
extent such information is actually known to Borrowers, or if not known to
Borrowers, to the extent that the applicable Operator actually provides the same
to Borrowers: (i) number of records requested, (ii) dates of service, (iii)
dollars at risk, (iv) date records submitted, (v) determinations, findings,
results and denials (including number, percentage and dollar amount of claims
denied, (vi) additional remedies proposed or imposed, (vii) status update,
including appeals, and (viii) any other pertinent information related thereto.
 
Section 8.17 Cooperation Regarding Licenses and Permits.  From time to time,
upon the request of Administrative Agent, if (i) an Event of Default exists
hereunder; and (ii) an event of default exists under an Operating Lease and such
default continues beyond the expiration of the applicable notice, cure and grace
periods thereunder, Borrowers shall, and shall exercise reasonable efforts to
cause Operator to, complete, execute and deliver to Administrative Agent any
applications, notices, documentation, and other information necessary or
desirable, in Administrative Agent’s judgment, to permit Administrative Agent or
its designee (including a receiver) to obtain, maintain or renew any one or more
of the Primary Licenses for the Projects (or to become the owner of the existing
Primary Licenses for the Projects) and to the extent permitted by applicable
Laws to obtain any other provider agreements or Governmental Approvals then
necessary or desirable for the operation of the Projects by Administrative Agent
or its designee for their current use (including any applications for change of
ownership of the existing Primary Licenses or change of control of the owner of
the existing Primary Licenses).  To the extent permitted by applicable Laws and
provided that: (i) an Event of Default exists hereunder; (ii) an event of
default exists under an Operating Lease and such default continues beyond the
expiration of the applicable notice, cure and grace periods thereunder; and
(iii) provided that such action is not in violation of the Operating Lease
Subordination Agreements: (A) Administrative Agent is hereby authorized (without
the consent of Borrowers or Operators) to submit any such applications, notices,
documentation or other information which Borrowers caused to be delivered to
Administrative Agent in accordance with the above provisions to the applicable
Governmental Authorities, or to take such other steps as Administrative Agent
may deem advisable to obtain, maintain or renew any Primary License or Permits
or other Governmental Approvals in connection with the operation of the Projects
for their current use, and Borrowers agree to cooperate and to exercise
reasonable efforts to cause Operators to cooperate with Administrative Agent in
connection with the same and (B) Borrowers, upon demand by Administrative Agent,
shall take any action and exercise reasonable efforts to cause Operators to take
any action necessary or desirable, in Administrative Agent’s sole judgment, to
permit Administrative Agent or its designee (including a receiver) to use,
operate and maintain the Projects for its current use.  If Borrowers fail to
comply with the provisions of this Section 8.17 for any reason whatsoever,
Borrowers hereby irrevocably appoint Administrative Agent and its designee as
Borrowers’ attorney-in-fact, with full power of substitution, to take any action
and execute any documents and instruments necessary or desirable in
Administrative Agent’s sole judgment to permit Administrative Agent or its
designee to undertake Borrowers’ obligations under this Section 8.17, including
obtaining any Licenses or Governmental Approvals then required for the operation
of the Projects by Administrative Agent or its designee for their current
uses.  The foregoing power of attorney is coupled with an interest and is
irrevocable and Administrative Agent may exercise its rights thereunder in
addition to any other remedies which Administrative Agent may have against
Borrowers or any Borrower Party as a result of Borrowers’ breach of the
obligations contained in this Section 8.17.
 


 
69

--------------------------------------------------------------------------------

 


Section 8.18 Transactions With Affiliates.  Without the prior written consent of
Administrative Agent, Borrowers shall not engage in any transaction affecting
the Projects with an Affiliate of Borrowers, except as expressly contemplated by
this Agreement.
 
Section 8.19 Representations and Warranties.  Borrowers shall cause all
representations and warranties in the Loan Documents and Environmental Indemnity
Agreement to remain true and correct in all material respects at all times while
any portion of the Loan remains outstanding.
 
Section 8.20 Alterations.  Administrative Agent’s prior approval shall be
required in connection with any alterations to the Projects (except tenant
improvements under any Lease approved by Administrative Agent or under any Lease
for which approval was not required by Administrative Agent under this
Agreement) (a) that adversely affect the structural components of the Projects,
utilities, HVAC or the exterior of the Projects, (b) that are reasonably likely
to have a Material Adverse Effect or result in a material impairment of the
ability of Operating Tenants to make the required rental payments under the
Operating Leases or (c) the cost of which (including any related alteration,
improvement or replacement) is reasonably anticipated to exceed the Restoration
Threshold, which approval may be granted or withheld in Administrative
Agent’s sole discretion.  If the total unpaid amounts incurred and to be
incurred with respect to such alterations to the Projects shall at any time
exceed the Restoration Threshold, Borrowers shall promptly deliver to
Administrative Agent as security for the payment of such amounts and as
additional security for Borrowers’ obligations under the Loan Documents any of
the following: (i) cash, (ii) letters of credit, (iii) U.S. Obligations, (iv)
other securities acceptable to Administrative Agent, or (v) a completion bond in
form acceptable to Administrative Agent.  Such security shall be in an amount
equal to the excess of the total unpaid amounts incurred and to be incurred with
respect to such alterations to the Projects (other than such amounts to be paid
or reimbursed by Tenants under the Leases) over the Restoration Threshold.
 
Section 8.21 Business and Operations.  Borrowers will continue to engage only in
the businesses currently conducted by them on the date hereof, as and to the
extent the same are necessary for the ownership and leasing of the
Projects.  Borrowers shall at all times cause the Projects to be maintained in
accordance with the Projects’ use as a healthcare facility or medical office
facility, as applicable.
 
Section 8.22 Severability of Covenants.  Any representations, warranties or
covenants made by Borrowers regarding such entities or their Affiliates (as
contrasted with the Projects) shall be deemed to have been made solely on behalf
of such entity, and no Borrower shall be deemed to be making such
representations or covenants or warranties regarding any other entity.
 
Section 8.23 Required Repairs and Post Closing Obligations.  Borrowers shall
provide evidence reasonably satisfactory to Administrative Agent that the
Required Repairs have been completed within the time periods set forth on
Schedule II, all of which shall be performed in a manner satisfactory to
Administrative Agent and shall be subject to inspection by Administrative
 


 
70

--------------------------------------------------------------------------------

 


Agent.  Borrowers shall also satisfy the Post Closing Obligations within the
time periods set forth on Schedule 12.37.
 
ARTICLE 9
EVENTS OF DEFAULT
 
Each of the following shall constitute an Event of Default hereunder and under
the Loan:
 
Section 9.1 Payments.  Failure of Borrowers to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days of (and including) the date when due, or failure of
Borrowers to pay the Loan at the Maturity Date, whether by acceleration or
otherwise.
 
Section 9.2 Insurance; Taxes.  Borrowers’ failure to: (i) maintain insurance as
required under Section 3.1 of this Agreement; (ii) provide Administrative Agent
with evidence of payment of all insurance and Taxes, in each case in accordance
with the time periods required under Section 3.4 and Section 3.5 of this
Agreement.
 
Section 9.3 Sale, Encumbrance, Etc.  The sale, transfer, conveyance, pledge,
mortgage or assignment of any part or all of any Project, or any interest
therein, or of any interest in any Borrower, in violation of this Agreement.
 
Section 9.4 Covenants.  Borrowers’ failure to perform, observe or comply with
any of the agreements, covenants or provisions contained in this Agreement or in
any of the other Loan Documents or Environmental Indemnity Agreement (other than
those agreements, covenants and provisions referred to elsewhere in this Article
9), and the continuance of such failure for thirty (30) days after notice by
Administrative Agent to Borrowers; however, subject to any shorter period for
curing any failure by Borrowers as specified in any of the other Loan Documents
or Environmental Indemnity Agreement, Borrowers shall have an additional sixty
(60) days to cure such failure if (a) such failure does not involve the failure
to make payments on a monetary obligation; (b) such failure cannot reasonably be
cured within thirty (30) days; (c) Borrowers are diligently undertaking to cure
such default; and (d) Borrowers have provided Administrative Agent with security
reasonably satisfactory to Administrative Agent against any interruption of
payment or impairment of collateral under the Loan Documents as a result of such
continuing failure.  The notice and cure provisions of this Section 9.4 do not
apply to the other Events of Default described in this Article 9 or to
Borrowers’ failure to perform, observe or comply with any of the agreements,
covenants or provisions referenced elsewhere in this Article 9 (for which no
notice and cure period shall apply).
 
Section 9.5 Representations and Warranties.  Any representation or warranty made
in any Loan Document or the Environmental Indemnity Agreement proves to be
untrue in any material respect when made or deemed made.
 
Section 9.6 Other Encumbrances.  Any default under any document or instrument,
other than the Loan Documents, evidencing or creating a Lien on any Project or
any part thereof, is not cured within any applicable grace or cure period
therein.
 


 
71

--------------------------------------------------------------------------------

 


Section 9.7 Involuntary Bankruptcy or Other Proceeding.  Commencement of an
involuntary case or other proceeding against any Borrower, any Borrower Party or
any other Person having an ownership or security interest in the Projects (each,
a “Bankruptcy Party”) which seeks liquidation, reorganization or other relief
with respect to it or its debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeks the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.
 
Section 9.8 Voluntary Petitions, etc.  Commencement by a Bankruptcy Party of a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its Debts or other liabilities under any
bankruptcy, insolvency or other similar law or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official for it or any
of its property, or consent by a Bankruptcy Party to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or the making by a Bankruptcy Party of
a general assignment for the benefit of creditors, or the failure by a
Bankruptcy Party, or the admission by a Bankruptcy Party in writing of its
inability, to pay its debts generally as they become due, or any action by a
Bankruptcy Party to authorize or effect any of the foregoing.
 
Section 9.9 Default Under Operating Agreement.  The occurrence of a default
under any of the Operating Agreements, which remains uncured beyond any
applicable grace or cure periods available to Borrowers.
 
Section 9.10 Certain Covenants.  Any Borrower’s failure to (i) maintain its
status as a Single Purpose Entity; (ii) timely deliver the Compliance
Certificate; (iii) comply with the provisions of Section 8.16(c); and (iv)
provide Administrative Agent with ten (10) days subsequent written notice of
changes of the state of any Borrower’s formation or any Borrower’s name.
 
Section 9.11 Financial Information.  Borrowers’ failure to deliver financial
statements and reports as required by Article 7 and the continuance of such
failure for twenty (20) days after the required delivery date.
 
Section 9.12 Default Under Recourse Guaranty Agreement.  The occurrence of a
default under the Recourse Guaranty Agreement and such default is not cured
within any grace or cure periods provided therein.
 
Section 9.13 Criminal Act.  Any Borrower’s or any Borrower Party’s commission of
a criminal act.
 
Section 9.14 Business Associate Agreement.  The termination by any Borrower (or
such other party thereto) of the Business Associate Agreement (if applicable)
between Borrowers or such other party(ies), Administrative Agent, and Lenders.]
 


 
72

--------------------------------------------------------------------------------

 


Section 9.15 Environmental Indemnity Agreement.  There shall have occurred any
default under the Environmental Indemnity Agreement which remains uncured beyond
any applicable grace or cure periods available under the Environmental Indemnity
Agreement.
 
Section 9.16 Required Repairs and Post Closing Obligations. The failure to
complete the Required Repairs or satisfy the Post Closing Obligations within the
time periods set forth on Schedule II and Schedule 12.37, respectively.
 
Section 9.17 Ground Lease.  The (i) occurrence of a default under the Ground
Lease which remains uncured beyond any applicable grace or cure periods provided
therein, or (ii) the modification, termination or surrender of the Ground Lease.
 
ARTICLE 10
REMEDIES; SPECIAL CURE RIGHT
 
Section 10.1 Remedies - Insolvency Events.  Upon the occurrence of any Event of
Default described in Sections 9.7 or 9.8, all amounts due under the Loan
Documents immediately shall become due and payable, all without written notice
and without presentment, demand, protest, notice of protest or dishonor, notice
of intent to accelerate the maturity thereof, notice of acceleration of the
maturity thereof, or any other notice of default of any kind, all of which are
hereby expressly waived by Borrowers; however, if the Bankruptcy Party under
Sections 9.7 or 9.8 is other than Borrowers, then all amounts due under the Loan
Documents shall become immediately due and payable at Administrative Agent’s
election, in Administrative Agent’s sole discretion, as agent for the Lenders.
 
Section 10.2 Remedies - Other Events.  Except as set forth in Section 10.1
above, while any Event of Default exists, Administrative Agent may and at the
direction of the Required Lenders shall (a) by written notice to Borrowers,
declare the entire Loan to be immediately due and payable without presentment,
demand, protest, notice of protest or dishonor, notice of intent to accelerate
the maturity thereof, notice of acceleration of the maturity thereof, or other
notice of default of any kind, all of which are hereby expressly waived by
Borrowers, and (b) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity.  Notwithstanding anything to the contrary
contained in the Loan Documents or the Environmental Indemnity Agreement, the
enforcement of the obligations of Borrowers and the Borrower Parties under the
Loan Documents and the Environmental Indemnity Agreement and the exercise of
rights and remedies thereunder shall be undertaken solely by Administrative
Agent in its capacity as agent for the Lenders.
 
Section 10.3 Administrative Agent’s Right to Perform the Obligations.  If
Borrowers shall fail, refuse or neglect to make any payment or perform any act
required by the Loan Documents or the Environmental Indemnity Agreement, then
while any Event of Default exists, and without notice to or demand upon
Borrowers and without waiving or releasing any other right, remedy or recourse
Administrative Agent may have because of such Event of Default, Administrative
Agent may (but shall not be obligated to) make such payment or perform such act
for the account of and at the expense of Borrowers, and shall have the right to
enter upon the
 


 
73

--------------------------------------------------------------------------------

 


Projects for such purpose and to take all such action thereon and with respect
to the Projects as it may deem necessary or appropriate.  If Administrative
Agent shall elect to pay any sum due with reference to the Projects,
Administrative Agent may do so in reliance on any bill, statement or assessment
procured from the appropriate Governmental Authority or other issuer thereof
without inquiring into the accuracy or validity thereof.  Similarly, in making
any payments to protect the security intended to be created by the Loan
Documents, Administrative Agent shall not be bound to inquire into the validity
of any apparent or threatened adverse title, lien, encumbrance, claim or charge
before making an advance for the purpose of preventing or removing the
same.  Borrowers shall indemnify, defend and hold Administrative Agent harmless
from and against any and all losses, liabilities, claims, damages, expenses,
obligations, penalties, actions, judgments, suits, costs, or disbursements of
any kind or nature whatsoever, including reasonable attorneys’ fees, incurred or
accruing by reason of any acts performed by Administrative Agent pursuant to the
provisions of this Section 10.3, including those arising from the joint,
concurrent, or comparative negligence of Administrative Agent, except as a
result of Administrative Agent’s gross negligence or willful misconduct.  All
sums paid by Administrative Agent pursuant to this Section 10.3, and all other
sums expended by Administrative Agent to which it shall be entitled to be
indemnified, together with interest thereon at the Default Rate from the date of
such payment or expenditure until paid, shall constitute additions to the Loan,
shall be secured by the Loan Documents and shall be paid by Borrowers to
Administrative Agent upon demand.
 
Section 10.4 Special Cure Right.  Notwithstanding any other provision of this
Agreement, if (x) a default occurs under any Operating Lease, or (y) an Event of
Default occurs as a result of an act or omission of the Operating Tenant or any
non-Affiliate Operator, including without limitation the failure, refusal or
unwillingness of an Operating Tenant or non-Affiliate Operator to take an action
or refrain from taking an action at the request of Borrowers where doing so is
not required under the terms of the applicable Operator Agreement (and such act,
omission or failure is outside Borrowers’ control and not otherwise caused by
Borrowers) (clauses (x) and (y) referred to herein as an “Operational Default”),
such Operational Default shall not constitute an “Event of Default” under this
Agreement if (and only if) all of the following conditions are satisfied as
determined by Administrative Agent in its reasonable discretion:
 
(a)         There exists no other Event of Default hereunder (excluding another
Operational Default, subject to the limitations et forth in the next to last
paragraph of this Section 10.4).
 
(b)         Borrowers send notice to Administrative Agent describing in
reasonable detail the Operational Default.
 
(c)         All debt service payments and all other amounts due under the Loan
Documents are paid current at all times (regardless of whether or not there is
available revenue from the Projects or rent from the Operating Lease to make
such payments).
 
(d)         There is no Material Adverse Effect or Material Adverse Change as a
result of the act or omission that caused the Operational Default.  Without
limiting the foregoing, the mere occurrence of an Operational Default will not
give rise to a presumption of a Material Adverse Effect or Material Adverse
Change.  Rather, Administrative Agent shall make such determination in
accordance with the terms of this Agreement.
 


 
74

--------------------------------------------------------------------------------

 


(e)         Borrowers diligently pursue all rights and remedies available to
Borrowers under the Operator(s) Agreement and under applicable Laws to (1) cure
(or cause the Operator to cure) such Operational Default, and if Borrowers elect
to cure (or cause the Operator to cure) such Operational Default, such
Operational Default is actually cured within one hundred twenty (120) days of
the occurrence of such Operational Default (such one hundred twenty (120) day
period from the occurrence of the Operational Default is referred to as the
“Operating Lease Forbearance Period”) or (2) at any time during the Operating
Lease Forbearance Period, terminate the Operating Lease, remove the Operating
Tenant and install a new operating tenant (the “Replacement Operating Tenant”)
to operate the Projects (which Replacement Operating Tenant shall be acceptable
to the Administrative Agent in its sole discretion and which Replacement
Operating Tenant shall thereafter be deemed to be the “Operating Tenant” for all
purposes hereunder and under the other Loan Documents).  If the Borrowers elect
to (i) cure the Operational Default in accordance with this subsection (e)(1) by
requiring the Operating Tenant to replace the Operator (each, a “Replacement
Operator”) for a particular Project and provided that Borrowers or the Operating
Tenant are diligently pursuing (or causing the Replacement Operator to
diligently pursue) the satisfaction of all regulatory and licensing requirements
necessary to permit the Replacement Operator to operate the applicable Project
for its intended use, as applicable, the Operating Lease Forbearance Period
shall be automatically extended for an additional sixty (60) days to obtain the
required license(s), if applicable or (ii) replace the Operating Tenant in
accordance with this subsection (e)(2) and provided that Borrowers are
diligently pursuing (or causing the Replacement Operating Tenant to diligently
pursue) the satisfaction of all regulatory and licensing requirements necessary
to permit the Replacement Operating Tenant to operate the applicable Projects
for their intended use, the Operating Lease Forbearance Period shall be
automatically extended for an additional ninety (90) days to obtain the required
Primary Licenses.  If at the expiration of the extended Operating Lease
Forbearance Period described in subsection (i) above, the required Primary
Licenses have not been issued to the Replacement Operator for the affected
Project, if applicable, Administrative Agent and Lenders shall have all rights
and remedies hereunder or as otherwise provided at law or in equity.
 
(f)         Not later than the end of the Operating Lease Forbearance Period,
provided Borrowers elect to install a Replacement Operating Tenant as provided
above (and not cure the Operational Default), Borrowers cause such Replacement
Operating Tenant to execute a Operating Lease (such replacement lease is
referred to herein as the “Replacement Operating Lease”) in a form substantially
similar to the Operating Leases and otherwise acceptable to Administrative Agent
in its reasonable discretion, which Replacement Operating Lease shall thereafter
be deemed to be the "Operating Lease" with respect to the Projects for all
purposes hereunder and under the other Loan Documents.
 
(g)         Concurrently with the execution of the Replacement Operating Lease,
provided Borrowers elect to install a Replacement Operating Tenant as provided
above (and not cure the Operational Default), Borrowers cause Replacement
Operating Tenant to execute and deliver to Administrative Agent a subordination
and non-disturbance agreement substantially similar to the form previously
executed by the prior Operating Tenant and otherwise acceptable to
Administrative Agent in its reasonable discretion.
 
(h)         The Borrowers take commercially reasonable steps to cause the
Primary Licenses required to operate the Projects in accordance with their
intended use, as applicable, and if applicable, the reimbursement agreements
with respect to the Projects to remain in full force and effect under applicable
Laws.
 


 
75

--------------------------------------------------------------------------------

 


(i)         Borrowers pay all of Administrative Agent’s and each Lender's
reasonable costs and expenses (including, without limitation, reasonable
attorneys' fees) in connection with the matters set forth in this Section 10.4.
 
(j)         On a bi-weekly basis during the pendency of the Operating Lease
Forbearance Period, Borrowers furnish to Administrative Agent a detailed written
statement summarizing the then current status of Borrowers' attempts to (1) cure
such Operational Default or (2) remove Operating Tenant and appoint a
Replacement Operating Tenant, and otherwise comply with the terms of this
Section 10.4.
 
(k)         Borrowers at all times during the Operating Lease Forbearance Period
take such additional action and/or execute such additional documents (and/or
causes Operating Tenant, Replacement Operating Tenant or Replacement Operator to
take such additional action and/or execute such additional documents, as
applicable) as Administrative Agent may reasonably require in connection with
the matters set forth in this Section 10.4.
 
Anything herein to the contrary notwithstanding, Administrative Agent and
Lenders shall have no obligation to forbear from exercising remedies by reason
of (a) an Operational Default of any type for which Borrowers elect to install a
Replacement Operating Tenant more than five (5) times during the term of the
Loan and (b) an Operational Default of any type for which Borrowers elect to
cure such Operational Default more than ten (10) times in the aggregate during
the term of the Loan or more than twice in any twelve (12) month period during
the term of the Loan.
 
For the avoidance of doubt, Administrative Agent and Lenders shall have no
obligation to forbear from submitting any pleadings in any bankruptcy or other
proceeding to the extent that a failure to do so could result in any prejudice
to Lenders or a rejection or termination of the Operating Leases or could
otherwise adversely affect the Collateral securing the Loan
 
ARTICLE 11
ADMINISTRATIVE AGENT
 
Section 11.1 Appointment and Duties.
 
(a)           Each Lender hereby appoints GE Capital (together with any
successor Administrative Agent pursuant to Section 11.9) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) execute and
deliver the Loan Documents and the Environmental Indemnity Agreement and accept
delivery thereof on its behalf from Borrower or any Borrower Party, (ii) take
such action on its behalf and to exercise all rights, powers and remedies and
perform the duties as are expressly delegated to the Administrative Agent under
such Loan Documents and the Environmental Indemnity Agreement and (iii) exercise
such powers as are reasonably incidental thereto.
 
 


 
76

--------------------------------------------------------------------------------

 
 
(b)           Without limiting the generality of clause (a) above, the
Administrative Agent shall have the sole and exclusive right and authority (to
the exclusion of the Lenders), and is hereby authorized, to (i) act as the
disbursing and collecting agent for the Lenders with respect to all payments and
collections arising in connection with the Loan Documents and the Environmental
Indemnity Agreement (including in any proceeding described in Section 9.7 or
Section 9.8 or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document and the
Environmental Indemnity Agreement to any Secured Party is hereby authorized to
make such payment to the Administrative Agent, (ii) file and prove claims and
file other documents necessary or desirable to allow the claims of the Secured
Parties with respect to any Obligation in any proceeding described in
Section 9.7 or Section 9.8 or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Secured
Party), (iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document and the
Environmental Indemnity Agreement, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents or the Environmental Indemnity
Agreement, applicable law or otherwise, (vii) execute any amendment, consent or
waiver under the Loan Documents and the Environmental Indemnity Agreement on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that the Administrative Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for the
Administrative Agent and the Lenders for purposes of the perfection of all Liens
with respect to the Collateral, including any deposit account maintained by the
Borrowers or a Borrower Party with, and cash and cash equivalents held by, such
Lender, and may further authorize and direct the Lenders to take further actions
as collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent, and each
Lender hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed and (viii) provide each Lender within ten
(10) Business Days following receipt, copies of the reports and financial
information received from Borrowers under Article 7 and notices of default
delivered by or received by Administrative Agent under this Agreement.
 
(c)           Under the Loan Documents and the Environmental Indemnity
Agreement, the Administrative Agent (i) is acting solely on behalf of the
Lenders (except to the limited extent provided in Section 2.13(b) with respect
to the Register and in Section 11.10), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term
“Administrative Agent”, the terms “agent”, “administrative agent” and
“collateral agent” and similar terms in any Loan Document to refer to the
Administrative Agent, which terms are used for title purposes only, (ii) is not
assuming any obligation under any Loan Document and the Environmental Indemnity
Agreement other than as expressly set forth therein or any role as agent,
fiduciary or trustee of or for any Lender or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document or the Environmental Indemnity Agreement,
and each Lender hereby waives and agrees not to assert any claim against the
Administrative Agent based on the roles, duties and legal relationships
expressly disclaimed in clauses (i) through (iii) above.
 


 
77

--------------------------------------------------------------------------------

 


Section 11.2 Binding Effect.  Each Lender agrees that (i) any action taken by
the Administrative Agent or the Required Lenders (or, if expressly required
hereby, a greater proportion of the Lenders) in accordance with the provisions
of the Loan Documents and the Environmental Indemnity Agreement, (ii) any action
taken by the Administrative Agent in reliance upon the instructions of Required
Lenders (or, where so required, such greater proportion) and (iii) the exercise
by the Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
 
Section 11.3 Use of Discretion.
 
(a)           The Administrative Agent shall not be required to exercise any
discretion or take, or to omit to take, any action, including with respect to
enforcement or collection, except any action it is required to take or omit to
take (i) under any Loan Document or the Environmental Indemnity Agreement or
(ii) pursuant to instructions from the Required Lenders (or, where expressly
required by the terms of this Agreement, a greater proportion of the Lenders).
 
(b)           Notwithstanding clause (a) of this Section 11.3, the
Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or the Environmental
Indemnity Agreement or applicable Requirement of Law.
 
Section 11.4 Delegation of Rights and Duties.  The Administrative Agent may,
upon any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document or the Environmental Indemnity
Agreement by or through any trustee, co-agent, employee, attorney-in-fact and
any other Person (including any Secured Party).  Any such Person shall benefit
from this Article 11 to the extent provided by the Administrative Agent.
 
Section 11.5 Reliance and Liability.
 
(a)           The Administrative Agent may, without incurring any liability
hereunder, (i) treat the payee of any Note as its holder until such Note has
been assigned in accordance with Section 11.3, (ii) rely on the Register to the
extent set forth in Section 2.12, (iii) consult with any of its Related Persons
and, whether or not selected by it, any other advisors, accountants and other
experts (including advisors to, and accountants and experts engaged by, any
Borrower or any Borrower Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
 


 
78

--------------------------------------------------------------------------------

 


(b)           None of the Administrative Agent and its Related Persons shall be
liable for any action taken or omitted to be taken by any of them under or in
connection with any Loan Document or the Environmental Indemnity Agreement, and
each Lender and the Borrowers and the Borrower Parties hereby waive and shall
not assert any right, claim or cause of action based thereon, except to the
extent of liabilities resulting primarily from the gross negligence or willful
misconduct of the Administrative Agent or, as the case may be, such Related
Person (each as determined in a final, non-appealable judgment by a court of
competent jurisdiction) in connection with the duties expressly set forth
herein.  Without limiting the foregoing, the Administrative Agent:
 
(i)           shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Required
Lenders or for the actions or omissions of any of its Related Persons selected
with reasonable care (other than employees, officers and directors of the
Administrative Agent, when acting on behalf of the Administrative Agent);
 
(ii)           shall not be responsible to any Secured Party for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document or the Environmental Indemnity Agreement;
 
(iii)           makes no warranty or representation, and shall not be
responsible, to any Secured Party for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Related
Person or any Borrower or any Borrower Party in connection with any Loan
Document or any transaction contemplated therein or any other document or
information with respect to any Borrower or any Borrower Party, whether or not
transmitted or (except for documents expressly required under any Loan Document
to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and
 
(iv)           shall not have any duty to ascertain or to inquire as to the
performance or observance of any provision of any Loan Document, whether any
condition set forth in any Loan Document is satisfied or waived, as to the
financial condition of any Borrower or any Borrower Party or as to the existence
or continuation or possible occurrence or continuation of any Potential Default
or Event of Default and shall not be deemed to have notice or knowledge of such
occurrence or continuation unless it has received a notice from the Borrowers,
any Lender describing such Potential Default or Event of Default clearly labeled
“notice of default” (in which case the Administrative Agent shall promptly give
notice of such receipt to all Lenders);
 
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender and the Borrowers and the Borrower Parties hereby waives and agrees not
to assert any right, claim or cause of action it might have against the
Administrative Agent based thereon.
 


 
79

--------------------------------------------------------------------------------

 


Section 11.6 Administrative Agent Individually.  The Administrative Agent and
its Affiliates may make loans and other extensions of credit to, acquire stock
and stock equivalents of, engage in any kind of business with, any Borrower or
any Borrower Party or Affiliate thereof as though it were not acting as
Administrative Agent and may receive separate fees and other payments
therefor.  To the extent the Administrative Agent or any of its Affiliates makes
any Loan or otherwise becomes a Lender hereunder, it shall have and may exercise
the same rights and powers hereunder and shall be subject to the same
obligations and liabilities as any other Lender and the terms “Lender,” and
“Required Lender,” and any similar terms shall, except where otherwise expressly
provided in any Loan Document or the Environmental Indemnity Agreement, include,
without limitation, the Administrative Agent or such Affiliate, as the case may
be, in its individual capacity as Lender or as one of the Required Lenders,
respectively.
 
Section 11.7 Lender Credit Decision.  Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent, any Lender or
any of their Related Persons or upon any document solely or in part because such
document was transmitted by the Administrative Agent or any of its Related
Persons, conduct its own independent investigation of the financial condition
and affairs of each Borrower and each Borrower Party and make and continue to
make its own credit decisions in connection with entering into, and taking or
not taking any action under, any Loan Document or the Environmental Indemnity
Agreement or with respect to any transaction contemplated in any Loan Document
or the Environmental Indemnity Agreement, in each case based on such documents
and information as it shall deem appropriate.  Except for documents expressly
required by any Loan Document or the Environmental Indemnity Agreement to be
transmitted by the Administrative Agent to the Lenders, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any Borrower or any
Borrower Party or any Affiliate of any Borrower or any Borrower Party that may
come in to the possession of the Administrative Agent or any of its Related
Persons.
 
Section 11.8 Expenses; Indemnities.
 
(a)           Each Lender agrees to reimburse the Administrative Agent and each
of its Related Persons (to the extent not reimbursed by any Borrower or any
Borrower Party) promptly upon demand for such Lender’s Pro Rata Share with
respect to the Loan of any costs and expenses (including fees, charges and
disbursements of financial, legal and other advisors and other taxes paid in the
name of, or on behalf of, any Borrower or any Borrower Party) that may be
incurred by the Administrative Agent or any of its Related Persons in connection
with the preparation, syndication, execution, delivery, administration,
modification, consent, waiver or enforcement (whether through negotiations,
through any work-out, bankruptcy, restructuring or other legal or other
proceeding or otherwise) of, or legal advice in respect of its rights or
responsibilities under, any Loan Document and the Environmental Indemnity
Agreement.
 
(b)           Each Lender further agrees to indemnify the Administrative Agent
and each of its Related Persons (to the extent not reimbursed by any Borrower or
any Borrower Party), from and against such Lender’s aggregate Pro Rata Share
with respect to the Loans of the Liabilities (including taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to on or for the account of any Lender) that may be imposed on,
 


 
80

--------------------------------------------------------------------------------

 


incurred by or asserted against the Administrative Agent or any of its Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document, any Related Document or the Environmental Indemnity
Agreement or any other act, event or transaction related, contemplated in or
attendant to any such document, or, in each case, any action taken or omitted to
be taken by the Administrative Agent or any of its Related Persons under or with
respect to any of the foregoing; provided, however, that no Lender shall be
liable to the Administrative Agent or any of its Related Persons to the extent
such liability has resulted primarily from the gross negligence or willful
misconduct of the Administrative Agent or, as the case may be, such Related
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
Section 11.9 Resignation of Administrative Agent.
 
(a)           The Administrative Agent may resign at any time by delivering
notice of such resignation to the Lenders and the Borrowers, effective on the
date set forth in such notice or, if no such date is set forth therein, upon the
date such notice shall be effective.  If the Administrative Agent delivers any
such notice, the Required Lenders shall have the right to appoint a successor
Administrative Agent.  If, within 30 days after the retiring Administrative
Agent having given notice of resignation, no successor Administrative Agent has
been appointed by the Required Lenders that have accepted such appointment, then
the retiring Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent from among the Lenders.  Each appointment under
this clause (a) shall be subject to the prior consent of the Borrower, which may
not be unreasonably withheld but shall not be required during the continuance of
an Event of Default.
 
(b)           Effective immediately upon its resignation, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents and the Environmental Indemnity Agreement, (ii) the Lenders
shall assume and perform all of the duties of the Administrative Agent until a
successor Administrative Agent shall have accepted a valid appointment
hereunder, (iii) the retiring Administrative Agent and its Related Persons shall
no longer have the benefit of any provision of any Loan Document or the
Environmental Indemnity Agreement other than with respect to any actions taken
or omitted to be taken while such retiring Administrative Agent was, or because
such Administrative Agent had been, validly acting as Administrative Agent under
the Loan Documents and (iv) subject to its rights under Section 10.3, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents and the Environmental Indemnity
Agreement.  Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents and the Environmental
Indemnity Agreement.
 
(c)           Administrative Agent may be removed as Administrative Agent upon
the request of all Lenders (other than Affiliates of Administrative Agent) upon
the determination by a court of competent jurisdiction that Administrative Agent
has committed actions constituting gross negligence or willful misconduct under
this Agreement.  The provisions of subsection (b) above shall apply upon such
removal.
 


 
81

--------------------------------------------------------------------------------

 


Section 11.10 Additional Secured Parties.  The benefit of the provisions of the
Loan Documents and the Environmental Indemnity Agreement directly relating to
any guaranty of the Obligations or the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender as
long as, by accepting such benefits, such Secured Party agrees, as among the
Administrative Agent and all other Secured Parties, that such Secured Party is
bound by (and, if requested by the Administrative Agent, shall confirm such
agreement in a writing in form and substance acceptable to the Administrative
Agent) this Article 11, Section 12.6 (Right of Setoff), Section 12.7 (Sharing of
Payments, Etc.) and Section 12.36 (Non-Public Information; Confidentiality) and
the decisions and actions of the Administrative Agent and the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders) to the same extent a Lender is bound; provided,
however, that, notwithstanding the foregoing, (a) such Secured Party shall be
bound by Section 11.8 only to the extent of Liabilities, costs and expenses with
respect to or otherwise relating to the Collateral held for the benefit of such
Secured Party, in which case the obligations of such Secured Party thereunder
shall not be limited by any concept of Pro Rata Share or similar concept, (b)
except as set forth specifically herein, each of the Administrative Agent and
each Lender shall be entitled to act at its sole discretion, without regard to
the interest of such Secured Party, regardless of whether any Obligation to such
Secured Party thereafter remains outstanding, is deprived of the benefit of the
Collateral, becomes unsecured or is otherwise affected or put in jeopardy
thereby, and without any duty or liability to such Secured Party or any such
Obligation and (c) except as set forth specifically herein, such Secured Party
shall not have any right to be notified of, consent to, direct, require or be
heard with respect to, any action taken or omitted in respect of the Collateral
or under any Loan Document or the Environmental Indemnity Agreement.
 
ARTICLE 12
MISCELLANEOUS
 
Section 12.1 Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a specifically designated representative of
the receiving party, or sent by facsimile (provided an identical notice is also
sent simultaneously by mail, overnight courier, or personal delivery as
otherwise provided in this Section 12.1).  All such communications shall be
mailed, sent or delivered, addressed to the party for whom it is intended at its
address set forth below
 
 

If to Borrowers:  c/o American Realty Capital  
405 Park Avenue, 15th Floor
New York, NY 10022
Attention:  William M. Kahane, President
Facsimile: 646-861-7806
    With a copy to:  c/o American Realty Capital  
405 Park Avenue, 15th Floor
New York, NY 10022
Attention:  Jesse C. Galloway, General Counsel
Facsimile: 646-861-7806

                                          

 
82

--------------------------------------------------------------------------------

 
 
 

If to Administrative Agent:  General Electric Capital Corporation  
Loan No. 07-0004403
500 West Monroe Street
Chicago, Illinois  60661
Attention: Brad S. Haber, Managing Director
Facsimile: (866) 744-3360
    with a copy to:  General Electric Capital Corporation  
Loan No. 07-0004403
5804 Trailridge Drive
Austin, Texas 78731
Attention: Diana Pennington, Chief Counsel-
HFS Real Estate
Facsimile: (866) 221-0433
   
If to a Lender:
To the address set forth on Exhibit C attached hereto

 
Any notice or request so addressed and sent by United States mail or overnight
courier shall be deemed to be given on the earliest of (1) when actually
delivered, (2) on the first Business Day after deposit with an overnight air
courier service, or (3) on the third Business Day after deposit in the United
States mail, postage prepaid, in each case to the address of the intended
addressee (except as otherwise provided in the Mortgages).  Any notice or
request so delivered in person shall be deemed to be given when receipted for
by, or actually received by Administrative Agent, a Lender, or Borrowers, as the
case may be.  If given by facsimile, a notice or request shall be deemed given
and received when the facsimile is transmitted to the party’s facsimile number
specified above and confirmation of complete receipt is received by the
transmitting party during normal business hours or on the next Business Day if
not confirmed during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier, or personal delivery as otherwise
provided in this Section 12.1.  If given by electronic mail, a notice shall be
deemed given and received when the electronic mail is transmitted to the
recipient’s electronic mail address specified above and electronic confirmation
of receipt (either by reply from the recipient or by automated response to a
request for delivery receipt) is received by the sending party during normal
business hours or on the next Business Day if not confirmed during normal
business hours, and an identical notice is also sent simultaneously by mail,
overnight courier or personal delivery as otherwise provided in this Section
12.1.  Except for facsimile and electronic mail notices sent as expressly
described above, no notice hereunder shall be effective if sent or delivered by
electronic means.  Either party may designate a change of address by written
notice to the other by giving at least ten (10) days prior written notice of
such change of address.
 


 
83

--------------------------------------------------------------------------------

 


Section 12.2 Amendments and Waivers.
 
(a)           No amendment or waiver of any provision of the Environmental
Indemnity Agreement or any Loan Document and no consent to any departure by any
Borrower or any Borrower Party therefrom shall be effective unless the same
shall be in writing and signed (1) in the case of an amendment, consent or
waiver to cure any ambiguity, omission, defect or inconsistency or granting a
new Lien for the benefit of the Secured Parties or extending an existing Lien
over additional property, by the Administrative Agent and the Borrowers, (2) in
the case of any other amendment, waiver or consent, by the Required Lenders (or
by the Administrative Agent with the consent of the Required Lenders) and (3) in
the case of any other amendment, by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and the
Borrowers; provided, however, that no amendment, consent or waiver described in
clause (2) or (3) above shall be effective, unless in writing and signed by each
Lender (or by the Administrative Agent with the consent of the Lenders), in
addition to any other Person the signature of which is otherwise required
pursuant to any Loan Document, and such amendment, consent or waiver does any of
the following:
 
(i)           waives any condition precedent to the effectiveness of this
Agreement, except any condition referring to any other provision of any Loan
Document;
 
(ii)           increases the Loan Commitment of any Lender or subjects any
Lender to any additional obligation or otherwise increases the principal amount
of the Loan;
 
(iii)           reduces (including through release, forgiveness, assignment or
otherwise) (A) the principal amount of, the interest rate on, or any obligation
of the Borrowers to repay (whether or not on a fixed date), any outstanding
amount under the Loan owing to Lenders or (B) any fee or accrued interest
payable to any Lender; provided, however, that this clause (iii) does not apply
to (x) any change to any provision increasing any interest rate or fee during
the continuance of an Event of Default or to any payment of any such increase or
(y) any modification to any financial covenant set forth in Article 8 or in any
definition set forth therein or principally used therein;
 
(iv)           waives or postpones any scheduled maturity date or other
scheduled date fixed for the payment, in whole or in part, of principal of or
interest on the Loan (including any agreement to forbear that would have the
same effect) or fee owing to such Lender or for the reduction of such Lender’s
Loan Commitment; provided, however, that this clause (iv) does not apply to any
change to mandatory prepayments, including those required under Section 2.5(c),
or to the application of any payment, including as set forth in Section 2.7;
 
(v)           releases all or substantially all of the Collateral or any
Guarantor from its guaranty of any Obligation of the Borrowers;
 


 
84

--------------------------------------------------------------------------------

 


(vi)           reduces or increases the proportion of Lenders required for the
Lenders (or any subset thereof) to take any action hereunder or change the
definition of the terms “Required Lenders,” “Pro Rata Share,” or “Pro Rata
Outstandings”; or
 
(vii)           amends Section 12.7 (Sharing of Payments, Etc.) or this
Section 12.2;
 
(b)           Anything herein to the contrary notwithstanding, (A) any waiver of
any payment applied pursuant to Section 2.6 (Application of Payments) to, and
any modification of the application of any such payment to the Loans shall
require the consent of the Required Lenders, (B) no amendment, waiver or consent
shall affect the rights or duties under any Loan Document of, or any payment to,
the Administrative Agent (or otherwise modify any provision of Article 11 or the
application thereof), and (C) (1) no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
(x) the Loan Commitment or of such Lender may not be increased or extended
without the consent of such Lender, (y) the outstanding balance of such Lender’s
Pro Rata Share of the Loan may not be forgiven without the consent of such
Lender, and (z) the interest rate on the Loan cannot be reduced unless the
Defaulting Lender is treated the same as all other Lenders; (2) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy or insolvency
reorganization plan that affects the Loan; (3) each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code supersedes the unanimous
consent provisions set forth herein; and (4) the Required Lenders may consent to
allow a Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding.
 
(c)           Each waiver or consent under any Loan Document or the
Environmental Indemnity Agreement shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on any Borrower or any Borrower Party shall entitle such Person to any
notice or demand in the same, similar or other circumstances.  No failure on the
part of any Secured Party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.
 
(d)           This Agreement and the other Loan Documents and the Environmental
Indemnity Agreement shall not be executed, entered into, altered, amended, or
modified by electronic means.  Without limiting the generality of the foregoing,
Borrowers, Administrative Agent, and each Lender hereby agree that the
transactions contemplated by this Agreement shall not be conducted by electronic
means, except as specifically set forth in Section 12.1 regarding notices.  Any
reference to a Loan Document or the Environmental Indemnity Agreement, whether
in this Agreement or in any other Loan Document, shall be deemed to be a
reference to such Loan Document or the Environmental Indemnity Agreement as it
may hereafter from time to time be amended, modified, supplemented and restated
in accordance with the terms hereof.
 
Section 12.3 Assignments and Participations; Binding Effect.
 
(a)           This Agreement shall become effective when it shall have been
executed by the Administrative Agent, the Lenders party hereto, and the
Borrowers.  Thereafter, it shall be binding upon and inure to the benefit of the
Borrowers (except for Article 11), the Administrative Agent, each Lender and, to
the extent provided in Section 12.4, each other Indemnitee and Secured Party
and, in each case, their respective successors and permitted assigns.  Except as
expressly provided in any Loan Document or the Environmental Indemnity Agreement
none of the Borrowers or the Administrative Agent shall have the right to assign
any rights or obligations hereunder or any interest herein.
 


 
85

--------------------------------------------------------------------------------

 


(b)           Each Lender (other than a Defaulting Lender) may sell, transfer,
negotiate or assign all or a portion of its rights and obligations hereunder
(including all or a portion of its Loan Commitment and its rights and
obligations with respect to the Loan) to (i) any existing Lender (other than a
Defaulting Lender), (ii) any Affiliate or Approved Fund of any existing Lender
(so long as such Person would not, upon acceptance of such rights and
obligations hereunder, constitute a Defaulting Lender) or (iii) any other Person
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent and, as long as no Event of Default is continuing, the
Borrowers; provided, however, that the aggregate outstanding principal amount
(determined as of the effective date of the applicable Assignment) of the Loan
subject to any such sale shall be in a minimum amount of $1,000,000, unless such
sale is made to an existing Lender or an Affiliate or Approved Fund of any
existing Lender, is of the assignor’s (together with its Affiliates and Approved
Funds) entire interest in the Loan or is made with the prior consent of and the
Administrative Agent.  A Defaulting Lender may not sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder except with
Administrative Agent’s consent or at Administrative Agent’s direction in
accordance with Section 2.14(c) hereof unless the circumstance which caused such
Lender to become a Defaulting Lender will be fully cured in connection with such
sale, transfer, negotiation or assignment.  A Defaulting Lender (or Person that
would constitute a Defaulting Lender upon acceptance of rights and obligations
hereunder) may not be the recipient of the sale, transfer, negotiation or
assignment of any rights or obligations hereunder except with the consent of the
Administrative Agent and, so long as no Event of Default is continuing, the
Borrowers.
 
(c)           The parties to each transfer or sale made in reliance on clause
(b) above (other than those described in clause (d) or (e) below) shall execute
and deliver to the Administrative Agent an Assignment via an electronic
settlement system designated by the Administrative Agent (or if previously
agreed with the Administrative Agent, via a manual execution and delivery of the
assignment) evidencing such transfer or sale, together with any existing Note
subject to such transfer or sale (or any affidavit of loss therefor acceptable
to the Administrative Agent), any tax forms or other forms required to be
delivered by the Administrative Agent, and payment of an assignment fee in the
amount of $3,500, provided that (1) if a transfer or sale by a Lender is made to
an Affiliate or an Approved Fund of such assigning Lender, then no assignment
fee shall be due in connection with such transfer or sale, and (2) if a transfer
or sale by a Lender is made to an assignee that is not an Affiliate or Approved
Fund of such assignor Lender, and concurrently to one or more Affiliates or
Approved Funds of such assignee, then only one assignment fee of $3,500 shall be
due in connection with such transfer or sale.  Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 12.3(b)(iii), upon the Administrative Agent (and the
Borrowers, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.
 


 
86

--------------------------------------------------------------------------------

 


(d)           Subject to the recording of an Assignment by the Administrative
Agent in the Register pursuant to Section 2.12(b), (i) the assignee thereunder
shall become a party hereto and, to the extent that rights and obligations under
the Loan Documents and the Environmental Indemnity Agreement have been assigned
to such assignee pursuant to such Assignment, shall have the rights and
obligations of a Lender, (ii) any applicable Note shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment, relinquish its rights (except for those surviving
the termination of the Loan Commitment and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents and
the Environmental Indemnity Agreement, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents and the Environmental Indemnity
Agreement, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Article 11, Section 12.6 (Right of Setoff),
Section 12.7 (Sharing of Payments) and Section 12.36 (Non-Public Information;
Confidentiality).
 
(e)           In addition to the other rights provided in this Section 12.3,
each Lender may grant a security interest in, or otherwise assign as collateral,
any of its rights under this Agreement, whether now owned or hereafter acquired
(including rights to payments of principal or interest on the Loans), to (A) any
federal reserve bank (pursuant to Regulation A of the Federal Reserve Board),
without notice to the Administrative Agent or (B) any holder of, or trustee for
the benefit of the holders of, such Lender’s securities by notice to the
Administrative Agent; provided, however, that no such holder or trustee, whether
because of such grant or assignment or any foreclosure thereon (unless such
foreclosure is made through an assignment in accordance with clause (b) above),
shall be entitled to any rights of such Lender hereunder and no such Lender
shall be relieved of any of its obligations hereunder.
 
                      EACH LENDER AT ANY TIME AND FROM TIME TO TIME MAY (I)
DIVIDE AND RESTATE IF PRO RATA SHARE OF THE LOAN OR ITS NOTE, AND/OR (II) SELL,
ASSIGN OR GRANT PARTICIPATING INTERESTS IN OR TRANSFER ALL OR ANY PART OF ITS
RIGHTS OR OBLIGATIONS UNDER ANY LOAN DOCUMENT, THE ENVIRONMENTAL INDEMNITY
AGREEMENT, THE LOAN, ITS NOTE, THE OBLIGATIONS AND/OR THE COLLATERAL TO OTHER
PERSONS (EACH SUCH TRANSFEREE, ASSIGNEE OR PURCHASER, A “LENDER
TRANSFEREE”).  Borrowers agree to cooperate with Lenders in connection with any
such restatement, division, sale, assignment or transfer.  Each Lender
Transferee shall have all of the rights and benefits with respect to the Loan,
the Obligations, any Notes, the Collateral, the Loan Documents and the
Environmental Indemnity Agreement held by it as fully as if the original holder
thereof, and either Lender or any Lender Transferee may be designated as the
sole agent to manage the transactions and obligations contemplated
therein.  Notwithstanding any other provision of any Loan Document and the
Environmental Indemnity Agreement, a Lender may disclose to any Lender
Transferee all information, reports, financial statements, certificates and
documents obtained under any provision of any Loan Document.
 
(f)           In addition to the other rights provided in this Section 12.3,
each Lender may, without notice to or consent from the Administrative Agent or
the Borrowers, sell participations
 


 
87

--------------------------------------------------------------------------------

 


to one or more Persons in or to all or a portion of its rights and obligations
under the Loan Documents and the Environmental Indemnity Agreement; provided,
however, that, whether as a result of any term of any Loan Document or of such
grant or participation, (i) no such participant shall have a commitment, or be
deemed to have made an offer to commit, to make advances of the Loan hereunder,
and, except as provided in the applicable option agreement, none shall be liable
for any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Loan Parties and the Secured
Parties towards such Lender, under any Loan Document and the Environmental
Indemnity Agreement shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant shall be
entitled to the benefit of Section 2.8 (Capital Adequacy; Increased Costs;
Illegality); provided, however, that in no case shall a participant have the
right to enforce any of the terms of any Loan Document, and (iii) the consent of
such participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document and the Environmental Indemnity
Agreement or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents and the Environmental
Indemnity Agreement (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (iii), (iv), and (v) of
Section 12.2(a) with respect to amounts, or dates fixed for payment of amounts,
to which such participant would otherwise be entitled.
 
Section 12.4 Indemnities.
 
(a)           Borrowers agree to indemnify, hold harmless and defend the
Administrative Agent, each Lender, and each of their respective Related Persons
(each such Person being an “Indemnitee”) from and against all Liabilities
(including brokerage commissions, fees and other compensation) that may be
imposed on, incurred by or asserted against any such Indemnitee in any matter
relating to or arising out of, in connection with or as a result of (i) any Loan
Document, any Obligation (or the repayment thereof), any related transaction, or
any securities filing of, or with respect to, any Borrower, any Borrower Party
or the Projects, (ii) any commitment letter, proposal letter or term sheet with
any Person and any contractual obligation entered into in connection with any
E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of securities or
creditors (and including attorneys’ fees in any case), whether or not any such
Indemnitee, Related Person, holder or creditor is a party thereto, and whether
or not based on any securities or commercial law or regulation or any other
Requirement of Law or theory thereof, including common law, equity, contract,
tort or otherwise, or (iv) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
“Indemnified Matters”); provided, however, that the Borrowers shall have no
liability under this Section 12.4 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.  Furthermore, each
Borrower and each Borrower Party waives and agrees not to assert against any
Indemnitee any right of contribution with respect to any Liabilities that may be
imposed on, incurred by or asserted against any Related Person.
 


 
88

--------------------------------------------------------------------------------

 


(b)           Without limiting the foregoing, “Indemnified Matters” includes all
environmental Liabilities as set forth in Article 4 whether or not, with respect
to any such environmental Liabilities, any Indemnitee is a mortgagee pursuant to
any leasehold mortgage, a mortgagee in possession, the successor-in-interest to
any Related Person or the owner, lessee or operator of any property of any
Related Person through any foreclosure action, in each case except to the extent
such environmental Liabilities (i) are incurred solely following foreclosure by
any Secured Party or following any Secured Party having become the
successor-in-interest to any Borrower or Borrower Party and (ii) are
attributable solely to acts of such Indemnitee.
 
(c)           Any indemnification or other protection provided to any Indemnitee
pursuant to any Loan Document and all representations and warranties made in any
Loan Document shall (i) survive the termination of the Loan Commitment and the
payment in full of other Obligations and (ii) inure to the benefit of any Person
that at any time held a right thereunder (as an Indemnitee or otherwise) and,
thereafter, its successors and permitted assigns.
 
(d)           In no event shall any Indemnitee be liable on any theory of
liability for any special, indirect, consequential or punitive damages
(including any loss of profits, business or anticipated savings).  Each of
Borrowers and Borrower Parties hereby waives, releases and agrees not to sue
upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.
 
Section 12.5 Debtor-Creditor Relationship.  The relationship between the Lenders
and the Administrative Agent, on the one hand, and the Borrowers, on the other
hand, is solely that of debtor and creditor.  No Secured Party has any fiduciary
relationship or duty to any Borrower or Borrower Party arising out of or in
connection with, and there is no agency, tenancy or joint venture relationship
between the Secured Parties and the Borrower and Borrower Parties by virtue of,
any Loan Document or any transaction contemplated therein.
 
Section 12.6 Right of Setoff.  Each of the Administrative Agent, each Lender,
and each Affiliate (including each branch office thereof) of any of them is
hereby authorized, without notice or demand (each of which is hereby waived by
Borrowers), at any time and from time to time during the continuance of any
Event of Default and to the fullest extent permitted by applicable Requirements
of Law, to set off and apply any and all deposits (whether general or special,
time or demand, provisional or final) at any time held and other indebtedness,
claims or other obligations at any time owing by the Administrative Agent, such
Lender, or any of their respective Affiliates to or for the credit or the
account of the Borrowers against any Obligation of any Borrower or any Borrower
Party now or hereafter existing, whether or not any demand was made under any
Loan Document with respect to such Obligation and even though such Obligation
may be unmatured.  Each of the Administrative Agent and each Lender agrees
promptly to notify the Borrowers and the Administrative Agent after any such
setoff and application made by such Lender or its Affiliates; provided, however,
that the failure to give such notice shall not affect the validity of such
setoff and application.  The rights under this Section 12.6 are in addition to
any other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Lenders, and their Affiliates and other Secured
Parties may have.
 


 
89

--------------------------------------------------------------------------------

 


Section 12.7 Sharing of Payments, Etc.  If any Lender, directly or through an
affiliate or branch office thereof, obtains any payment of any Obligation of any
Borrower or any Borrower Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or “proceeds”
(as defined under the applicable UCC) of Collateral) other than pursuant to
Section 2.8 (Capital Adequacy; Increased Costs; Illegality) and such payment
exceeds the amount such Lender would have been entitled to receive if all
payments had gone to, and been distributed by, the Administrative Agent in
accordance with the provisions of the Loan Documents, such Lender shall purchase
for cash from other Secured Parties such participations in their Obligations as
necessary for such Lender to share such excess payment with such Secured Parties
to ensure such payment is applied as though it had been received by the
Administrative Agent and applied in accordance with this Agreement (or, if such
application would then be at the discretion of the Borrowers, applied to repay
the Obligations in accordance herewith); provided, however, that (a) if such
payment is rescinded or otherwise recovered from such Lender in whole or in
part, such purchase shall be rescinded and the purchase price therefor shall be
returned to such Lender without interest and (b) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.
 
Section 12.8 Marshaling; Payments Set Aside.  No Secured Party shall be under
any obligation to marshal any property in favor of any Borrower or any Borrower
Party or any other party or against or in payment of any Obligation.  To the
extent that any Secured Party receives a payment from any Borrower, from the
proceeds of the Collateral, from the exercise of its rights of setoff, any
enforcement action or otherwise, and such payment is subsequently, in whole or
in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver or any other party, then to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not occurred.
 
Section 12.9 Limitation on Interest.  It is the intention of the parties hereto
to conform strictly to applicable usury laws.  Accordingly, all agreements
between Borrowers, Administrative Agent and Lenders with respect to the Loan are
hereby expressly limited so that in no event, whether by reason of acceleration
of maturity or otherwise, shall the amount paid or agreed to be paid to
Administrative Agent and any Lender or charged by Administrative Agent or any
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law.  If the Loan would be
usurious under applicable law (including the laws of the State of Illinois and
the laws of the United States of America), then, notwithstanding anything to the
contrary in the Loan Documents: (a) the aggregate of all consideration which
constitutes interest under applicable law that is contracted for, taken,
reserved, charged or received under the Loan Documents and the Environmental
Indemnity Agreement shall under no circumstances exceed the maximum amount of
interest allowed by applicable law, and any excess shall be credited on the Note
by the holder thereof (or, if the Note has been paid in full, refunded to
Borrowers); and (b) if maturity is accelerated by reason of an election by
Administrative Agent, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law.  In such case, excess interest, if any, provided for
in the Loan Documents and the Environmental Indemnity Agreement or otherwise, to
the extent permitted by
 


 
90

--------------------------------------------------------------------------------

 


applicable law, shall be amortized, prorated, allocated and spread from the date
of advance until payment in full so that the actual rate of interest is uniform
through the term hereof.  If such amortization, proration, allocation and
spreading is not permitted under applicable law, then such excess interest shall
be canceled automatically as of the date of such acceleration or prepayment and,
if theretofore paid, shall be credited on the Note (or, if the Note has been
paid in full, refunded to Borrowers).  The terms and provisions of this Section
12.9 shall control and supersede every other provision of the Loan
Documents.  The Loan Documents and the Environmental Indemnity Agreement are
contracts made under and shall be construed in accordance with and governed by
the laws of the State of Illinois, except that if at any time the laws of the
United States of America permit Administrative Agent or the Lenders to contract
for, take, reserve, charge or receive a higher rate of interest than is allowed
by the laws of the State of Illinois (whether such federal laws directly so
provide or refer to the law of any state), then such federal laws shall to such
extent govern as to the rate of interest which Administrative Agent or the
Lenders may contract for, take, reserve, charge or receive under the Loan
Documents and the Environmental Indemnity Agreement.
 
Section 12.10 Invalid Provisions.  If any provision of any Loan Document or the
Environmental Indemnity Agreement is held to be illegal, invalid or
unenforceable, such provision shall be fully severable; the Environmental
Indemnity Agreement and the Loan Documents shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part
thereof; the remaining provisions thereof shall remain in full effect and shall
not be affected by the illegal, invalid, or unenforceable provision or by its
severance therefrom; and in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as a part of such Environmental
Indemnity Agreement and/or such Loan Document a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible to be legal,
valid and enforceable.
 
Section 12.11 Reimbursement of Expenses.  Any action taken by any Borrower or
Borrower Party under or with respect to any Loan Document, even if required
under any Loan Document or at the request of any Secured Party, shall be at the
expense of such Borrower or Borrower Party, and no Secured Party shall be
required under any Loan Document to reimburse any Borrower or Borrower Party
therefor except as expressly provided therein.  In addition, the Borrowers
jointly and severally agree to pay or reimburse upon demand (a) the
Administrative Agent for all reasonable out-of-pocket costs and expenses
incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment or proposal letter therefor,
any other document prepared in connection therewith or the consummation and
administration of any transaction contemplated therein (including periodic
audits in connection therewith and environmental audits and assessments), in
each case including the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent or such Related Persons, fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
allocated to the Loans by the Administrative Agent in its sole discretion and
fees, charges and disbursements of the auditors, appraisers, printers and other
of their Related Persons retained by or on behalf of any of them or any of their
Related Persons, (b) the Administrative Agent and each Lender for all reasonable
costs and expenses incurred by them or any of their Related Persons in
connection with internal audit reviews, field examinations, financial
investigation, and Collateral examinations, including,
 


 
91

--------------------------------------------------------------------------------

 


without limitation, any tax service company (which shall be reimbursed, in
addition to the out-of-pocket costs and expenses of such examiners, at the per
diem rate per individual charged by the Administrative Agent for its examiners),
(c) each of the Administrative Agent, its Related Persons, and each Lender for
all costs and expenses incurred in connection with (i) any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out”, (ii) the enforcement or preservation of any right or remedy under
any Loan Document, any Obligation, with respect to the Collateral or any other
related right or remedy or (iii) the commencement, defense, conduct of,
intervention in, or the taking of any other action with respect to, any
proceeding (including any bankruptcy or insolvency proceeding) related to any
Borrower or any Borrower Party, Loan Document, Obligation or related transaction
(or the response to and preparation for any subpoena or request for document
production relating thereto), including fees and disbursements of counsel
(including allocated costs of internal counsel), (d) costs incurred in
connection with settlement of condemnation and casualty awards, premiums for
title insurance and endorsements thereto, and (e) fees and costs for Uniform
Commercial Code and litigation searches and background checks, and Rating Agency
fees and expenses in connection with a Rating Agency Confirmation, if required.
 
Borrowers shall also pay to Administrative Agent a one-time fee, in addition to
all other amounts due under the Loan Documents, the sum of Eight Hundred Fifty
and No/l00 Dollars ($850.00) per Project, which Administrative Agent shall
collect at the closing of a Tranche and shall apply against the cost and
expenses incurred in connection with the annual on-site audit and inspection of
the Projects.
 
Section 12.12 Approvals; Third Parties; Conditions.  All approval rights
retained or exercised by Administrative Agent or the Lenders with respect to
Leases, contracts, plans, studies and other matters are solely to facilitate
Administrative Agent’s and the Lenders’ credit underwriting, and shall not be
deemed or construed as a determination that Administrative Agent or the Lenders
have passed on the adequacy thereof for any other purpose and may not be relied
upon by Borrowers or any other Person.  This Agreement is for the sole and
exclusive use of Administrative Agent (and its successors and permitted
assigns), the Lenders (and their successors and permitted assigns and
participants), and Borrowers and may not be enforced, nor relied upon, by any
Person other than the Administrative Agent (and its successors and permitted
assigns), the Lenders (and their successors and permitted assigns and
participants), and Borrowers.  All conditions of the obligations of
Administrative Agent and the Lenders hereunder, including the obligation to make
advances, are imposed solely and exclusively for the benefit of the
Administrative Agent and the Lenders, their successors and assigns, and no other
Person shall have standing to require satisfaction of such conditions or be
entitled to assume that any Lender will refuse to make advances in the absence
of strict compliance with any or all of such conditions, and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by any
Lender at any time in such Lender’s sole discretion.
 
Section 12.13 Administrative Agent and Lenders Not in Control; No
Partnership.  None of the covenants or other provisions contained in this
Agreement shall, or shall be deemed to, give Administrative Agent or the Lenders
the right or power to exercise control over the affairs or management of
Borrowers, the power of Administrative Agent and the Lenders being limited to
the rights to exercise the remedies referred to in the Environmental Indemnity
Agreement or
 


 
92

--------------------------------------------------------------------------------

 


the Loan Documents.  The relationship between Borrower, and each of the
Administrative Agent and the Lenders is, and at all times shall remain, solely
that of debtor and creditor.  No covenant or provision of the Environmental
Indemnity Agreement or the Loan Documents is intended, nor shall it be deemed or
construed, to create a partnership, joint venture, agency or common interest in
profits or income among Administrative Agent and the Lenders or any of them, on
the one hand, and Borrowers, on the other hand, or to create an equity interest
in the Projects in Administrative Agent or any Lender.  None of Administrative
Agent nor any Lender undertakes or assumes any responsibility or duty to
Borrowers or to any other Person with respect to the Projects or the Loan,
except as expressly provided in the Environmental Indemnity Agreement and the
Loan Documents; and notwithstanding any other provision of the Environmental
Indemnity Agreement or the Loan Documents:  (a) none of Administrative Agent or
any Lender are, and shall not be construed as, a partner, joint venturer, alter
ego, manager, controlling person or other business associate or participant of
any kind of Borrowers or any Borrower’s stockholders, members, or partners and
Administrative Agent and the Lenders do not intend to ever assume such status;
(b) Administrative Agent and the Lenders shall in no event be liable for any
Debts, expenses or losses incurred or sustained by Borrowers; and (c)
Administrative Agent and the Lenders shall not be deemed responsible for or a
participant in any acts, omissions or decisions of Borrowers or any Borrower’s
stockholders, members, or partners.  Administrative Agent and the Lenders and
Borrowers disclaim any intention to create any partnership, joint venture,
agency or common interest in profits or income among the Administrative Agent
and the Lenders or any of them, on the one hand, and Borrowers, on the other
hand, or to create an equity interest in the Projects in Administrative Agent or
the Lenders, or any sharing of liabilities, losses, costs or expenses.
 
Section 12.14 Contest of Certain Claims.  Borrowers may contest the validity of
Taxes or any mechanic’s or materialman’s lien asserted against any Project so
long as (a) Borrowers notify Administrative Agent that they intend to contest
such Taxes or liens, as applicable, (b) Borrowers provide Administrative Agent
with an indemnity, bond or other security reasonably satisfactory to
Administrative Agent assuring the discharge of Borrowers’ obligations for such
Taxes or liens, as applicable, including interest and penalties, (c) Borrowers
are diligently contesting the same by appropriate legal proceedings in good
faith and at their own expense and conclude such contest prior to the tenth
(10th) day preceding the earlier to occur of the Maturity Date or the date on
which any Project is scheduled to be sold for non-payment, (d) Borrowers
promptly upon final determination thereof pay the amount of any such Taxes or
liens, as applicable, together with all costs, interest and penalties which may
be payable in connection therewith, and (e) notwithstanding the foregoing,
Borrowers shall immediately upon request of Administrative Agent pay any such
Taxes or liens, as applicable, notwithstanding such contest if, in the opinion
of Administrative Agent, any Project or any part thereof or interest therein may
be in danger of being sold, forfeited, foreclosed, terminated, canceled or
lost.  Administrative Agent may pay over any cash deposit or part thereof to the
claimant entitled thereto at any time when, in the reasonable judgment of
Administrative Agent, the entitlement of such claimant is established.
 
Section 12.15 Time of the Essence.  Time is of the essence with respect to this
Agreement.
 


 
93

--------------------------------------------------------------------------------

 


Section 12.16 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Administrative Agent, the Lenders, and Borrowers and
their respective successors and assigns, provided that no Borrower nor any other
Borrower Party shall, without the prior written consent of the Lenders, assign
any of its rights, duties or obligations hereunder.
 
Section 12.17 Renewal, Extension or Rearrangement.  All provisions of the
Environmental Indemnity Agreement and the Loan Documents shall apply with equal
effect to each and all promissory notes and amendments thereof hereinafter
executed which in whole or in part represent a renewal, extension, increase or
rearrangement of the Loan.
 
Section 12.18 Waivers.  No course of dealing on the part of Administrative Agent
or the Lenders or their respective officers, employees, consultants or agents,
nor any failure or delay by Administrative Agent or any Lender with respect to
exercising any right, power or privilege of Administrative Agent or the Lenders
under the Environmental Indemnity Agreement and any of the Loan Documents, shall
operate as a waiver thereof.
 
Section 12.19 Cumulative Rights; Joint and Several Liability.  Rights and
remedies of Administrative Agent (on behalf of the Lenders) under the
Environmental Indemnity Agreement and the Loan Documents shall be cumulative,
and the exercise or partial exercise of any such right or remedy shall not
preclude the exercise of any other right or remedy.  If more than one person or
entity has executed this Agreement as a “Borrower,” the obligations of all such
persons or entities hereunder shall be joint and several.
 
Section 12.20 Joint and Several Liability of the Borrowers.
 
(a)           Each of the Borrowers is accepting joint and several liability
hereunder in consideration of the financial accommodation to be provided by the
Lenders under this Loan Agreement, for the mutual benefit, directly and
indirectly, of each of the Borrowers and in consideration of the undertakings of
each of the Borrowers to accept joint and several liability for the obligations
of each of them.
 
(b)           Each Borrower hereby agrees such Borrower is, and each such
Borrower’s heirs, personal representatives, successors and assigns are, jointly
and severally liable for, and hereby absolutely and unconditionally guarantees
to Administrative Agent and Lenders and their respective successors and assigns,
the full and prompt payment (whether at stated maturity, by acceleration or
otherwise) and performance of, all of the Indebtedness and all other Obligations
of Borrowers, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.  Each Borrower agrees that its
guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 12.20
shall not be discharged until payment and performance, in full, of the
Obligations has occurred, and that its obligations under this Section 12.20
shall be absolute and unconditional.
 
(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Obligations hereunder as and when due or
to perform any of such Obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such Obligation.
 


 
94

--------------------------------------------------------------------------------

 


(d)           The guaranty obligations of each Borrower under the provisions of
this Section 12.20 constitute full recourse and binding obligations of such
Borrower, enforceable against it to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this Loan
Agreement or any other circumstances whatsoever, including without limitation,
the following:
 
(i)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document, the
Environmental Indemnity Agreement or any other agreement, document or instrument
to which any other Borrower is or may become a party;
 
(ii)           the absence of any action to enforce this Loan Agreement
(including this Section 12.20) or any other Loan Document or the waiver or
consent by Administrative Agent and Lenders with respect to any of the
provisions thereof;
 
(iii)           the existence, value or condition of, or failure to perfect any
lien or any security for the Obligations or any action, or the absence of any
action, by Administrative Agent and Lenders in respect thereof (including the
release of any such security);
 
(iv)           the insolvency of any other Borrower;
 
(v)           the institution of any proceeding under the Federal Bankruptcy
Code, or any similar proceeding, by or against a Borrower or Administrative
Agent’s election in any such proceeding of the application of Section 1111(b)(2)
of the Federal Bankruptcy Code;
 
(vi)           any borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Federal Bankruptcy Code;
 
(vii)           the disallowance, under Section 502 of the Federal Bankruptcy
Code, of all or any portion of Administrative Agent’s claim(s) for repayment of
any of the Obligations; or
 
(viii)           any other action or circumstances that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
other than the payment and performance, in full, of the Obligations.
 
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
 
(e)           Except as otherwise expressly provided herein, each Borrower
hereby waives notice of acceptance of its joint and several liability, or of any
demand for any payment under this Agreement (except to the extent demand is
expressly required to be given pursuant to the terms of this Agreement), notice
of any action at any time taken or omitted by the Administrative Agent or any
Lender under or in respect of any of the Obligations hereunder, any requirement
of diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Loan Agreement.  Each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations hereunder, the
 


 
95

--------------------------------------------------------------------------------

 


acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Lenders at any time or times in respect of any default by
any Borrower in the performance or satisfaction of any term, covenant, condition
or provision of this Loan Agreement, any and all other indulgences whatsoever by
the Administrative Agent or Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any
Borrower.  Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Administrative Agent or any Lender, including, without limitation, any
failure strictly or diligently to assert any right or to pursue any remedy or to
comply fully with applicable laws or regulations thereunder which might, but for
the provisions of this Section 12.20, afford grounds for terminating,
discharging or relieving such Borrower, in whole or in part, from any of its
obligations under this Section 12.20, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
obligations of such Borrower under this Section 12.20 shall not be discharged
except by performance and then only to the extent of such performance.  The
obligations of each Borrower under this Section 12.20 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
Administrative Agent or any Lender.  The joint and several liability of the
Borrowers hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.
 
(f)           Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document or the Environmental Indemnity Agreement, and except as
set forth in Section 12.20(j), each Borrower hereby expressly and irrevocably
subordinates to payment of the Obligations any and all rights at law or in
equity to subrogation, reimbursement, exoneration, contribution, indemnification
or set off and any and all defenses available to a surety, guarantor or
accommodation co-obligor until the Obligations are indefeasibly paid in full in
cash.  Each Borrower acknowledges and agrees that this subordination is intended
to benefit Administrative Agent and Lenders and shall not limit or otherwise
affect such Borrower’s liability hereunder or the enforceability of this Section
12.20, and that Administrative Agent, Lenders and their respective successors
and assigns are intended third party beneficiaries of the waivers and agreements
set forth in this Section 12.20.
 
(g)           If Administrative Agent or any Lender may, under applicable Law,
proceed to realize its benefits under any of the Loan Documents or the
Environmental Indemnity Agreement giving Administrative Agent or such Lender a
lien upon any Collateral, whether owned by any Borrower or by any other Person,
either by judicial foreclosure or by non-judicial sale or enforcement,
Administrative Agent or any Lender may, at its sole option, determine which of
its remedies or rights it may pursue without affecting any of its rights and
remedies under this Section 12.20.  If, in the exercise of any of its rights and
remedies, Administrative Agent or any Lender shall forfeit any of its rights or
remedies, including its right to enter a deficiency judgment against any
Borrower or any other Person, whether because of any applicable Laws pertaining
to “election of remedies” or the like, each Borrower hereby consents to such
action by Administrative Agent or such Lender and waives any claim based upon
such action, even if such action by Administrative Agent or such Lender shall
result in a full or partial loss of any rights of subrogation that each Borrower
might otherwise have had but for such action by Administrative Agent or such
Lender.  Any election of remedies that results in the denial or impairment of
the right of Administrative Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations.  In the event Administrative Agent or any Lender
shall bid at any foreclosure or trustee’s sale or at any private sale permitted
by law or the Loan Documents, Administrative Agent or such Lender may bid all or
less than the amount of the Obligations and the amount of such bid need not be
paid by Administrative Agent or such Lender but shall be credited against the
Obligations.  The amount of the successful bid at any such sale, whether
Administrative Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 12.20, notwithstanding that any present or future law or
court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which Administrative Agent or any Lenders might otherwise be
entitled but for such bidding at any such sale.
 


 
96

--------------------------------------------------------------------------------

 


(h)           The provisions of this Section 12.20 are made for the benefit of
the Administrative Agent, the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of Administrative Agent or any Lender first to marshal any of its
claims or to exercise any of its rights against any of the other Borrowers or to
exhaust any remedies available to it against any of the other Borrowers or to
resort to any other source or means of obtaining payment of any of the
Obligations or to elect any other remedy.  The provisions of this Section 12.20
shall remain in effect until all the Obligations hereunder shall have been paid
in full or otherwise fully satisfied.  If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 12.20 will forthwith be reinstated and in effect as though such payment
had not been made.
 
(i)           Each Borrower’s liability under this Section 12.20 shall be
limited to an amount not to exceed as of any date of determination the greater
of the following:
 
(i)           the amount of the Loan allocated to the Project owned by each
Borrower as set forth on Schedule 12.20 hereto (with respect to the applicable
Project, the “Allocated Loan Amount”); and
 
(ii)           the amount that could be claimed by Administrative Agent and any
Lender from such Borrower under this Section 12.20 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law after taking into account, among
other things, such Borrower’s right of contribution and indemnification from
each other Borrower under Section 12.20(j) below.
 
(j)           Contribution with Respect to Guaranty Obligations:
 


 
97

--------------------------------------------------------------------------------

 


(i)           To the extent that any Borrower (the “Overpaying Borrower”) incurs
(i) any payment in excess of its Allocated Loan Amount, or (ii) a loss of its
Collateral due to the foreclosure (or other realization by Lenders) of, or the
delivery of deeds in lieu of foreclosure relating to it Collateral, and the
value of such Collateral exceeded its Allocated Loan Amount (the “Overpayment
Amount”), then such Overpaying Borrower shall be entitled, after indefeasible
payment in full and the satisfaction of all Obligations to Lenders under this
Loan Agreement, to contribution from each of the benefited Borrowers, on a pro
rata basis, for the amounts so paid, advanced or benefited, in an amount equal
to the difference between the Overpayment Amount and such benefited Borrower’s
then current Allocated Loan Amount.  Any such contribution payments shall be
made within ten (10) Business Days after demand therefor.
 
(ii)           This Section 12.20(j) is intended only to define the relative
rights of Borrowers and nothing set forth in this Section 12.20(j) is intended
to or shall impair the obligations of Borrowers, jointly and severally, to pay
any amounts as and when the same shall become due and payable in accordance with
the terms of this Agreement, including Section 12.20(a) above.  Nothing
contained in this Section 12.20(j) shall limit the liability of any Borrower to
pay all or any part of the Loan made directly or indirectly to that Borrower and
accrued interest, fees and expenses with respect thereto for which such Borrower
shall be primarily liable.
 
(iii)           The parties hereto acknowledge that the rights of contribution
and indemnification hereunder shall constitute assets of the Borrower to which
such contribution and indemnification is owing.
 
(iv)           The rights of the indemnifying Borrowers against other Borrowers
under this Section 12.20(j) shall be exercisable only upon the full and
indefeasible payment of the Obligations.
 
(k)           The liability of Borrowers under this Section 12.20 is in addition
to and shall be cumulative with all liabilities of each Borrower to
Administrative Agent and Lenders under this Agreement and the other Loan
Documents and the Environmental Indemnity Agreement to which such Borrower is a
party or in respect of any Obligations or obligation of the other Borrower,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
 
Section 12.21 Singular and Plural.  Words used in this Agreement, the other Loan
Documents and the Environmental Indemnity Agreement, in the singular, where the
context so permits, shall be deemed to include the plural and vice versa.  The
definitions of words in the singular in this Agreement, the other Loan
Documents, and the Environmental Indemnity Agreement shall apply to such words
when used in the plural where the context so permits and vice versa.
 
Section 12.22 Exhibits and Schedules.  The exhibits and schedules attached to
this Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein.
 


 
98

--------------------------------------------------------------------------------

 


Section 12.23 Titles of Articles, Sections and Subsections.  All titles or
headings to articles, sections, subsections or other divisions of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement
or the exhibits hereto and thereto are only for the convenience of the parties
and shall not be construed to have any effect or meaning with respect to the
other content of such articles, sections, subsections or other divisions, such
other content being controlling as to the agreement between the parties hereto.
 
Section 12.24 Promotional Material.  Borrowers authorize Administrative Agent
and any Lender to issue press releases, advertisements and other promotional
materials in connection with Administrative Agent’s or such Lender’s own
promotional and marketing activities and such materials may describe the Loan in
general terms or in detail and Administrative Agent’s and such Lender’s
participation therein in the Loan.  All references to Administrative Agent or
any Lender contained in any press release, advertisement or promotional material
issued by Borrowers shall be approved in writing by Administrative Agent in
advance of issuance.
 
Section 12.25 Survival.  All of the representations, warranties, covenants, and
indemnities hereunder (including environmental matters under Article 4), under
the indemnification provisions of the other Loan Documents and under the
Environmental Indemnity Agreement, shall survive the repayment in full of the
Loan and the release of the liens evidencing or securing the Loan, and shall
survive the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Projects to any
party, whether or not an Affiliate of any Borrower.
 
Section 12.26 WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT PERMITTED BY LAW,
EACH BORROWER, ADMINISTRATIVE AGENT, AND EACH LENDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT, OR THE ENVIRONMENTAL INDEMNITY AGREEMENT, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR WRITTEN)
OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR RESPECTIVE
RIGHTS UNDER THE LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AGREEMENT OR IN
ANY WAY RELATING TO THE LOAN OR THE PROJECTS (INCLUDING, WITHOUT LIMITATION, ANY
ACTION TO RESCIND OR CANCEL THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING
THAT THIS AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR
VOIDABLE).  THIS WAIVER IS A MATERIAL INDUCEMENT FOR ADMINISTRATIVE AGENT AND
EACH LENDER TO ENTER INTO THIS AGREEMENT.
 
Section 12.27 Waiver of Punitive or Consequential Damages.  None of
Administrative Agent, any Lender, nor any Borrower shall be responsible or
liable to the other or to any other Person for any punitive, exemplary or
consequential damages which may be alleged as a result of the Loan or the
transaction contemplated hereby, including any breach or other default by any
party hereto.  Borrowers represent and warrant to Administrative Agent and each
Lender that as of the Closing Date no Borrower nor any Borrower Party has any
claims against Administrative Agent or any Lender in connection with the Loan.
 


 
99

--------------------------------------------------------------------------------

 


Section 12.28 Governing Law.  UNLESS OTHERWISE NOTED THEREIN TO THE CONTRARY,
THE LOAN DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS
(WITHOUT GIVING EFFECT TO ILLINOIS’ PRINCIPLES OF CONFLICTS OF LAW) AND
APPLICABLE UNITED STATES FEDERAL LAW, EXCEPT FOR THOSE PROVISIONS IN THE LOAN
DOCUMENTS AND THE ENVIRONMENTAL INDEMNITY PERTAINING TO THE CREATION, PERFECTION
OR VALIDITY OF OR EXECUTION ON LIENS OR SECURITY INTERESTS ON PROPERTY LOCATED
IN THE STATES WHERE THE PROJECTS ARE LOCATED, WHICH PROVISIONS SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATES WHERE THE PROJECTS
ARE LOCATED AND APPLICABLE UNITED STATES FEDERAL LAW.
 
Section 12.29 Entire Agreement.  This Agreement, the other Loan Documents and
the Environmental Indemnity Agreement embody the entire agreement and
understanding between Administrative Agent, each Lender and Borrowers and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof.  Accordingly, the Loan Documents and
the Environmental Indemnity Agreement may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties.  There are
no unwritten oral agreements between the parties.  If any conflict or
inconsistency exists between the Term Sheet and this Agreement, any of the other
Loan Documents, or the Environmental Indemnity Agreement, the terms of this
Agreement, the other Loan Documents, and the Environmental Indemnity Agreement,
as applicable, shall control.
 
Section 12.30 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.
 
Section 12.31 Consents and Approvals.  To the extent that Administrative Agent,
Lenders and/or Required Lenders provide any consent or approval as provided for
in this Agreement, such consent shall be limited to the specific matter approved
and shall NOT be construed to (a) relieve Borrowers from compliance with all of
the other terms and obligations of this Agreement, or (b) constitute a consent
to any further similar action (as to which a prospective consent or approval
shall be required and may not necessarily be granted), or (c) constitute a
consent to any other obligation to which any Lender may be a party.
 
Section 12.32 Right of First Negotiation.  Borrowers shall not borrow any money
for the refinancing of the Loan without first providing Administrative Agent and
Lenders with written notice of the intention to incur said financing, which
notice shall contain all terms and conditions of the contemplated financing to
be obtained from a third party (“Financing Notice”).  Borrowers shall give
Administrative Agent the exclusive first right to provide said financing on the
same terms and conditions as contemplated in the Financing
Notice.  Administrative Agent shall have the right to provide said financing to
Borrowers by sending Borrowers notice of Administrative Agent’s intent to
provide the financing (“Acceptance Notice”) within five (5) Business Days of
receipt by Administrative Agent of the Financing Notice.  If Administrative
Agent timely sends an Acceptance Notice to Borrowers, then Administrative Agent
or Lenders and Borrowers shall consummate the proposed loan in accordance with
the terms and conditions of the Financing Notice within sixty (60) days after
receipt of the Acceptance Notice by Borrowers.  Borrowers and Administrative
Agent shall reasonably cooperate with each other to permit such Lender or
Lenders to ascertain if Administrative Agent wants to provide such financing,
and if so, to close said loan and to reasonably negotiate all open terms and
conditions of said loan.  If no Lender timely sends an Acceptance Notice to
Borrowers, Borrowers may close said loan under the terms and conditions of the
Financing Notice with the applicable lender referenced therein, subject to the
other provisions of this Agreement.
 


 
100

--------------------------------------------------------------------------------

 


Section 12.33 Effectiveness of Facsimile Documents and Signatures.  The Loan
Documents and Environmental Indemnity Agreement may be transmitted and/or signed
by facsimile.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on all parties to the Loan Documents and
Environmental Indemnity Agreement, as applicable.  Administrative Agent may also
require that any such documents and signatures be confirmed by a manually signed
original thereof; provided, however, that the failure to request or deliver the
same shall not limit the effectiveness of any facsimile document or signature.
 
Section 12.34 Venue.  EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND
IRREVOCABLY AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS
OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.  EACH BORROWER EXPRESSLY SUBMITS
AND CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS.  EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON
BORROWERS BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO BORROWERS, AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
SHALL BE DEEMED COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
 
Section 12.35 Patriot Act.  Each of the Administrative Agent and Lenders hereby
notifies the Borrower Parties that pursuant to the requirements of the Patriot
Act, it is required to obtain, verify and record information that identifies
each Borrower Party, which information includes the name and address of each
Borrower Party and other information that will allow Administrative Agent and
Lenders to identify each Borrower Party in accordance with the Patriot Act.
 
Section 12.36 Non-Public Information; Confidentiality.  Administrative Agent and
each Lender acknowledges and agrees that it may receive material non-public
information hereunder concerning the Borrowers, the Borrower Parties, and their
Affiliates and securities and agrees to use such information in compliance with
all relevant policies, procedures and contractual obligations and applicable
Requirements of Laws (including United States federal and state security laws
and regulations).Section 12.37 Post-Closing Obligations of
Borrowers.  Notwithstanding the fact that Borrowers have not satisfied certain
of the conditions to the advance of the Loan proceeds as of the Closing Date,
Lenders have agreed to advance the proceeds of the Loan to Borrowers, subject to
the satisfaction of the other conditions to funding contained herein and each of
the requirements set forth in Schedule 12.37 attached hereto.  Borrowers shall
complete the same within the time periods specified in Schedule 12.37, or as
otherwise specified in the schedule provided to and approved by Administrative
Agent under this Section 12.37.
 


 
101

--------------------------------------------------------------------------------

 


Section 12.38 Release and Waiver Regarding Special Audits.  Borrowers and
Lenders acknowledge that from time to time during the term of the Loan, one or
more Lenders and/or Borrowers may request that GE Capital provide Borrowers
and/or the Lenders (collectively, the “Recipient”) with certain internally
generated reports (whether oral and/or written, the “Reports”), which Reports
may include oral and/or written information, assessments, notes, memoranda and
analyses prepared by employees of GE Capital for the limited purpose of
preparing an audit of the progress one or more of the Projects has made with
respect to a plan of correction (or similar remedial obligation of the Borrowers
or any Operator under any Healthcare Laws) that may be issued from time to time
with respect to one or more Projects.  With respect to any Reports that may be
provided to the Recipient from time to time during the term of the Loan, Lenders
and Borrowers hereby acknowledge and agree as follows:  (a) the Reports may be
prepared based on procedures that may not include all procedures deemed
necessary for the Recipient’s own purposes; (b) GE Capital will not be able or
willing to make any recommendations based on the Reports and GE Capital shall
not in any way be deemed a consultant, agent or other representative to the
Recipient in any manner; (c) the Recipient does not acquire any rights as a
result of the disclosure of the Reports and its access thereto, and GE
Capital  assumes no duties or obligations in connection with, or as a result of,
such access; (d) the Recipient is not entitled to rely on the Report; (e) the
Recipient will not distribute or disclose the Reports or the information
contained therein to any third party, except if compelled by legal process, and
it will, to the extent permitted by applicable Law, indemnify and hold harmless
GE Capital, together with its employees, officers, advisors and Affiliates from
and against any and all claims, losses or expenses (including reasonable
attorneys’ fees) arising as a result of GE Capital having disclosed the Reports
to the Recipient; (f) the Recipient waives its right to recover from, and
releases and discharges any legal action against, GE Capital with respect to any
and all suits, actions, proceedings, investigations, demands, claims,
liabilities, fines, penalties, liens, judgments, losses, injuries, damages,
settlement expenses or costs of whatever kind or nature, whether direct or
indirect, known or unknown, contingent or otherwise, including, without
limitation, reasonable attorneys’ and experts’ fees and expenses, and
investigation and remediation costs that may arise on account of or in any way
be connected with the Report; and (g) and with respect to the Reports, GE
Capital is not acting as an agent, fiduciary or representative for the
Recipient, and the Recipient will (i) make its own independent investigation of
the subject matter of the Reports and (ii) be solely responsible for its own
review, assessments, conclusions and decisions with respect to the Loan, the
Projects and the relevant Borrowers and/or Operators.
 
 Section 12.39Method of Payment.  All amounts payable under this Agreement and
the other Loan Documents must be paid by Borrowers in accordance with Section
2.6(c).  Payments in the form of cash, money order, third party payment,
cashier’s check, a check drawn on a foreign bank or non-bank financial
institution, or any form of payment other than those provided in the preceding
sentence will not be accepted.
 


 
102

--------------------------------------------------------------------------------

 


Section 12.40  Joinder of Additional Borrowers.  Borrowers, Administrative Agent
and  Lenders hereby acknowledge and agree that Borrowers may seek to have an
additional Person  joined as a Borrower to this Agreement in accordance with the
Joinder set forth at Schedule I (“Joinder”).  Such Joinder shall be subject to
the approval of Administrative Agent in its sole discretion.
 
ARTICLE 13
LIMITATIONS ON LIABILITY
 
Section 13.1 Limitation on Liability.
 
(a)           Subject to the qualifications below, neither the Administrative
Agent nor any Lender shall enforce the liability and obligation of Borrowers to
perform and observe the Obligations by any action or proceeding wherein a money
judgment shall be sought against Borrowers, except that Administrative Agent and
the Lenders may bring a foreclosure action, an action for specific performance
or any other appropriate action or proceeding to enable Administrative Agent and
the Lenders to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Projects, or any
other Collateral given to Administrative Agent and the Lenders pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrowers only to the extent of Borrowers’ interest in the Projects and in any
other collateral given to Administrative Agent and the Lenders to secure the
Obligations, and Administrative Agent and each Lender, as applicable, by
accepting the Note, this Agreement, the Mortgage and the other Loan Documents,
shall not sue for, seek or demand any deficiency judgment against Borrowers in
any such action or proceeding under or by reason of or under or in connection
with the Note, this Agreement, the Mortgage or the other Loan Documents.
 
(b)           The provisions of this Section 13.1 shall not, however, (i)
constitute a waiver, release or impairment of any Obligation evidenced or
secured by any of the Loan Documents; (ii) impair the right of Administrative
Agent or any Lender to name any Borrower as a party defendant in any action or
suit for foreclosure and sale under the Mortgage; (iii) affect the validity or
enforceability of any guaranty made in connection with the Loan or any of the
rights and remedies of Administrative Agent or any Lender thereunder; (iv)
impair the right of Administrative Agent or any Lender to obtain the appointment
of a receiver; (v) impair the enforcement of the Assignment of Leases and Rents;
(vi) constitute a prohibition against Administrative Agent or any Lender to
commence any appropriate action or proceeding in order for Administrative Agent
or any Lender to exercise its remedies against the Projects; or (vii) constitute
a waiver of the right of Administrative Agent or any Lender to enforce the
liability and obligation of Borrowers, by money judgment or otherwise, to the
extent of any loss, damage, cost, expense, liability, claim or other obligation
(including reasonable attorneys’ fees and costs), causes of action, suits,
claims, demands and judgments of any nature or description whatsoever, which may
be imposed upon, incurred by or awarded against Administrative Agent or any
Lender or any affiliate thereof as a result of, arising out of or in connection
with (and Borrowers shall be personally liable and shall indemnify
Administrative Agent and such Lender for) the following:
 


 
103

--------------------------------------------------------------------------------

 


(A)           any Borrower’s commission of a criminal act;
 
(B)           Borrowers’ failure to permit (or cause Operators to permit)
on-site inspections of any Project or to provide the financial reports and other
financial information, each as required by, and in accordance with the terms and
provisions of, this Agreement and the other Loan Documents;
 
(C)           the failure by Borrowers or any Borrower Party to apply any funds
derived from the Projects, including Security Deposits, Adjusted Revenue,
insurance proceeds and condemnation awards as required by the Loan Documents;
 
(D)           any material misrepresentation by Borrowers or any Borrower Party
made in or in connection with the Loan Documents or the Loan;
 
(E)           Borrowers’ collection of rents more than one month in advance or
entering into or modifying or canceling Leases, or receipt of monies by
Borrowers or any Borrower Party in connection with the modification or
cancellation of any Leases, in violation of this Agreement or any of the other
Loan Documents;
 
(F)           Borrowers’ interference with Administrative Agent’s or any
Lender’s exercise of rights under the Assignment of Leases and Rents following
the occurrence of an Event of Default;
 
(G)           Borrowers’ (or Operators’) failure to turn over to Administrative
Agent all Security Deposits upon Administrative Agent’s demand following an
Event of Default;
 
(H)           if applicable, Borrowers’ failure to timely renew any letter of
credit issued in connection with the Loan;
 
(I)           Borrowers’ failure to maintain insurance as required by this
Agreement or to pay any Taxes or assessments affecting the Projects;
 
(J)           damage or destruction to any Project caused by the acts or
omissions of any Borrower, its agents, employees, or contractors;
 
(K)           Any Borrower’s failure to perform its obligations under the
Environmental Indemnity Agreement or with respect to environmental matters under
Article 4;
 
(L)           Borrowers’ failure to pay for any loss, liability or expense
(including attorneys’ fees) incurred by Administrative Agent or any Lender
arising out of any claim or allegation made by Borrowers, their successors or
assigns, or any creditor of any Borrower, that this Agreement or the
transactions contemplated by the Loan Documents and the Environmental Indemnity
Agreement establish a joint venture, partnership or other similar arrangement
among Borrowers, the Administrative Agent, or any Lender;
 


 
104

--------------------------------------------------------------------------------

 


(M)           any brokerage commission or finder’s fees claimed in connection
with the transactions contemplated by the Loan Documents;
 
(N)           uninsured damage to any Project resulting from acts of terrorism;
 
(O)           the physical waste of any Project by any Borrower;
 
(P)           the removal or disposal of any personal property from any Project
in which Administrative Agent or the Lenders have a security interest in
violation of the terms and conditions of the Loan Documents; or
 
(Q)           the voluntary termination of the Ground Lease, if applicable.
 
(c)           Notwithstanding anything to the contrary in this Agreement, the
Note or any of the Loan Documents, all of the Obligations shall be fully
recourse to Borrowers and Borrowers shall be personally liable therefor in the
event of: (i) any Sale or Pledge of any Project or any Borrower in breach of any
of the covenants in this Agreement or the Mortgage, (ii) any Borrower’s failure
to comply with the covenants in Section 6.17 hereof; (iii) the commission of
fraud by any Borrower or any Borrower Party in connection with the Loan, or (iv)
the filing by any Borrower or any Borrower Party or the filing against any
Borrower or any Borrower Party by any Borrower, any Borrower Party or any
Affiliate of any Borrower of any proceeding for relief under any federal or
state bankruptcy, insolvency or receivership laws or any assignment for the
benefit of creditors made by any Borrower or any Borrower Party or the
consenting to, acquiescing in or joining in any such proceeding by any Borrower
or Borrower Party, or the modification, termination or surrender of the Ground
Lease or Declaration.
 
(d)           Borrowers also shall be personally liable to Administrative Agent
and the Lenders for any and all reasonable attorneys’ fees and expenses and
court costs incurred by Administrative Agent and the Lenders in enforcing this
Section 13.1 or otherwise incurred by Administrative Agent or any Lender in
connection with any of the foregoing matters, regardless whether such matters
are legal or equitable in nature or arise under tort or contract law.  The
limitation on the personal liability of Borrowers in this Section 13.1 shall not
modify, diminish or discharge the personal liability of any Guarantor.  Nothing
herein shall be deemed to be a waiver of any right which Administrative Agent or
any Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim for the full amount due to
Administrative Agent and the Lenders under the Loan Documents or to require that
all collateral shall continue to secure the amounts due under the Loan
Documents.
 
Section 13.2 Limitation on Liability of Lender’s Officers, Employees, etc.
 
  Any obligation or liability whatsoever of Administrative Agent or any Lender
which may arise at any time under this Agreement, any other Loan Document, or
the Environmental Indemnity Agreement shall be satisfied, if at all, out of the
Administrative Agent’s or such Lender’s assets only.  No such obligation or
liability shall be personally binding upon, nor shall resort for the enforcement
thereof be had to, the property of any of Administrative Agent’s or such
Lender’s
 


 
105

--------------------------------------------------------------------------------

 


shareholders, directors, officers, employees or agents, regardless of whether
such obligation or liability is in the nature of contract, tort or otherwise.
 


 
106

--------------------------------------------------------------------------------

 


EXECUTED as of the date first written above.
 
 

ADMINISTRATIVE AGENT: 
GENERAL ELECTRIC CAPITAL CORPORATION, 
a Delaware corporation
 
 
 
By: /s/ Daniel Eppley                                           
Name: Daniel Eppley
Title: A Duly Authorized Signatory
        LENDERS:    
GENERAL ELECTRIC CAPITAL CORPORATION, 
a Delaware corporation
 
     
By: /s/ Daniel Eppley                                           
Name: Daniel Eppley
Title: A Duly Authorized Signatory

 
[Signatures continue on the following page.]




 
 

--------------------------------------------------------------------------------

 
 

BORROWERS:
ARHC CTCRCNV001, LLC,
a Delaware limited liability company




By: /s/ William M. Kahane                                         
Name: William M. Kahane
Title:   President




ARHC DMLSVNV001, LLC,
a Delaware limited liability company




By: /s/ William M. Kahane                                         
Name: William M. Kahane
Title:   President




ARHC BAPHXAZ001, LLC,
a Delaware limited liability company




By: /s/ William M. Kahane                                         
Name: William M. Kahane
Title:   President
 
       







 
 

--------------------------------------------------------------------------------

 


EXHIBIT A-1
 
Description of Projects
 
Borrower:
ARHC CTCRCNV001, LLC,
 
a Delaware limited liability company
 
 
Name of Facility:
Carson Tahoe Specialty Medical Center
   
Address of Facility:
775 Fleischmann Way, Carson City, NV 89703
   
Number of Parking Spaces:
Regular = 265, Handicap =27

 
Legal Description of Land:


All that certain real property situate in the County of Carson City, State of
Nevada, described as follows:


All that certain real property situate within portions of the NE1/4 NE1/4 of
Section 18 and the NW1/4 NW1/4 Section 17, T15N, R20E, M.D.B.&M., Carson City,
Nevada, more particularly described as follows:


Commencing at the Northeast corner of Section 18;
Thence S 81°32’46” W, 647.13 feet to the TRUE POINT OF BEGINNING;
Thence S 89°51’50” E, 669.12 feet;
Thence S 00°28’36” W, 569.53 feet;
Thence S 88°35’17” W, 176.35 feet;
Thence S 89°05’51” W, 85.33 feet;
Thence N 00°48’56” E 109.93 feet;
Thence N 89°45’55” W, 405.77 feet;
Thence N 00°10’12” E, 465.21 feet to the TRUE POINT OF BEGINNING.


Said land is also shown on the Record of Survey for Carson-Tahoe Hospital filed
in the Office of the County Recorder of Carson City, State of Nevada, on March
13, 2008 in Book 10, page 2683 as File No. 377291 Official Records.


Document No. 377734 is provided pursuant to the requirements of Section 6.NRS
111.312.


Excepting therefrom that portion dedicated to Carson City for public park
purposes by document recorded April 14, 2009 as Document No. 388515, Official
Records, being more particularly described as follows:


All that certain real property situate within portions of the NW1/4 NW1/4
Section 17 and the NE1/4 NE1/4 Section 18, T15N, R20N, M.D.B.&M., Carson City,
Nevada, more particularly described as follows:




 
A-1-1

--------------------------------------------------------------------------------

 


Commencing at the Northeast corner of said Section 18;
Thence S 23°44’23” W, 284.18 feet to the TRUE POINT OF BEGINNING;
Thence N 88°57’56” E, 142.11 feet;
Thence S 00°28’36” W, 258.08 feet;
Thence S 78°55’03” W, 9.77 feet;
Thence N 88°39’16” W, 24.38 feet;
Thence N 50°43’56” W, 78.87 feet;
Thence N 86°57’23” W, 48.05 feet;
Thence N 00°51’36” E, 204.36 feet to the TRUE POINT OF BEGINNING.


Document No. 388515 is provided pursuant to the requirements of Section 6.NRS
111.312.


Together with that portion of North Minnesota Street, abandoned by “Abandonment
of Public Right-of-Way” recorded July 2, 2008 as Document No. 380788, Official
Records, described as follows:


All that certain real property situate within a portion of the NW1/4 NW1/4
Section 17, T15N, R20E, M.D.B.&M., Carson City, Nevada, more particularly
described as follows:


Commencing at the Northwest corner of Section 17, T15N, R20E, M.D.B.&M.;
Thence S 16°41’58” E, 100.99 feet to the TRUE POINT OF BEGINNING;
Thence S 89°51’50E, 33.00 feet along the Southerly right-of-way of Fleischmann
Way;
Thence S 00°28’36” W, 166.18 feet;
Thence N 89°51’50” W, 33.00 feet along the extension of the Northerly
right-of-way of john Street;
Thence N 00°28’36” E, 166.18 feet to the TRUE POINT OF BEGINNING.


Document No. 380788 is provided pursuant to the requirements of Section 6.NRS
111.312.


Together with that certain Reciprocal Access and Parking Easement Agreement
executed by CCNV Venture, LP and The Gal Sal Company recorded July 2, 2008 as
Document 380787, of Official Records.


APT: 1-201-30




 
A-1-2

--------------------------------------------------------------------------------

 


EXHIBIT A-2
 
Description of Projects


Borrower:
ARHC DMLSVNV001, LLC,
 
a Delaware limited liability company
   
 Name of Facility:
Durgano Medical Plaza
   
Address of Facility:
8530 W. Sunset Dr., Las Vegas, Nevada 89703
   
Number of Parking Spaces:
Regular = 298, Handicap = 36


Legal Description of Land:


ALL THAT LAND SITUATED IN THE COUNTY OF CLARK, STATE OF NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:


THE EAST HALF (E 1/2) OF THE SOUTHWEST QUARTER (SW 1/4) OF THE SOUTHWEST QUARTER
(SW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF SECTION 33, TOWNSHIP 21 SOUTH,
RANGE 60 EAST, M.D.M.


EXCEPTING THEREFROM THE SOUTH SIXTY (60) FEET FOR ROAD PURPOSES AS DESCRIBED IN
DEDICATION BY CLARK COUNTY RECORDED JANUARY 22, 2001 IN BOOK 20010122 AS
DOCUMENT 01831, OFFICIAL RECORDS.


TOGETHER WITH THAT PORTION AS VACATED BY THAT CERTAIN ORDER OF VACATION,
RECORDED NOVEMBER 01, 2006, IN BOOK 20061101 AS DOCUMENT NO. 0005626, OF
OFFICIAL RECORDS.


EXCEPTING THEREFROM THAT PORTION OF LAND DEDICATED TO COUNTY OF CLARK BY A
GRANT, BARGAIN SALE AND DEDICATION DEED, RECORDED NOVEMBER 01, 2006 ON FILE IN
BOOK 20061101 AS DOCUMENT NO. 0005628, OFFICIAL RECORDS OF CLARK COUNTY NEVADA.


SAID PARCEL BEING FURTHER DESCRIBED BY METES AND BOUNDS AS FOLLOWS:


BEGINNING AT INTERSECTION OF THE WEST LINE OF THE EAST HALF (E 1/2) OF THE
SOUTHWEST QUARTER (SW 1/4) OF THE SOUTHWEST QUARTER (SW 1/4) OF THE SOUTHWEST
QUARTER (SW 1/4) OF SECTION 33, TOWNSHIP 21 SOUTH, RANGE 60 EAST, M.D.M. AND THE
NORTH RIGHT OF WAY OF SUNSET ROAD AS DEDICATED IN BOOK 20010122, DOCUMENT NO.
01831, CLARK COUNTY OFFICIAL RECORD, FROM WHICH THE SOUTHWEST CORNER OF SAID
SECTION 33 BEARS SOUTH 80°41'00"” WEST FOR 351.50 FEET; THENCE ALONG SAID WEST
LINE NORTH 00°22'22"” EAST, 584.51 FEET TO A POINT ON THE SOUTH LINE OF A RIGHT
OF WAY DEDICATION RECORDED IN BOOK 20061101, RECORDING NO. 5628 OF OFFICIAL


 
A-2-1

--------------------------------------------------------------------------------

 


RECORDS OF CLARK COUNTY, NEVADA; THENCE SOUTH 89°26'57" EAST ALONG A LINE 30
FEET SOUTH AND PARALLEL TO THE NORTH LINE OF THE AFORESAID EAST HALF (E 1/2) FOR
345.49 FEET; THENCE ALONG THE EAST BOUNDARY OF SAID EAST HALF (E 1/2) SOUTH
00°17'02"” WEST, FOR 589.29' TO A POINT ON THE NOW PRESENT NORTH RIGHT OF WAY
LINE OF SUNSET ROAD PER AN ORDER OF VACATION RECORDED IN BOOK 20061101,
RECORDING NO. 5626 OF OFFICIAL RECORDS OF CLARK COUNTY, NEVADA; THENCE NORTH
89°29'18"”WEST ALONG SAID PRESENT NORTH RIGHT OF WAY LINE, SAID LINE BEING 5.00
FEET SOUTH OF AND PARALLEL TO AFOREMENTIONED FORMER NORTH RIGHT OF WAY OF SUNSET
ROAD, FOR 346.40 FEET; THENCE NORTH 00°22'22" EAST ALONG AFOREMENTIONED WEST
LINE FOR 5.00 FEET TO THE POINT OF BEGINNING.






 
 


 
A-2-2

--------------------------------------------------------------------------------

 


EXHIBIT A-3
 
Description of Projects
 
Borrower:
ARHC BAPHXAZ001, LLC,
 
a Delaware limited liability company
   
Name of Facility:
Bridges of Arcadia
   
Address of Facility:
5301 E. Thomas Road, Phoenix, AZ 85008
   
Number of Parking Spaces:
Regular = 25, Handicap = 2

 
Legal Description of Land:


The land situated in the County of Maricopa, State of Arizona and described as
follows:


PARCEL 1


The North 350 feet of the East half of Lot 3, ORANGEDALE PLACE, according to
Book 16 of Maps, page 41, records of Maricopa County, Arizona.


PARCEL 2


That portion of Edgemont Avenue, abandoned by Resolution recorded in Docket
8432, page 387, being more particularly described as follows:


The North 25 feet of the South 50 feet of the North 400 feet of the East half of
Lot 3, ORANGEDALE PLACE, according to Book 16 of Maps, page 41, records of
Maricopa County, Arizona.


Tax Parcel No. 126-25-069Q






 
A-3

--------------------------------------------------------------------------------

 


EXHIBIT B
 
Borrowers
 
1.            ARHC CTCRCNV001, LLC, a Delaware limited liability company


2.           ARHC DMLSVNV001, LLC, a Delaware limited liability company


3.            ARHC BAPHXAZ001, LLC, a Delaware limited liability company






 


 


 


 
B-1

--------------------------------------------------------------------------------

 


EXHIBIT C
 
Loan Commitment
 
Tranche A Loan Commitment
 
Lender’s Name
Lender’s Address for Notices
Lender’s Loan Commitment
Lender’s Pro Rata Share
General Electric Capital Corporation
500 West Monroe Street Chicago, Il. 60661
$45,859,148
100%
               



 
Tranche B Loan Commitment
 
Lender’s Name
Lender’s Address for Notices
Lender’s Loan Commitment
Lender’s Pro Rata Share
General Electric Capital Corporation
500 West Monroe Street Chicago, Il. 60661
$45,040,852
100%
               



 
Tranche C Loan Commitment
 
Lender’s Name
Lender’s Address for Notices
Lender’s Loan Commitment
Lender’s Pro Rata Share
General Electric Capital Corporation
500 West Monroe Street Chicago, Il. 60661
$20,600,000
100%
               



 
Tranche D Loan Commitment
 
Lender’s Name
Lender’s Address for Notices
Lender’s Loan Commitment
Lender’s Pro Rata Share
General Electric Capital Corporation
500 West Monroe Street Chicago, Il. 60661
$38,500,000
100%
               



 


 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D


Names of Operating Tenants




Project
Operating Tenant
Bridges of Arcadia
CareMeridian, LLC
Carson Tahoe Specialty Medical Center
ContinueCare Hospital of Carson Tahoe, Inc.
Carson Tahoe Specialty Medical Center
Carson Tahoe Regional Healthcare
Carson Tahoe Specialty Medical Center
Western Nevada Surgical Center, Inc.
Durgano Medical Plaza
Anson & Higgins Plastic Surgery Associates, LLP
Durgano Medical Plaza
Bess Chang, M.D.
Durgano Medical Plaza
Bonnie Frasier, M.D.
Durgano Medical Plaza
Ear, Nose & Throat Consultants of Nevada, LLP
Durgano Medical Plaza
Las Vegas Radiology, LLC
Durgano Medical Plaza
Raja S. Mehdi, M.D. PLLC
Durgano Medical Plaza
Kevin Rayls, M.D., Professional Corporation
Durgano Medical Plaza
San Martin Surgery Center, LLC
Durgano Medical Plaza
M. Paul Singh M.D. PC
Durgano Medical Plaza
Duke/Forage/Anson, LLP



 
D-1

--------------------------------------------------------------------------------

 


SCHEDULE I
 
FORM OF JOINDER AGREEMENT
 
This JOINDER AGREEMENT, dated as of ____________, 20___, is delivered pursuant
to Section 12.40 of that certain Loan Agreement dated as of __________, 2011, by
and among ______________________ and the Affiliates of the Borrowers from time
to time joined as additional Borrowers and General Electric Capital Corporation,
a Delaware corporation, as Administrative Agent and a Lender (the “Loan
Agreement”).  Capitalized terms used herein without definition shall have the
meanings given to such terms in the Loan Agreement.
 
1.           Joinder of Additional Borrower to Loan Agreement.
 
(a)           By executing and delivering this Joinder Agreement, the
undersigned hereby becomes a party to the Loan Agreement as a Borrower
thereunder with the same force and effect as if originally named as a Borrower
therein.  The undersigned hereby agrees to be bound as a Borrower for the
purposes of the Loan Agreement.  The undersigned hereby joins in and assumes and
agrees to pay and perform all obligations and liabilities of a Borrower under
the Loan Documents, and hereby remakes and reaffirms all terms, conditions,
liabilities and obligations set forth in the Loan Documents, as if fully set
forth herein.  All covenants and default provisions contained in the Loan
Documents shall be construed as if the undersigned were an original Borrower
thereunder.  The execution and delivery hereof shall not constitute a novation
of the indebtedness evidenced by the Loan Agreement or a modification or
amendment of any covenant of any Borrower under the Loan Documents.
 
(b)           The information set forth in Annex 1-A is hereby added to the
information set forth in the Schedules to the Loan Agreement.  By acknowledging
and agreeing to this Joinder Agreement, the undersigned hereby agrees that this
Joinder Agreement may be attached to the Loan Agreement.
 
(c)           The undersigned hereby represents and warrants that each of the
representations and warranties contained in Article 6 of the Loan Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.
 
(d)           From and after the date hereof, the term "Borrowers" in any Loan
Document shall refer to the undersigned and the other Borrowers under the Loan
Agreement.  The undersigned and the other Borrowers hereby, jointly and
severally agree to pay any perform all liabilities and obligations set forth in
the Loan Documents, as if fully set forth herein.
 
2.           Release of Claims.  Borrowers, on behalf of themselves, and any
person or entity claiming by or through any or all of them (hereinafter
collectively referred to as the "Releasors"), hereby unconditionally remise,
release and forever discharge Administrative Agent and Lenders, their past and
present officers, directors, shareholders, agents, parent corporation,
subsidiaries, affiliates, trustees, administrators, attorneys, predecessors,
successors and assigns and the heirs, executors, administrators, successors and
assigns of any such person or entity, as releasees (hereinafter collectively
referred to as the "Releasees"), of and from any and all manner of actions,
causes of action, suits, debts, dues, accounts, bonds, covenants, contracts,
agreements, promises, warranties, guaranties, representations, liens, mechanics'
liens, judgments, claims, counterclaims, crossclaims, defenses, claims for
damages (whether direct or indirect, consequential, special, exemplary, or
punitive) and/or demands whatsoever, including claims for contribution and/or
indemnity, whether now known or unknown, past or present, asserted or
unasserted, contingent or liquidated, at law or in equity, or resulting from any
assignment, if any (hereinafter collectively referred to as the "Claims"), which
any of the Releasors ever had, now have, or may have against any of the
Releasees, for or by reason of any cause, matter or thing whatsoever, arising
from the beginning of time to the date of execution of this Joinder Agreement,
including, without limitation, any and all Claims relating to or arising from
the lending or any other relationship between Administrative Agent, Lenders and
any one or more of the Borrowers in connection with the Obligations.
 


 
Schedule I-1

--------------------------------------------------------------------------------

 


Each Borrower each hereby represents and warrants that it has not assigned,
pledged, hypothecated and/or otherwise divested itself and/or encumbered all or
any part of the Claims being released and waived hereby and that it hereby
agrees to defend, indemnify, and hold harmless any and all of Releasees against
whom any Claim so assigned, pledged, hypothecated, divested and/or encumbered is
asserted.  Each Borrower hereby further covenants and agrees never to commence,
voluntarily aid in any way, foment, prosecute or cause to be commenced or
prosecuted against any of the Releasees any action or other proceeding based
upon any of the Claims which may have arisen at any time on or prior to the date
of this Joinder Agreement and were in any manner related to any of the
Obligations.
 
If facts now exist which would or could give rise to any defense or Claim
against arising out of, or with respect to the enforcement of this Joinder
Agreement or any other Loan Document, as amended by this Joinder Agreement, each
Borrower hereby unconditionally, irrevocably and unequivocally waives and fully
releases any and all such defenses and Claims as if such defenses and Claims
were the subject of a lawsuit, adjudicated to the final judgment from which no
appeal could be taken, and therein dismissed with prejudice.  Each Borrower
waives the provisions of any applicable Laws restricting the waiver or release
of Claims which the waiving or releasing party does not know or suspect to exist
at the time of release, which if known, would have materially affected such
Borrower's decision to agree to this release.  In this regard, each Borrower
hereby agrees, represents, and warrants to Administrative Agent and Lenders that
each Borrower realizes and acknowledges that factual matters now unknown to a
Borrower may have given or may hereafter give rise to causes of action, Claims,
demands, debts, controversies, damages, costs, losses and expenses which are
presently unknown, unanticipated and unsuspected, and each Borrower further
agrees, represents and warrants that the release provided hereunder has been
negotiated and agreed upon in light of that realization, and that each Borrower
nevertheless, hereby intends to release, discharge and acquit Administrative
Agent and Lenders from any such unknown causes of action, Claims, demands,
debts, controversies, damages, costs, losses, and expenses which are in any
manner set forth in or related to the Loan Documents, the Obligations, and all
dealings in connection therewith.
 
For purposes of negotiating and finalizing this Joinder Agreement any signed
document transmitted by facsimile machine, PDF or other electronic method of
distribution shall be treated in all manner and respects as an original
document.
 


 


 
Schedule I-2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, THE UNDERSIGNED HAS CAUSED THIS JOINDER AGREEMENT TO BE DULY
EXECUTED AND DELIVERED AS OF THE DATE FIRST ABOVE WRITTEN.
 
 

 
[BORROWER]




By:
Name:
Title:  __________________________________
       

 


 
Schedule I-3

--------------------------------------------------------------------------------

 
 


 

 
ACKNOWLEDGED AND AGREED
as of the date first above written:


BORROWERS:


ARHC CTCRCNV001, LLC,
a Delaware limited liability company




By: _______________________________
Name: _____________________________
Title: ______________________________




ARHC DMLSVN001, LLC,
a Delaware limited liability company




By: _______________________________
Name: _____________________________
Title: ______________________________





ARHC BAPHXAZ001, LLC,
a Delaware limited liability company




By: _______________________________
Name: _____________________________
Title: ______________________________
       

 
                                                                        





 





 
Schedule I-4

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
 
GENERAL ELECTRIC CAPITAL CORPORATION
 


 


 
By: ________________________________
Name:
Title:
 


 
Schedule I-5

--------------------------------------------------------------------------------

 


Annex 1-A


Updates to Schedules to Loan Agreement


 


 




 
Annex 1-A

--------------------------------------------------------------------------------

 


SCHEDULE II
 
REQUIRED REPAIRS/POST CLOSING MATTERS
 
See Schedule 12.37 to the Loan Agreement.
 




 
Schedule II-1

--------------------------------------------------------------------------------

 


Loan No. 07-0004403




SCHEDULE III
 
FORM OF BORROWER’S CERTIFICATE
 
BORROWER’S CERTIFICATE
 


The undersigned, _________________________________________________ the
___________________________________ of ______________________________________, a
______________________________________ (“Borrower”), hereby represents, warrants
and certifies to GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation,
Administrative Agent on behalf of the financial institutions from time to time
party to the Loan Agreement (as defined below) as Lenders (in such capacity, the
“Administrative Agent”) and the Lenders as follows:
 
 
1.
Borrower is a “Borrower” under that certain Loan Agreement dated __________,
2011 (“the “Loan Agreement”) by and among Administrative Agent, the financial
institutions from time to time party thereto as “Lenders” and the other borrower
parties named therein or who hereinafter become parties thereto (the “Other
Borrower Parties”).

 
 
2.
Borrower is a ______________________ organized under the laws of the State of
_______________________.  Attached hereto as Exhibit A is a true and complete
copy of the Certificate of Formation and Limited Liability Company Agreement
under which Borrower was formed, and all amendments thereto, and such documents
are complete, in full force and effect, and have been filed with all required
authorities.

 
 
3.
The names of each member of the Borrower and such member’s percentage interest
in such Borrower are as set forth on Exhibit B attached hereto.  All such
interests are free and clear of all liens, claims, encumbrances and rights of
others.

 
 
4.
Borrower’s (a) principal place of business is at [insert address], (b)
Organizational ID Number is _______________________ and (c) Tax Identification
Number is __________________________.

 
 
5.
There has been no material adverse change in the financial condition, credit
rating, business, operations or affairs of Borrower since the date of Borrower’s
last financial statement submitted to Administrative Agent, if any such
financial statements were submitted.

 
 
6.
All of Borrower’s obligations to any creditors are current.

 
 
7.
There is no action, proceeding or claim pending or threatened against Borrower
or its members before any court, administrative agency, or arbitrative panel of
any kind, which if adversely decided would result in a materially adverse change
in the business or financial condition of Borrower or its members.

 


 
Schedule III-1

--------------------------------------------------------------------------------

 


 
8.
No brokerage commission or finder’s fee is owing by Borrower or Guarantor to any
broker or finder in collection with loan contemplated by the Loan Agreement or
in connection with acquisition of Borrower’s undivided interest in the Projects
(as defined in the Loan Agreement) except for securities commissions payable to
securities brokers, all of which will be paid by Borrower prior to or at
Closing.

 
 
9.
There are no outstanding judgments, arbitration awards, decrees, or orders of
any kind pending against Borrower or its members.

 
 
10.
No petition for bankruptcy, whether voluntary or involuntary, nor assignment for
the benefit of creditors, nor any other action involving debtors’ or creditors’
rights, has been filed under the laws of the United States or any state thereof,
or threatened, by or against Borrower or its members.  Each of Borrower and its
members is solvent and is not contemplating any such proceedings.

 
This certificate is made with the knowledge that the Administrative Agent and
Lenders will rely upon the statements herein made in entering into the Loan
Agreement with Borrower and to consummate and close the transaction contemplated
thereby.
 
Dated this _______ day of __________________,20____.
 


 

 
______________________________________________________________
______, a ______________________________________________________




By: ____________________________________
Name: __________________________________
Title: ___________________________________
       

 


                                                                                 


 
Schedule III-2

--------------------------------------------------------------------------------

 


EXHIBIT A
TO
BORROWER’S CERTIFICATE


Organizational Documents


[Follows This Page]




 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
TO
BORROWER’S CERTIFICATE


Members of Borrower




Members
Percentage
Ownership
 
_____%
 
_____%







 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.1


CONDITIONS TO ADVANCE OF TRANCHE A LOAN PROCEEDS
 
The advance of the Loan proceeds shall be subject to the terms of the Term
Sheet, and Administrative Agent’s receipt, review, approval and/or confirmation
of the following items set forth in this Schedule 2.1 and in the items specified
in the Term Sheet, at Borrowers’ cost and expense, each in form and content
satisfactory to Administrative Agent in its sole discretion:
 
 
1.
Loan Documents.  The Loan Documents and Environmental Indemnity Agreement
executed by Borrowers, any Borrower Party and/or Operator, as applicable.

 
 
2.
Title Insurance Policy.  An ALTA (or equivalent) mortgagee policy or policies of
title insurance in the maximum amount of the Loan, with reinsurance and
endorsements as Administrative Agent may require, containing no exceptions to
title (printed or otherwise) which are unacceptable to Administrative Agent, and
insuring that the Mortgage creates a first-priority Lien on the Projects and
related collateral (the “Title Policy”).

 
 
3.
Organizational and Authority Documents.  Certified copies of all documents
evidencing the formation, organization, valid existence, good standing, and due
authorization of and for each Borrower and each Borrower Party for the
execution, delivery, and performance of the Loan Documents and the Environmental
Indemnity Agreement by each Borrower and each Borrower Party, as applicable.

 
 
4.
Legal Opinions.  Legal opinions issued by counsel for Borrowers and each
Borrower Party, opining as to the due organization, valid existence and good
standing of Borrowers and each Borrower Party, and the due authorization,
execution, delivery, enforceability and validity of the Loan Documents and
Environmental Indemnity Agreement with respect to Borrowers and each Borrower
Party; that the Loan, as reflected in the Loan Documents, is not usurious; and
as to such other matters as Administrative Agent and Administrative Agent’s
counsel reasonably may specify, including, with limitation, non-consolidation
opinions.

 
 
5.
Searches.  Current Uniform Commercial Code, tax, judgment lien and litigation
searches for Borrowers and each Borrower Party, and the immediately preceding
owner of the Projects.

 
 
6.
Insurance.  Evidence of insurance as required by this Agreement, and conforming
in all respects to the requirements of Administrative Agent.

 
 
7.
Survey.  Three (3) originals of a current “as built” survey of each Project,
dated or updated to a date not earlier than forty-five (45) days prior to the
Closing Date, prepared by a registered land surveyor in accordance with the
American Land Title Association American Congress on Surveying and Mapping
Standards and containing Administrative Agent’s approved form of certification
in favor of Administrative Agent (on behalf of itself and the Lenders) and the
title insurer (collectively, the “Survey”).  The Survey shall conform to
Administrative Agent’s current survey requirements and shall be sufficient for
the title insurer to remove the general survey exception.

 


 
 

--------------------------------------------------------------------------------

 


 
8.
Property Condition Report.  A current engineering report or architect’s
certificate with respect to each Project, covering, among other matters,
inspection of heating and cooling systems, roof and structural details and
showing no failure of compliance with building plans and specifications,
applicable legal requirements (including requirements of the Americans with
Disabilities Act) and fire, safety and health standards (the “Property Condition
Report,” whether one or more).  As requested by Administrative Agent, the
Property Condition Report shall also include an assessment of each Project’s
tolerance for earthquake and seismic activity.

 
 
9.
Environmental Reports.  A current Site Assessment (as defined in the
Environmental Indemnity Agreement) for each Project.

 
 
10.
Rent Roll.  A current rent roll or Census Report for each Project, certified by
Borrowers or the current owner of each Project.  Such rent roll and/or Census
Report shall include such information as reasonably required by Administrative
Agent.

 
 
11.
Operating Agreements.  A copy of each fully executed Operating Agreement in form
and substance satisfactory to Administrative Agent, certified by Borrowers as
being true, correct and complete.

 
 
12.
Tax and Insurance Impounds.  Borrowers’ deposit with Administrative Agent of the
amount required under this Agreement to impound for taxes and assessments,
insurance premiums and to fund any other required escrows or reserves.

 
 
13.
Compliance With Laws.  Evidence that each Project and the operation thereof
comply with all legal requirements, including that all requisite certificates of
occupancy, building permits, and other licenses, certificates, approvals or
consents required of any Governmental Authority have been issued without
variance or condition and that there is no litigation, action, citation,
injunctive proceedings, or like matter pending or threatened with respect to the
validity of such matters.  If title insurance with respect to the Projects
described in item 3 above does not include a Zoning 3.1 (with parking)
endorsement because such an endorsement is not available in the state where each
Project is located, then Borrowers shall furnish to Administrative Agent a
zoning letter from the applicable municipal agency with respect to such Project
or a zoning report that verifies the zoning classification of each Project and
such Project’s compliance with such zoning classification (the “Zoning Report”).

 


 
 

--------------------------------------------------------------------------------

 


 
14.
No Casualty or Condemnation.  No condemnation or adverse zoning or usage change
proceeding shall have occurred or shall have been threatened against any
Project; no Project shall have suffered any significant damage by fire or other
casualty which has not been repaired; no law, regulation, ordinance, moratorium,
injunctive proceeding, restriction, litigation, action, citation or similar
proceeding or matter shall have been enacted, adopted, or threatened by any
Governmental Authority, which would have, in Administrative Agent’s judgment, a
material adverse effect on Borrowers, any Borrower Party or the Projects.

 
 
15.
Broker’s Fees.  All fees and commissions payable to real estate brokers,
mortgage brokers, or any other brokers or lenders in connection with the Loan or
the acquisition of the Projects have been paid, such evidence to be accompanied
by any waivers or indemnifications deemed necessary by Administrative Agent.

 
 
16.
Costs and Expenses.  Payment of Administrative Agent’s and each Lender’s costs
and expenses in underwriting, documenting, and closing the transaction,
including fees and expenses of Administrative Agent’s and such Lender’s
inspecting engineers, consultants and counsel.

 
 
17.
Representations and Warranties.  The representations and warranties contained in
this Loan Agreement and in all other Loan Documents and Environmental Indemnity
Agreement are true and correct.

 
 
18.
No Defaults.  No Potential Default or Event of Default or default shall have
occurred or exist.

 
 
19.
Appraisal.  Administrative Agent shall obtain an appraisal report for each
Project, in form and content acceptable to Administrative Agent, prepared by an
independent MAI appraiser in accordance with the Financial Institutions Reform,
Recovery and Enforcement Act (“FIRREA”) and the regulations promulgated pursuant
to such act.

 
 
20.
Management.  The Operator and any Operators’ Agreement for the Projects shall be
satisfactory to Administrative Agent in its sole discretion.

 
 
21.
Minimum Adjusted Net Operating Income.  Borrower shall have Adjusted Net
Operating Income of not less than $4,750,000.

 
 
22.
Debt Service Coverage; Project Yield.  The Projects shall have achieved a Debt
Service Coverage Ratio of at least 1.50 to 1.0 and a Project Yield of at least
nine percent (9.0%).

 
 
23.
Loan Origination Fee.  Borrowers shall have paid the Loan Origination Fee (the
pro rata portion thereof) to Administrative Agent (for the benefit of Lenders).

 
 
24.
Borrowers’ Equity in Projects.  Borrowers’ equity interest in the Projects shall
consist of one hundred percent (100%) cash on the Closing Date.

 


 
 

--------------------------------------------------------------------------------

 


 
25.
Other Items.  Administrative Agent and Lenders shall have received such other
items as Administrative Agent and the Lenders may reasonably require.

 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.1(a)


CONDITIONS TO ADVANCE OF TRANCHE B LOAN, TRANCHE C LOAN AND TRANCHE D LOAN
PROCEEDS
 
The advance of the Tranche B Loan proceeds, Tranche C Loan proceeds and Tranche
D Loan proceeds, as the case may be, shall be subject to the terms of the Term
Sheet, and Administrative Agent’s receipt, review, approval and/or confirmation
of the following items set forth in this Schedule 2.1(a) and in the items
specified in the Term Sheet, at Borrowers’ cost and expense, each in form and
content satisfactory to Administrative Agent in its sole discretion:
 
 
1.
Loan Documents.  The Loan Documents and Environmental Indemnity Agreement
executed by Borrowers, any Borrower Party and/or Operator, as applicable, to be
joined as a party thereunder.

 
 
2.
Title Insurance Policy.  The Title Policy for the applicable Projects.

 
 
3.
Organizational and Authority Documents.  Certified copies of all documents
evidencing the formation, organization, valid existence, good standing, and due
authorization of and for each Borrower and each Borrower Party for the
execution, delivery, and performance of the Loan Documents and the Environmental
Indemnity Agreement by each Borrower and each Borrower Party, as applicable.

 
 
4.
Legal Opinions.  Legal opinions issued by counsel for Borrowers and each
Borrower Party, opining as to the due organization, valid existence and good
standing of Borrowers and each Borrower Party, and the due authorization,
execution, delivery, enforceability and validity of the Loan Documents and
Environmental Indemnity Agreement with respect to Borrowers and each Borrower
Party; that the Loan, as reflected in the Loan Documents, is not usurious; and
as to such other matters as Administrative Agent and Administrative Agent’s
counsel reasonably may specify, including, with limitation, non-consolidation
opinions.

 
 
5.
Searches.  Current Uniform Commercial Code, tax, judgment lien and litigation
searches for Borrowers and each Borrower Party, and the immediately preceding
owner of the Projects.

 
 
6.
Insurance.  Evidence of insurance as required by this Agreement, and conforming
in all respects to the requirements of Administrative Agent.

 
 
7.
Survey.  Three (3) original Surveys for the applicable Projects.  The Survey
shall conform to Administrative Agent’s current survey requirements and shall be
sufficient for the title insurer to remove the general survey exception.

 
 
8.
Property Condition Report.  The Property Condition Report for the applicable
Projects.  As requested by Administrative Agent, the Property Condition Report
shall also include an assessment of each Project’s tolerance for earthquake and
seismic activity.

 


 
 

--------------------------------------------------------------------------------

 


 
9.
Environmental Reports.  A current Site Assessment (as defined in the
Environmental Indemnity Agreement) for each Project.

 
 
10.
Rent Roll.  A current rent roll or Census Report for each Project, certified by
Borrowers or the current owner of each Project.  Such rent roll and/or Census
Report shall include such information as reasonably required by Administrative
Agent.

 
 
11.
Operating Agreements.  A copy of each fully executed Operating Agreement in form
and substance satisfactory to Administrative Agent, certified by Borrowers as
being true, correct and complete.

 
 
12.
Tax and Insurance Impounds.  Borrowers’ deposit with Administrative Agent of the
amount required under this Agreement to impound for taxes and assessments,
insurance premiums and to fund any other required escrows or reserves.

 
 
13.
Compliance With Laws.  The Zoning Reports for the Projects.

 
 
14.
No Casualty or Condemnation.  No condemnation or adverse zoning or usage change
proceeding shall have occurred or shall have been threatened against any
Project; no Project shall have suffered any significant damage by fire or other
casualty which has not been repaired; no law, regulation, ordinance, moratorium,
injunctive proceeding, restriction, litigation, action, citation or similar
proceeding or matter shall have been enacted, adopted, or threatened by any
Governmental Authority, which would have, in Administrative Agent’s judgment, a
material adverse effect on Borrowers, any Borrower Party or the Projects.

 
 
15.
Broker’s Fees.  All fees and commissions payable to real estate brokers,
mortgage brokers, or any other brokers or lenders in connection with the Loan or
the acquisition of the Projects have been paid, such evidence to be accompanied
by any waivers or indemnifications deemed necessary by Administrative Agent.

 
 
16.
Costs and Expenses.  Payment of Administrative Agent’s and each Lender’s costs
and expenses in underwriting, documenting, and closing the transaction,
including fees and expenses of Administrative Agent’s and such Lender’s
inspecting engineers, consultants and counsel.

 
 
17.
Representations and Warranties.  The representations and warranties contained in
this Loan Agreement and in all other Loan Documents and Environmental Indemnity
Agreement are true and correct.

 
 
18.
No Defaults.  No Potential Default or Event of Default or default shall have
occurred or exist.

 


 
 

--------------------------------------------------------------------------------

 


 
19.
Appraisal.  Administrative Agent shall obtain an appraisal report for each
Project, in form and content acceptable to Administrative Agent, prepared by an
independent MAI appraiser in accordance with FIRREA and the regulations
promulgated pursuant to such act.

 
 
20.
Management.  The Operator and any Operators’ Agreement for the Projects shall be
satisfactory to Administrative Agent in its sole discretion.

 
 
21.
Minimum Adjusted Net Operating Income.  Borrower shall have Adjusted Net
Operating Income of not less than: (i) $4,500,000 (as to Tranche B Closing);
(ii) (i) $3,750,000 (as to Tranche C Closing); and (iii) $7,000,000 (as to
Tranche D Closing).

 
 
22.
Debt Service Coverage; Project Yield.  The Projects shall have achieved a Debt
Service Coverage Ratio of: (i) for the Tranche B Closing, at least 1.65 to 1.0
and a Project Yield of at least nine and 50/100 percent (9.50%); (ii) for the
Tranche C Closing, at least 2.70 to 1.0 and a Project Yield of at least sixteen
and no/100 percent (16.0%); and (iii) for the Tranche D Closing, at least 3.0 to
1.0 and a Project Yield of at least seventeen and 50/100 percent (17.50%).

 
 
23.
Loan Origination Fee.  Borrowers shall have paid the Loan Origination Fee (the
pro rata portion thereof) to Administrative Agent (for the benefit of Lenders).

 
 
24.
Borrowers’ Equity in Projects.  Borrowers’ equity interest in the Projects shall
consist of one hundred percent (100%) cash on the Closing Date.

 
 
25.
Other Items.  Administrative Agent and Lenders shall have received such other
items as Administrative Agent and the Lenders may reasonably require.

 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.7


SOURCES AND USES




Sources
 
Uses
 
Initial Funding
$45,859,0000
Acquisition
$60,892,000
Borrowers’ Equity
$15,853,000
Closing Costs
$820,000
                       
Total
$61,712,000
 
$61,712,000













 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.22


DISCLOSURES REGARDING HEALTHCARE MATTERS


None.






 
 

--------------------------------------------------------------------------------

 


SCHEDULE 7.2


COMPLIANCE CERTIFICATE




Compliance Certificate




Date: ________________, ______


General Electric Capital Corporation,
as Administrative Agent
500 West Monroe Street
Chicago, Illinois 60661
Attention: Managing Director, HFS Real Estate Portfolio Management Group


Re: Compliance Certificate – Loan No. 07-0004403


Ladies and Gentlemen:


This certificate is given in accordance with Section 7.2 and Section 9.10 of the
Loan Agreement dated __________________ (as amended from time to time, the “Loan
Agreement”), among _____________________ (each a “Borrower” and collectively,
the “Borrowers”) and General Electric Capital Corporation, as collateral agent
and Administrative Agent on behalf of the financial institutions from time to
time party to the Loan Agreement (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Loan Agreement.


I hereby certify that:


 
1.
I am an officer of each Borrower, and



 
2.
Based on my review of the financial statements delivered with this certificate
in accordance with the Section 7.1 of the Loan Agreement, such (a) financial
statements fairly present the financial condition of the Borrowers as the dates
of such financial statements in all material respects and (b) have been prepared
in accordance with GAAP consistently applied.  There have been no material
changes in accounting policies or financial reporting practices of any Borrower
Party since ____________, 200_ [insert date of last year-end financial statement
provided by Borrowers], or, if any such change has occurred, I have attached a
description of such changes.



 
3.
I have reviewed the terms of the Loan Agreement and have made, or caused to be
made under my supervision, a review in reasonable detail of the transactions and
condition of the Borrowers during the accounting period covered by such
financial statements.





 
 

--------------------------------------------------------------------------------

 


 
4.
Such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge whether arising out of such review or
otherwise, of the existence during or at the end of such accounting period or as
of the date hereof, of any condition or event that constitutes a Potential
Default or an Event of Default, or if any Potential Default or Event or Default
existed or exists, attached as Schedule 1 hereto is a description of the nature
and period of existence thereof and what action Borrowers have taken or propose
to take with respect thereto.



 
5.
Guarantor is in compliance with the covenants contained in the Recourse
Guaranty Agreement constituting a part of the Loan Documents, as demonstrated by
the calculation of such covenant(s) below [, except as set forth in Schedule 4
attached hereto].



 
6.
Except as noted on Schedule 2 attached hereto, the undersigned has no knowledge
of any federal or state tax liens having been filed against any Borrower,
Guarantor, any Operator or all or any portion of the Project.



 
7.
Except as noted on Schedule 2 attached hereto, the undersigned has no knowledge
of any failure of any Borrower, Guarantor or any Operator to make required
payments of withholding or other tax obligations of such Borrower, Guarantor or
Operator during the accounting period to which the attached statements pertain
or any subsequent period.



 
8.
Except as noted on Schedule 2 attached hereto, the undersigned has no knowledge
of any failure of any Operating Tenant to make any payment of rent, real estate
taxes, insurance or maintenance/repairs required to be paid by it under the
terms of such Operator’s Operating Lease.



 
9.
With respect to each of the Projects:



 
(a)
there are no current, pending or threatened proceedings relating to a
condemnation or other public taking of the Project;



 
(b)
the Project has suffered no casualty or other damage or loss of the type
typically covered by hazard insurance;



 
(c)
all insurance required to be maintained by Borrowers, Guarantor or any Operator
under the Loan Agreement is in force and premiums therefor have been paid as and
when due and Borrowers, Guarantor or any Operator have made no claims
thereunder;



 
(d)
all real estate taxes, insurance, maintenance and repairs or other assessments
pertaining to the Project have been paid as and when due and Borrowers maintain
adequate reserves or escrows to pay all such taxes and assessments as they come
due; and



 
(e)
the undersigned has no knowledge of any current, pending or threatened changes
to the zoning classification or permitted uses of the Project.



 
 

--------------------------------------------------------------------------------

 


 
10.
All of the other covenants (i.e., those not specifically described in the prior
paragraphs above) set forth in the Loan Agreement and Loan Documents are fully
performed and the representations and warranties set forth in the Loan Agreement
and Loan Documents are and remain true, correct, and complete (except as set
forth on Schedule 3 attached hereto).



 
11.
Except as set forth in the Loan Agreement or on Schedule 4 attached hereto, no
Borrower has received (a) any notice of default under other obligations relating
to the Project or otherwise material to such Borrower’s business, including any
notices of violations of any laws, regulations, codes or ordinances; (b) any
notice of threatened or pending legal, judicial or regulatory proceedings,
including any dispute between any Borrower and any Governmental Authority,
materially adversely affecting any Borrower, any Borrower Party or any Project;
(c) Healthcare Investigations; (d) any notice of default or termination given or
made to any Operator by any Borrower or received from any Operator; and (e) any
notice of default or termination under any license or permit necessary for the
operation of any Project in the manner required by the Loan Agreement.  If any
such notices or Healthcare Investigations have been received or commenced, they
are listed on Schedule 4 and Borrowers have provided (or are providing
concurrently with this Certificate) Administrative Agent with copies of such
notices and relevant materials referred to herein.  With respect to any such
notices or Healthcare Investigations, Borrowers are providing the following
information:  (a) number of records requested, (b) dates of service, (c) dollars
at risk, (d) date records submitted, (e) determinations, findings, results and
denials (including number, percentage and dollar amount of claims denied, (f)
additional remedies proposed or imposed, (g) status update, including appeals,
and (h) any other pertinent information related thereto.







 
 

--------------------------------------------------------------------------------

 


The forgoing certification and computations are made as of _____________, 20___
and delivered this _____day of _____________, 20___.




 

 
Sincerely,


ARHC CTCRCNV001, LLC,
a Delaware limited liability company


By: _________________________________
Name: _______________________________
Title: ________________________________


ARHC DMLSVNV001, LLC,
a Delaware limited liability company


By: _________________________________
Name: _______________________________
Title: ________________________________

ARHC BAPHXAZ001, LLC,
a Delaware limited liability company


By: _________________________________
Name: _______________________________
Title: ________________________________
         


[Other Borrowers]




By: _________________________________
Name: _______________________________
Title: ________________________________
       

 
   








 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


Description of Defaults or Potential
Defaults and Cures Being Undertaken


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2


Tax Liens or Withholding Obligations


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 3


Exceptions to Covenant Compliance




 
 

--------------------------------------------------------------------------------

 


Schedule 4


Schedule of Notices of Default, Litigation, etc.


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 12.20


ALLOCATED LOAN AMOUNTS




1.           Durango Medical Plaza - $17,171,669


2.           Carson Tahoe Specialty Medical Center - $21,751,174


3.           Bridges of Arcadia - $6,936,305












 
 

--------------------------------------------------------------------------------

 


SCHEDULE 12.37


POST-CLOSING OBLIGATIONS


Description of Post Closing Obligation
Required Completion Date
   
Carson Tahoe Specialty Medical Center:
 
damaged and cracked areas of asphalt
Within ninety (90) days of
pavement require full depth repairs -
the Tranche A Closing Date
per the Property Condition Report,
 
estimated repairs are $15,000
 

                                                                                                          




 
 

--------------------------------------------------------------------------------

 

